Exhibit 10.5

 

EXECUTION VERSION

 

MASTER REPURCHASE AGREEMENT AND SECURITIES CONTRACT

 


Dated as of June 28, 2017

 


between

 


GP COMMERCIAL WF LLC, as Seller

 


and

 


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Buyer

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

ARTICLE 1 APPLICABILITY

1

Section 1.01

 

Applicability

1

 

 

 

 

ARTICLE 2 DEFINITIONS AND INTERPRETATION

1

Section 2.01

 

Definitions

1

Section 2.02

 

Rules of Interpretation

30

 

 

 

 

ARTICLE 3 THE TRANSACTIONS

32

Section 3.01

 

Procedures

32

Section 3.02

 

Transfer of Purchased Assets; Servicing Rights

34

Section 3.03

 

Maximum Facility Amount

34

Section 3.04

 

Early Repurchase Date; Mandatory Repurchases

34

Section 3.05

 

Repurchase

35

Section 3.06

 

Termination Date Extension Options and Maximum Facility Amount Upsize Option

35

Section 3.07

 

Payment of Price Differential and Fees

36

Section 3.08

 

Payment, Transfer and Custody

36

Section 3.09

 

Repurchase Obligations Absolute

37

Section 3.10

 

Future Funding Transaction

38

 

 

 

 

ARTICLE 4 MARGIN MAINTENANCE

39

Section 4.01

 

Margin Deficit

39

 

 

 

 

ARTICLE 5 APPLICATION OF INCOME

40

Section 5.01

 

Waterfall Account

40

Section 5.02

 

Before a Default or an Event of Default

40

Section 5.03

 

After Default or Event of Default

41

Section 5.04

 

Seller to Remain Liable

41

 

 

 

 

ARTICLE 6 CONDITIONS PRECEDENT

41

Section 6.01

 

Conditions Precedent to Initial Transaction

41

Section 6.02

 

Conditions Precedent to All Transactions

42

 

 

 

 

ARTICLE 7 REPRESENTATIONS AND WARRANTIES OF SELLER

44

Section 7.01

 

Seller

44

Section 7.02

 

Repurchase Documents

45

Section 7.03

 

Solvency

45

Section 7.04

 

Taxes

45

Section 7.05

 

Financial Condition

46

Section 7.06

 

True and Complete Disclosure

46

Section 7.07

 

Compliance with Laws

46

Section 7.08

 

Compliance with ERISA

47

Section 7.09

 

No Default or Material Adverse Effect

47

Section 7.10

 

Purchased Assets

48

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

Section 7.11

 

Purchased Assets Acquired from Transferors

48

Section 7.12

 

Transfer and Security Interest

49

Section 7.13

 

No Broker

49

Section 7.14

 

Reserved

49

Section 7.15

 

Separateness

49

Section 7.16

 

Investment Company Act

49

Section 7.17

 

Other Indebtedness

49

Section 7.18

 

Location of Books and Records

49

Section 7.19

 

Chief Executive Office; Jurisdiction of Organization

50

Section 7.20

 

Anti-Money Laundering Laws and Anti-Corruption Laws

50

Section 7.21

 

Sanctions

50

 

 

 

 

ARTICLE 8 COVENANTS OF SELLER

50

Section 8.01

 

Existence; Governing Documents; Conduct of Business

50

Section 8.02

 

Compliance with Laws, Contractual Obligations and Repurchase Documents

51

Section 8.03

 

Structural Changes

51

Section 8.04

 

Protection of Buyer’s Interest in Purchased Assets

51

Section 8.05

 

Actions of Seller Relating to Distributions, Indebtedness, Guarantee
Obligations, Contractual Obligations, Investments and Liens

52

Section 8.06

 

Maintenance of Property, Insurance and Records

52

Section 8.07

 

Delivery of Income

53

Section 8.08

 

Delivery of Financial Statements and Other Information

53

Section 8.09

 

Delivery of Notices

54

Section 8.10

 

Reserved

55

Section 8.11

 

Escrow Imbalance

55

Section 8.12

 

Pledge and Security Agreement

55

Section 8.13

 

Taxes

55

Section 8.14

 

Reserved

56

Section 8.15

 

Management Internalization

56

Section 8.16

 

Reserved

56

Section 8.17

 

Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions

56

Section 8.18

 

Compliance with Sanctions

56

 

 

 

 

ARTICLE 9 SINGLE-PURPOSE ENTITY

57

Section 9.01

 

Covenants Applicable to Seller

57

Section 9.02

 

Covenants Applicable to Pledgor

58

Section 9.03

 

Covenants Applicable to Seller and Pledgor

60

 

 

 

 

ARTICLE 10 EVENTS OF DEFAULT AND REMEDIES

61

Section 10.01

 

Events of Default

61

Section 10.02

 

Remedies of Buyer as Owner of the Purchased Assets

63

 

 

 

 

ARTICLE 11 SECURITY INTEREST

65

Section 11.01

 

Grant

65

Section 11.02

 

Effect of Grant

65

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

Section 11.03

 

Seller to Remain Liable

66

Section 11.04

 

Waiver of Certain Laws

66

 

 

 

 

ARTICLE 12 INCREASED COSTS; CAPITAL ADEQUACY

66

Section 12.01

 

Market Disruption

66

Section 12.02

 

Illegality

66

Section 12.03

 

Breakfunding

67

Section 12.04

 

Increased Costs

67

Section 12.05

 

Capital Adequacy

67

Section 12.06

 

Taxes

68

Section 12.07

 

Payment and Survival of Obligations

71

 

 

 

 

ARTICLE 13 INDEMNITY AND EXPENSES

71

Section 13.01

 

Indemnity

71

Section 13.02

 

Expenses

73

 

 

 

 

ARTICLE 14 INTENT

73

Section 14.01

 

Safe Harbor Treatment

73

Section 14.02

 

Liquidation

74

Section 14.03

 

Qualified Financial Contract

74

Section 14.04

 

Netting Contract

74

Section 14.05

 

Master Netting Agreement

74

 

 

 

 

ARTICLE 15 DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

74

 

 

ARTICLE 16 NO RELIANCE

75

 

 

ARTICLE 17 SERVICING

76

Section 17.01

 

Servicing Rights

76

Section 17.02

 

Accounts Related to Purchased Assets

77

Section 17.03

 

Servicing Reports

77

Section 17.04

 

Servicer Event of Default

77

 

 

 

 

ARTICLE 18 MISCELLANEOUS

77

Section 18.01

 

Governing Law

77

Section 18.02

 

Submission to Jurisdiction; Service of Process

78

Section 18.03

 

IMPORTANT WAIVERS

78

Section 18.04

 

Integration

79

Section 18.05

 

Single Agreement

79

Section 18.06

 

Use of Employee Plan Assets

80

Section 18.07

 

Survival and Benefit of Seller’s Agreements

80

Section 18.08

 

Assignments and Participations

80

Section 18.09

 

Ownership and Hypothecation of Purchased Assets

82

Section 18.10

 

Confidentiality

82

Section 18.11

 

No Implied Waivers; Amendments

83

Section 18.12

 

Notices and Other Communications

83

Section 18.13

 

Counterparts; Electronic Transmission

83

Section 18.14

 

No Personal Liability

83

 

iii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

Section 18.15

 

Protection of Buyer’s Interests in the Purchased Assets; Further Assurances

84

Section 18.16

 

Default Rate

85

Section 18.17

 

Set-off

85

Section 18.18

 

Seller’s Waiver of Set-off

86

Section 18.19

 

Power of Attorney

86

Section 18.20

 

Periodic Due Diligence Review

86

Section 18.21

 

Time of the Essence

87

Section 18.22

 

Reserved

87

Section 18.23

 

PATRIOT Act Notice

87

Section 18.24

 

Successors and Assigns; No Third Party Beneficiaries

87

Section 18.25

 

Acknowledgement of Anti-Predatory Lending Policies

87

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

Schedule 1(a)

 

Representations and Warranties with Respect to Purchased Assets Consisting of
Whole Loans

 

Schedule 1(b)

 

Representations and Warranties with Respect to Purchased Assets Consisting of
Mezzanine Loans

 

Schedule 2

 

Notice Addresses and Wire Instructions

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

 

[Reserved]

 

Exhibit B

 

Form of Confirmation

 

Exhibit C

 

Form of Power of Attorney

 

Exhibit D-1

 

Form of Closing Certificate

 

Exhibit D-2

 

Form of Compliance Certificate

 

Exhibit E

 

Form of Purchased Asset Data Summary

 

Exhibit F

 

Form of Assignment and Acceptance

 

Exhibit G

 

Form of Servicer Notice

 

Exhibit H

 

Form of Irrevocable Redirection Notice

 

Exhibit I

 

Form of Servicing Agreement

 

Exhibit J

 

Form of Amended and Restated Confirmation

 

Exhibit K

 

Form of Servicing Agreement Extension Notice

 

 

iv

--------------------------------------------------------------------------------


 

THIS MASTER REPURCHASE AGREEMENT AND SECURITIES CONTRACT, dated as of June 28,
2017 (as amended, modified, waived, supplemented, extended, restated or replaced
from time to time, this “Agreement”), is made by and between GP COMMERCIAL WF
LLC, a Delaware limited liability company (as more specifically defined below,
(“Seller”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association (as more specifically defined below, “Buyer”).  Seller and Buyer
(each also a “Party” and, collectively, the “Parties”) hereby agree as follows:

 

ARTICLE 1

 

APPLICABILITY

 

Section 1.01                             Applicability.  Subject to the terms
and conditions of the Repurchase Documents, on each Purchase Date during the
Ramp-Up Period, the Parties may enter into transactions in which Seller agrees
to sell, transfer and assign to Buyer certain Assets and all related rights in,
and interests related to, such Assets on a servicing released basis, against the
transfer of funds by Buyer representing the Purchase Price for such Assets (and
from time to time after such Purchase Date and prior to the Termination Date
with respect to Future Funding Transactions, Buyer may transfer funds increasing
such Purchase Price for certain Assets), with a simultaneous agreement by Buyer
to transfer such Assets to Seller for subsequent repurchase on the related
Repurchase Date, which date shall not be later than the Termination Date,
against the transfer of funds by Seller representing the Repurchase Price for
such Assets.

 

ARTICLE 2

 

DEFINITIONS AND INTERPRETATION

 

Section 2.01                             Definitions.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Accelerated Repurchase Date”:  Defined in Section 10.02.

 

“Actual Knowledge”:  With respect to any Person, the actual knowledge of such
Person without further inquiry or investigation; provided, that for the
avoidance of doubt, such actual knowledge shall include the actual knowledge of
such Person and each of its employees, officers, directors and agents.

 

“Affiliate”:  With respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such
Person; provided, however, that in no event shall any of the following entities
be considered an “Affiliate” of Seller or Guarantor; (i) the Pine River Entities
or (ii) any Subsidiary or other Affiliates of, or any fund or other entity
managed or advised from time to time by, any of the Pine River Entities solely
to the extent that such Person would be considered an Affiliate solely as a
result of a Pine River Entity’s direct or indirect ownership therein.

 

“Agreement”:  The meaning set forth in the initial paragraph hereof.

 

--------------------------------------------------------------------------------


 

“Aggregate Amount Outstanding”:  On each date of the determination thereof, the
total amount due and payable to Buyer by Seller in connection with all
Transactions (including all Future Funding Transactions) under this Agreement
outstanding on such date.

 

“Alternative Rate”:  A per annum rate based on an index approximating the
behavior of LIBOR, as determined by Buyer.

 

“Amended and Restated Confirmation”:  Defined in Section 3.01(d).

 

“Anti-Corruption Laws”:  The U.S. Foreign Corrupt Practices Act, the UK Bribery
Act, the Canadian Corruption of Foreign Public Officials Act or any other law
applicable to Seller or any of its Affiliates  that prohibits the bribery of
foreign officials to gain a business advantage.

 

“Anti-Money Laundering Laws”: The applicable laws or regulations in any
jurisdiction in which Seller, Guarantor or any Affiliate of Seller or Guarantor
is located or doing business that relate to money laundering, any predicate
crime to money laundering or any financial record keeping and reporting
requirements related  hereto.

 

“Applicable Percentage”:  Defined in the Fee Letter, which definition is
incorporated herein by reference.

 

“Appraisal”:  An appraisal of the related Mortgaged Property conducted by an
Independent Appraiser in accordance with the Financial Institutions Reform,
Recovery and Enforcement Act of 1989, as amended, and, in addition, certified by
such Independent Appraiser as having been prepared in accordance with the
requirements of the Uniform Standards of Professional Appraisal Practice of the
Appraisal Foundation, addressed to (either directly or pursuant to a reliance
letter in favor of Buyer or reliance language in such Appraisal running to the
benefit of Buyer as a successor and/or assign) and reasonably satisfactory to
Buyer.

 

“Approved Representation Exception”:  With respect to a Purchased Asset, any
Representation Exception furnished by Seller to Buyer and approved in writing by
Buyer in its discretion prior to the related Purchase Date for such Purchased
Asset.

 

“Asset”:  Each Whole Loan or Mezzanine Loan referenced on Schedule 2 to the Fee
Letter.

 

“Assignee”:  Defined in Section 18.08(c).

 

“Assignment and Acceptance”:  Defined in Section 18.08(c).

 

“Bankruptcy Code”:  Title 11 of the United States Code, as amended.

 

“Basic Mortgage Asset Documents”:  Means the following original (except as
otherwise permitted in Section 2.01 of the Custodial Agreement), fully executed
and complete documents (in each case together with an original general
assignment, an original assignment or allonge, as applicable, executed in blank
and, as applicable, an original assignment and assumption agreement or any
similar document required by the terms of the applicable Purchased Asset
Documents to effectuate an assignment of such Asset, executed by Seller in
blank):  (1) the

 

2

--------------------------------------------------------------------------------


 

Mortgage Note or the Mezzanine Note, as applicable, (2) the Mortgage (and, in
the case of a Mezzanine Loan, all related pledge and security agreements and
UCC-1 financing statements executed in connection therewith), (3) the assignment
of Mortgage, (4) the assignment of leases and rents, if any, (5) the assignment
of assignment of leases and rents (if applicable), and (6) the related security
agreement (if applicable) and, in the case of a Mezzanine Loan, each original
certificate representing the related Equity Interests, together with an undated
stock power, covering each such certificate, duly executed in blank).

 

“Blank Assignment Documents”:  Defined in Section 6.02(l).

 

“Book Value”:  For each Purchased Asset, as of any date, an amount equal to the
lesser of (a) the outstanding principal amount or par value thereof as of such
date, and (b) the price that Seller initially paid or advanced in respect
thereof, plus any additional amounts advanced by Seller that were funded in
connection with Seller’s future funding obligations under the related Purchased
Asset Documents minus Principal Payments received by Seller and as further
reduced by losses realized and write-downs taken by Seller, together with all
other reductions in the unpaid balance due in connection with the related Whole
Loan. The Book Value of each Purchased Asset shall be certified by Seller in the
related Confirmation.

 

“Business Day”:  Any day other than (a) a Saturday or a Sunday, (b) a day on
which banks in the States of New York, Minnesota or North Carolina are
authorized or obligated by law or executive order to be closed, (c) any day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian is authorized or obligated by law or executive order to be closed, or
(d) if the term “Business Day” is used in connection with the determination of
LIBOR, a day on which dealings in Dollar deposits are not carried on in the
London interbank market.

 

“Buyer”:  Wells Fargo Bank, National Association, in its capacity as Buyer under
this Agreement and the other Repurchase Documents, together with its successors
and permitted assigns.

 

“Capital Lease Obligations”:  With respect to any Person, the amount of all
obligations of such Person to pay rent or other amounts under a lease of
property to the extent and in the amount that such obligations are required to
be classified and accounted for as a capital lease on a balance sheet of such
Person.

 

“Capital Stock”:  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent equity ownership interests in a Person which is not a corporation,
including, without limitation, any and all member or other equivalent interests
(certificated or uncertificated) in any limited liability company, and any and
all partnership or other equivalent interests in any partnership or limited
partnership, and any and all warrants or options to purchase any of the
foregoing.

 

“Cause”:  With respect to an Independent Director or Independent Manager,
(i) acts or omissions by such Independent Director or Independent Manager that
constitute willful disregard of, or bad faith or gross negligence with respect
to, such Independent Director or Independent Manager’s duties under the
applicable by-laws, limited partnership agreement or

 

3

--------------------------------------------------------------------------------


 

limited liability company agreement, (ii) that such Independent Director or
Independent Manager has engaged in or has been charged with, or has been
convicted of, fraud or other acts constituting a crime under any law applicable
to such Independent Director or Independent Manager, (iii) that such Independent
Director or Independent Manager is unable to perform his or her duties as
Independent Director or Independent Manager due to death, disability or
incapacity, or (iv) that such Independent Director or Independent Manager no
longer meets the definition of Independent Director or Independent Manager.

 

“Change of Control”:  Defined in the Fee Letter, which definition is
incorporated herein by reference.

 

“Closing Certificate”:  A true and correct certificate in the form of
Exhibit D-1, executed by a Responsible Officer of Seller.

 

“Closing Date”:  June 28, 2017.

 

“Code”:  The Internal Revenue Code of 1986, and the regulations promulgated and
rulings issued thereunder, in each case as amended, modified or replaced from
time to time.

 

“Commercial Asset”:  An Asset that is not a Multifamily Asset but is otherwise
secured by an acceptable Type of Mortgaged Property.

 

“Compliance Certificate”:  A true and correct certificate in the form of
Exhibit D-2, executed by a Responsible Officer of Seller and Guarantor.

 

“Confirmation”:  A purchase confirmation in the form of Exhibit B, duly
completed, executed and delivered by Seller and Buyer in accordance with
Section 3.01.

 

“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Liabilities”:  With respect to any Person as of any date of
determination, all of the following as of such date: (a) liabilities and
obligations (including any Guarantee Obligations) of such Person in respect of
“off-balance sheet arrangements” (as defined in the Off-Balance Sheet
Rules defined below in this definition), (b) obligations of such Person,
including Guarantee Obligations, whether or not required to be disclosed in the
footnotes to such Person’s financial statements, guaranteeing in whole or in
part any Non-Recourse Indebtedness, lease, dividend or other obligation,
excluding, however (i) contractual indemnities (including any indemnity or
price-adjustment provision relating to the purchase or sale of securities or
other assets) and (ii) guarantees of non-monetary obligations that have not yet
been called on or quantified, of such Person or any other Person, and
(c) forward commitments or obligations to fund or provide proceeds with respect
to any loan or other financing that is obligatory and non-discretionary on the
part of the lender.  The amount of any Contingent Liabilities described in the
preceding clause (b) shall be deemed to be (i) with respect to a guarantee of
interest or interest and principal, or operating income guarantee, the sum of
all payments required to be made thereunder (which, in the case of an operating
income guarantee, shall be deemed to be equal to the debt service for the note
secured thereby), through (x) in the case of an interest or interest and

 

4

--------------------------------------------------------------------------------


 

principal guarantee, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (y) in
the case of an operating income guarantee, the date through which such guarantee
will remain in effect, and (ii) with respect to all guarantees not covered by
the preceding clause (i), an amount equal to the stated or determinable amount
of the primary obligation in respect of which such guarantee is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and in the footnotes to the most recent financial statements
of such Person.  “Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements and Aggregate
Contractual Obligations, Securities Act Release Nos. 33-8182; 34-47264; FR-67
International Series Release No. 1266 File No. S7-42-02, 68 Fed. Reg. 5982
(Feb. 5, 2003) (codified at 17 CFR Parts 228, 229 and 249).

 

“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust, deed
to secure debt, contract, undertaking, agreement, instrument or other document
to which such Person is a party or by which it or any of its property or assets
are bound or are subject.

 

“Contribution Agreement”: For each Purchased Asset, collectively, the allonge,
the general assignment, the assignment of security instrument and the assignment
of assignment of leases and rents from Residual Pledgor to Seller.

 

“Control”:  With respect to any Person, the direct or indirect possession of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.  “Controlling,” “Controlled” and “under common Control” have
correlative meanings.

 

“Controlled Account Agreement”:  Those certain control agreements with respect
to (i) the Waterfall Account, dated as of the date of this Agreement, among
Seller, Buyer and Deposit Account Bank and (ii) the Servicer Account, dated as
of the date of this Agreement, among Seller, Servicer, Buyer and Deposit Account
Bank.

 

“Core Purchased Asset”:  Defined in the Fee Letter, which definition is
incorporated herein by reference.

 

“Current Mark-to-Market Value”:  For any Purchased Asset as of any date, the
market value for such Purchased Asset as of such date as determined by Buyer in
its sole discretion.

 

“Custodial Agreement”:  The Custodial Agreement, dated as of the Closing Date,
among Buyer, Seller and Custodian, as the same may be amended, modified, waived,
supplemented, extended, replaced or restated from time to time.

 

“Custodian”:  Wells Fargo Bank, National Association, or any successor permitted
by the Custodial Agreement.

 

“Debt Yield”:  With respect to any Purchased Asset, as of any date of
determination, the percentage equivalent of the quotient obtained by dividing
(i) the underwritten annual net cash flow as of such date with respect to the
Mortgaged Properties securing such

 

5

--------------------------------------------------------------------------------


 

Purchased Asset, as determined by Buyer in its discretion, by (ii) the Purchase
Price of such Purchased Asset as of such date.

 

“Default”:  Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

 

“Default Rate”:  Defined in the Fee Letter, which definition is incorporated
herein by reference.

 

“Defaulted Asset”:  Any Purchased Asset (and any related Whole Loan, as
applicable), (a) that is thirty (30) or more days (or, in the case of payments
due at maturity, one (1) day) delinquent in the payment of principal, interest,
fees, distributions or any other amounts payable under the related Purchased
Asset Documents, in each case, without regard to any waivers or modifications
of, or amendments to, the related Purchased Asset Documents, other than those
that were disclosed in writing to Buyer prior to the Purchase Date of the
related Purchased Asset, unless consented to by Buyer in accordance with the
terms of this Agreement, (b) for which there is a material non-monetary event of
default under the related Purchased Asset Documents beyond any applicable notice
or cure period in each case, without regard to any waivers or modifications of,
or amendments to, the related Purchased Asset Documents other than those that
were disclosed in writing to Buyer prior to the Purchase Date of the related
Purchased Asset, (c) as to which an Insolvency Event has occurred with respect
to the Underlying Obligor, (d) as to which a Material Modification is made
without the prior written consent of Buyer or (e) for which Seller or a Servicer
has received notice of the foreclosure or proposed foreclosure of any Lien on
the related Mortgaged Property; provided that with respect to any Mezzanine
Loan, in addition to the foregoing such Mezzanine Loan will also be considered a
Defaulted Asset to the extent that the related Whole Loan would be considered a
Defaulted Asset as described in this definition provided, further, in each case,
without regard to any waivers or modifications of, or amendments to, the related
Purchased Asset Documents.

 

“Deposit Account Bank”:  Wells Fargo Bank, National Association, or any other
bank approved by Buyer.

 

“Derivatives Contract”:  Any rate swap transaction, basis swap, credit
derivative transaction, forward rate transaction, commodity swap, commodity
option, forward commodity contract, equity or equity index swap or option, bond
or bond price or bond index swap or option or forward bond or forward bond price
or forward bond index transaction, interest rate option, forward foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross—currency rate swap transaction, currency
option, spot contract, or any other similar transaction or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, including any obligations or liabilities thereunder.

 

“Derivatives Termination Value”:  With respect to any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in the preceding clause (a), the
amount(s)

 

6

--------------------------------------------------------------------------------


 

determined as the mark—to—market value(s) for such Derivatives Contracts, as
determined based on one or more mid—market or other readily available quotations
provided by any recognized dealer in such Derivatives Contracts (which may
include Buyer).

 

“Dollars” and “$”:  Lawful money of the United States of America.

 

“Early Repurchase Date”:  Defined in Section 3.04.

 

“Eligible Asset”:  An Asset that is either a Core Purchased Asset or a Low Cash
Flow Purchased Asset and identified on Schedule 2 to the Fee Letter and
satisfies each of the following additional criteria at all times:

 

(a)                                 such Asset has been approved as a Purchased
Asset by Buyer in its sole discretion as of the related Purchase Date;

 

(b)                                 with respect to such Asset, no
Representation Breach exists (other than an Approved Representation Exception);

 

(c)                                  such Asset is not a Defaulted Asset;

 

(d)                                 with respect to such Asset there are no
future funding obligations, other than future funding obligations of Seller that
are set forth in the Purchased Asset Documents delivered to Buyer and which
future funding obligations are expressly retained by Seller;

 

(e)                                  immediately after giving effect to the
purchase of such Asset by Buyer, such Asset does not result in a failure of the
Facility Debt Yield Test;

 

(f)                                   the Mortgaged Property related to such
Asset is located in the United States;

 

(g)                                  the Underlying Obligors related to such
Asset are domiciled in the United States;

 

(h)                                 all obligations under the Asset and the
Purchased Asset Documents are denominated and payable in Dollars;

 

(i)                                     with respect to such Asset, none of the
Underlying Obligors (and any of their respective Affiliates) related to such
Assets are Sanctioned Targets;

 

(j)                                    No Seller Party nor Manager shall hold an
Equity Interest with respect to such Asset;

 

(k)                                 such Asset is secured by, or with respect to
a Mezzanine Loan, the related Whole Loan is secured by a perfected,
first-priority security interest on either a “stabilized” or a “transitional”
commercial or multi-family property;

 

(l)                                     all Purchased Asset Documents related to
such Asset have been delivered to Custodian in accordance with the terms hereof
and the Custodial Agreement;

 

7

--------------------------------------------------------------------------------


 

(m)                             the interest rate on the Mortgage Note related
to such Asset is a floating rate;

 

(n)                                 if any portion of the Mortgaged Property
related to such Asset is subject to a partial release, Buyer shall have
received, on or before the effective date of such partial release, an Appraisal
(which Appraisal may be the initial Appraisal delivered by the Underlying
Obligor in connection with the origination of such Asset) specifying the value
of the Mortgaged Properties which remain as security for the related Asset
following the date of consummation for such partial release;

 

(o)                                 Seller has delivered an executed Irrevocable
Redirection Notice to Buyer; and

 

(p)                                 all escrows, reserves and other collateral
accounts related to such Asset are subject to a perfected security interest in
favor of Seller, and each such security interest has been assigned to Buyer;

 

provided, that, notwithstanding the failure of an Asset or Purchased Asset to
conform to the requirements of this definition, Buyer may, subject to such
terms, conditions and requirements and Applicable Percentage adjustments as
Buyer may require, designate in writing any such non-conforming Asset or
Purchased Asset as an Eligible Asset, which designation (1) may include a
temporary or permanent asset-specific waiver of one or more Eligible Asset
requirements, and (2) shall not be deemed a waiver of the requirement that all
other Assets and Purchased Assets must be Eligible Assets (including any Assets
that are similar or identical to the Asset or Purchased Asset subject to the
waiver).

 

“Environmental Laws”:  Any federal, state, foreign or local statute, law, rule,
regulation, ordinance, code, guideline, written policy and rule of common law
now or hereafter in effect, and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment, relating to the environment, employee health and safety or hazardous
materials, including CERCLA, RCRA, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water Act,
the Oil Pollution Act of 1990, the Emergency Planning and the Community
Right-to-Know Act of 1986, the Hazardous Material Transportation Act, the
Occupational Safety and Health Act, and any state and local or foreign
counterparts or equivalents.

 

“Equity Interests”:  With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of Capital Stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized but unissued on any date.

 

“ERISA”:  The Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.  Section references to
ERISA are

 

8

--------------------------------------------------------------------------------


 

to ERISA, as in effect at the date of this Agreement and, as of the relevant
date, any subsequent provisions of ERISA, amendatory thereof, supplemental
thereto or substituted therefor.

 

“ERISA Affiliate”:  Any trade or business (whether or not incorporated) that is
a member of any Seller Party’s controlled group or under common control with any
Seller Party, within the meaning of Section 414 of the Code.

 

“Event of Default”:  Defined in Section 10.01.

 

“Exchange Act”:  The Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes”:  Any of the following Taxes imposed on or with respect to
Buyer or required to be withheld or deducted from a payment to Buyer:  (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of Buyer being
organized under the laws of, or having its principal office or the office from
which it books the Transactions located in, the jurisdiction imposing such Taxes
(or any political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Buyer with respect to an interest in the Repurchase Obligations
pursuant to a law in effect on the date on which such Buyer (i) acquires such
interest in the Repurchase Obligations or (ii) changes the office from which it
books the Transactions, except in each case to the extent that, pursuant to
Section 12.06, amounts with respect to such Taxes were payable either to such
Buyer’s assignor immediately before such Buyer became a Party hereto or to such
Buyer immediately before it changed the office from which it books the
Transactions, (c) Taxes attributable to Buyer’s failure to comply with
Section 12.06(e) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Exit Fee”:  Defined in the Fee Letter, which definition is incorporated herein
by reference.

 

“Extension Conditions”:  Defined in Section 3.06.

 

“Extension Fee”:  Defined in the Fee Letter, which definition is incorporated
herein by reference.

 

“Extension Period”:  Defined in Section 3.06.

 

“Facility Debt Yield”:  As of any date of determination, the weighted average
Debt Yield of all Purchased Assets subject to Transactions as of such date
(weighted based upon the respective outstanding Purchase Prices of the Purchased
Assets).

 

“Facility Debt Yield Test”:  Defined in the Fee Letter, which definition is
incorporated herein by reference.

 

“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any

 

9

--------------------------------------------------------------------------------


 

intergovernmental agreement entered into in connection with the implementation
of such sections of the Code.

 

“FDIA”:  Defined in Section 14.03.

 

“FDICIA”:  Defined in Section 14.04.

 

“Fee Letter”:  The fee and pricing letter, dated as of the Closing Date, between
Buyer and Seller, as amended, modified, waived, supplemented, extended, restated
or replaced from time to time.

 

“Financial Covenants”: The financial covenants of Guarantor as set forth in
Section 9 of the Guarantee.

 

“Fitch”:  Fitch, Inc. or, if Fitch, Inc. is no longer issuing ratings, another
nationally recognized rating agency reasonably acceptable to Buyer.

 

“Foreign Buyer”:  A Buyer that is not a U.S. Person.

 

“Future Funding Amount”:  With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer pursuant
to Section 3.10, the product of (a) the amount that Seller is funding (or has
funded) as a post-closing advance on or prior to the related Future Funding Date
as required by the related Purchased Asset Documents relating to such Purchased
Asset (which amount, for the avoidance of doubt, shall exclude any post-closing
advance relating to such Purchased Asset which was the subject of a previous
Future Funding Transaction by Seller and approved by Buyer pursuant to
Section 3.10), and (b) the Applicable Percentage for such Purchased Asset;
provided, in no event shall the aggregate amount so requested by Seller exceed
the amount of future funding set forth on the related Confirmation for the
Transaction relating to such Purchased Asset, minus all previous Future Funding
Amounts funded by Buyer relating to such Purchased Asset.

 

“Future Funding Date”:  With respect to any Purchased Asset for which a Future
Funding Transaction has been requested by Seller and approved by Buyer, the date
on which Buyer funds a Future Funding Amount relating to such Purchased Asset.

 

“Future Funding Request Package”:  With respect to one or more Future Funding
Transactions, the following, to the extent applicable and available, unless any
such items were previously delivered to Buyer and have not been modified since
the date of each such delivery:  (a) the related request for advance, executed
by the related Underlying Obligor (which shall include evidence of Seller’s
approval of the related Future Funding Transaction), and any other documents
that require Seller to fund; (b) the related affidavit executed by the related
Underlying Obligor which covers such issues as Buyer shall request, and any
other related documents; (c) the executed fund control agreement (or the
executed escrow agreement, if funding through escrow); (d) certified copies of
all relevant trade contracts; (e) the title policy endorsement for the advance;
(f) certified copies of any tenant leases; (g) certified copies of any service
contracts; (h) updated financial statements, operating statements and rent
rolls; (i) evidence of required insurance; (j) engineering reports and updates
to the engineering reports; (k) an updated Underwriting

 

10

--------------------------------------------------------------------------------


 

Package for the related Purchased Asset; and (l) copies of any additional
documentation as required in connection therewith, or as otherwise requested by
Buyer.

 

“Future Funding Transaction”:  Any Transaction approved by Buyer pursuant to
Section 3.10.

 

“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

 

“Governing Documents”:  With respect to any Person, its articles or certificate
of incorporation or formation, by-laws, partnership, limited liability company,
memorandum and articles of association, operating or trust agreement and/or
other organizational, charter or governing documents.

 

“Governmental Authority”:  Any (a) national or federal government, (b) state,
regional or local or other political subdivision thereof, (c) central bank or
similar monetary or regulatory authority, (d) Person, agency, authority,
instrumentality, court, regulatory body, central bank or other body or entity
exercising executive, legislative, judicial, taxing, quasi—judicial,
quasi—legislative, regulatory or administrative functions or powers of or
pertaining to government, (e) court or arbitrator having jurisdiction over such
Person, its Affiliates or its assets or properties, (f) stock exchange on which
shares of stock of such Person are listed or admitted for trading,
(g) accounting board or authority that is responsible for the establishment or
interpretation of national or international accounting principles, in each case,
whether foreign or domestic, and (h) supra-national body such as the European
Union or the European Central Bank.

 

“Ground Lease”:  A ground lease containing the following terms and conditions:
(a) a remaining term (exclusive of any unexercised extension options) of
thirty (30) years or more from the Purchase Date of the related Asset, (b) the
right of the lessee to mortgage and encumber its interest in the leased property
without the consent of the lessor or with such consent given, (c) the obligation
of the lessor to give the holder of any mortgage lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so,
(d) reasonable transferability of the lessee’s interest under such lease,
including ability to sublease, and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

 

“Ground Lease Asset”:  An Asset the Mortgaged Property for which is secured or
supported in whole or in part by a Ground Lease.

 

“Guarantee Agreement”: The Guarantee Agreement dated as of the Closing Date,
made by Guarantor in favor of Buyer.

 

“Guarantee Obligation”:  With respect to any Person (the “guaranteeing person”),
any obligation of (a) the guaranteeing person or (b) another Person (including
any bank under any letter of credit) to induce the creation of the obligations
for which the guaranteeing person has issued a reimbursement, counterindemnity
or similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends, Contractual Obligation, Derivatives

 

11

--------------------------------------------------------------------------------


 

Contract or other obligations or Indebtedness (the “primary obligations”) of any
other third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation, or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term “Guarantee Obligation” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation); and provided,
further, that in the absence of any such stated amount or stated liability, the
amount of such Guarantee Obligation shall be such guaranteeing person’s maximum
anticipated liability in respect thereof as reasonably determined by such
Person.

 

“Guarantor”:  Granite Point Mortgage Trust Inc., a Maryland corporation.

 

“Guarantor Threshold Amount” Defined in the Fee Letter, which definition is
incorporated herein by reference.

 

“Income”:  With respect to any Purchased Asset, all of the following (in each
case with respect to the entire par amount of the Asset represented by such
Purchased Asset and not just with respect to the portion of the par amount
represented by the Purchase Price advanced against such Asset) without
duplication:  (a) all Principal Payments, (b) all Interest Payments, and (c) all
other income, distributions, receipts, payments, collections, prepayments,
recoveries, proceeds (including insurance and condemnation proceeds) and other
payments or amounts of any kind paid, received, collected, recovered or
distributed on, in connection with or in respect of such Purchased Asset,
including Principal Payments, Interest Payments, prepayment fees, extension
fees, exit fees, defeasance fees, transfer fees, make whole fees, late charges,
late fees and all other fees or charges of any kind or nature, premiums, yield
maintenance charges, penalties, default interest, dividends, gains, receipts,
allocations, rents, interests, profits, payments in kind, returns or repayment
of contributions, net sale, foreclosure, liquidation, securitization or other
disposition proceeds, insurance payments, settlements and proceeds; provided,
that any amounts that under the applicable Purchased Asset Documents are
required to be deposited into and held in escrow or reserve to be used for a
specific purpose, such as taxes and insurance, shall not be included in the term
“Income” unless and until (i) an event of default exists under such Purchased
Asset Documents, (ii) the holder of the related Purchased Asset has exercised or
is entitled to exercise rights and remedies with respect to such amounts,
(iii) such amounts are no longer required to be held for such purpose under such
Purchased Asset Documents, or (iv) such amounts may be applied to all or a
portion of the outstanding indebtedness under such Purchased Asset Documents.

 

“Indebtedness”:  With respect to any Person and any date, all of the following
with respect to such Person as of such date, without duplication: 
(a) obligations in respect of money

 

12

--------------------------------------------------------------------------------


 

borrowed (including principal, interest, assumption fees, prepayment fees, yield
maintenance charges, penalties, exit fees, contingent interest and other
monetary obligations whether choate or inchoate and whether by loan, the
issuance and sale of debt securities or the sale of property or assets to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets, or otherwise),
(b) obligations, whether or not for money borrowed: (i) represented by notes
payable, letters of credit or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, (iii) constituting purchase money indebtedness, conditional sales
contracts, title retention debt instruments or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for property or services rendered, or (iv) in connection
with the issuance of Preferred Equity or trust preferred securities, (c) Capital
Lease Obligations, (d) reimbursement obligations under any letters of credit or
acceptances (whether or not the same have been presented for payment),
(e) Off—Balance Sheet Obligations, (f) obligations to purchase, redeem, retire,
defease or otherwise make any payment in respect of any mandatory redeemable
stock issued by such Person or any other Person (inclusive of forward equity
contracts), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (g) as applicable, all obligations
of such Person (but not the obligations of others) in respect of any keep well
arrangements, credit enhancements, contingent or future funding obligations
under any Purchased Asset or any obligation senior to any Purchased Asset,
unfunded interest reserve amount under any Purchased Asset or any other
obligation of such Person with respect to such Purchased Asset that is senior to
such Purchased Asset, purchase obligation, repurchase obligation, sale/buy-back
agreement, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
mandatory redeemable stock)), (h) net obligations under any Derivatives Contract
not entered into as a hedge against existing indebtedness, in an amount equal to
the Derivatives Termination Value thereof, (i) all Non-Recourse Indebtedness,
recourse indebtedness and all indebtedness of other Persons that such Person has
guaranteed or is otherwise recourse to such Person, (j) all indebtedness of
another Person secured by (or for which the holder of such indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien (other than,
except with respect to any Purchased Asset, any Liens granted pursuant to the
Repurchase Documents) on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
indebtedness or other payment obligation; provided, that if such Person has not
assumed or become liable for the payment of such indebtedness, then for the
purposes of this definition the amount of such indebtedness shall not exceed the
market value of the property subject to such Lien, (k) all Contingent
Liabilities, (l) all obligations of such Person incurred in connection with the
acquisition or carrying of fixed assets by such Person or obligations of such
Person to pay the deferred purchase or acquisition price of property or assets,
including contracts for the deferred purchase price of property or assets that
include the procurement of services, (m) indebtedness of general partnerships of
which such Person is liable as a general partner (whether secondarily or
contingently liable or otherwise), and (n) obligations to fund capital
commitments under any Governing Document, subscription credit agreement or
otherwise.

 

“Indemnified Amounts”:  Defined in Section 13.01(a).

 

“Indemnified Person”:  Defined in Section 13.01(a).

 

13

--------------------------------------------------------------------------------


 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Seller under
any Repurchase Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

“Independent Appraiser”:  A professional real estate appraiser that (i) is
approved by Buyer in its sole discretion; (ii) was not selected or identified by
the Underlying Obligor and is not affiliated with the lender under the mortgage
or the Underlying Obligor; (iii) if engaged by Seller or any of its Affiliates,
Seller or such Affiliate, as applicable, is a “financial services institution”
within the meaning of the Interagency Guidelines on Evaluations and Appraisals,
(iv) is a member in good standing of the American Appraisal Institute; (v) is
certified or licensed in the state where the subject Mortgaged Property is
located and (vi) in each such case, has a minimum of five years’ experience in
the subject property type.

 

“Independent Director” or “Independent Manager”:  An individual who has prior
experience as an independent director, independent manager or independent member
with at least three (3) years of employment experience and who is provided by CT
Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, or Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Directors or Independent Managers, another nationally recognized
company approved by Buyer, in each case that is not an Affiliate of Seller and
that provides professional independent directors, independent managers and/or
other corporate services in the ordinary course of its business, and which
individual is duly appointed as Independent Director or Independent Manager and
is not, has never been, and will not while serving as Independent Director or
Independent Manager be, any of the following:

 

(a)                                 a member, partner, equity holder, manager,
director, officer or employee of Seller, Pledgor, or any of their respective
equity holders or Affiliates (other than as an Independent Director or
Independent Manager of Seller or Pledgor or an Affiliate of Seller or Pledgor
that does not own a direct or indirect ownership interest in Seller or Pledgor
and that is required by a creditor to be a single purpose bankruptcy remote
entity, provided, however, that such Independent Director or Independent Manager
is employed by a company that routinely provides professional Independent
Directors or Independent Managers);

 

(b)                                 a creditor, supplier or service provider
(including provider of professional services) to Seller, Pledgor or any of their
respective equity holders or Affiliates (other than through a
nationally-recognized company that routinely provides professional Independent
Directors, Independent Managers and/or other corporate services to Seller,
Pledgor, or any of their respective equity holders or Affiliates in the ordinary
course of business);

 

(c)                                  a family member of any such member,
partner, equity holder, manager, director, officer, employee, creditor, supplier
or service provider; or

 

(d)                                 a Person who controls (whether directly,
indirectly or otherwise) any of the individuals described in the preceding
clauses (a), (b) or (c).

 

14

--------------------------------------------------------------------------------


 

An individual who otherwise satisfies the preceding definition and satisfies
subparagraph (a) by reason of being the Independent Director or Independent
Manager of a Special Purpose Entity affiliated with Seller or Pledgor that does
not own a direct or indirect ownership interest in Seller or Pledgor shall be
qualified to serve as an Independent Director or Independent Manager of Seller
or Pledgor if the fees that such individual earns from serving as Independent
Director or Independent Manager of Affiliates of Seller or Pledgor in any given
year constitute in the aggregate less than five percent (5%) of such
individual’s annual income for that year.

 

“Initial Termination Date”:  June 28, 2019.

 

“Insolvency Action”:  With respect to any Person, the taking by such Person of
any action resulting in an Insolvency Event, other than solely under
clause (g) of the definition thereof.

 

“Insolvency Event”:  With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding-up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in a legal proceeding of the inability
of such Person to pay its debts generally as they become due, (g) the failure by
such Person generally to pay its debts as they become due, or (h) the taking of
action by such Person in furtherance of any of the foregoing.

 

“Insolvency Laws”:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

“Insolvency Proceeding”:  Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Interest Expense”:  With respect to any Person and for any relevant time
period, the amount of total interest expense incurred by such Person, and its
consolidated Subsidiaries, including capitalized or accruing interest (but
excluding interest funded under a construction loan), plus such Person’s
proportionate share of interest expense from the joint venture investments and
unconsolidated Affiliates of such Person, all with respect to such period.

 

“Interest Payments”:  With respect to any Purchased Asset, all payments of
interest, income, receipts, dividends, and any other collections and
distributions received from time to time in connection with any such Purchased
Asset.

 

15

--------------------------------------------------------------------------------


 

“Intermediate Entity”:  Granite Point Operating Company LLC, TH Commercial
Holdings LLC, Residual Pledgor and all other Persons, if any, that are
Subsidiaries of Guarantor and have a direct or indirect ownership interest in
Pledgor and Seller.

 

“Internal Control Event”:  (i) Fraud that involves management or other employees
who have a significant role in the internal controls of any Seller Party over
financial reporting, or (ii) fraud that involves management or other employees
who have a significant role in the internal controls of Manager that could
reasonably be expected to have a material adverse effect on the Guarantor or the
Purchased Assets.

 

“Investment”: With respect to any Person, any acquisition or investment (whether
or not of a controlling interest) by such Person, whether by means of (a) the
purchase or other acquisition of any Equity Interest in another Person, (b) a
loan, advance or extension of credit to, capital contribution to, guaranty or
credit enhancement of Indebtedness of, or purchase or other acquisition of any
Indebtedness of, another Person, including any partnership or joint venture
interest in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute the business or a division or operating unit of another Person.  Any
binding commitment or option to make an Investment in any other Person shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in this Agreement, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Company Act”:  The Investment Company Act of 1940, as amended,
restated or modified from time to time, including all rules and regulations
promulgated thereunder.

 

“Irrevocable Redirection Notice”:  A notice in a form acceptable to Buyer that
is executed by Seller and directs the remittance of all Income with respect to a
Purchased Asset to an account designated by Buyer, which notice shall be held by
Buyer in escrow pending automatic authorization to release upon the occurrence
of an Event of Default.

 

“IRS”:  The United States Internal Revenue Service.

 

“Knowledge”:  With respect to any Person, means collectively (i) the Actual
Knowledge of such Person, (ii) notice of any fact, event, condition or
circumstance that would cause a reasonably prudent Person to conduct an inquiry
that would give such Person Actual Knowledge, whether or not such Person
actually undertook such an inquiry, and (iii) all knowledge that is imputed to a
Person under any statute, rule, regulation, ordinance, or official decree or
order.

 

“LIBOR”:  The rate of interest per annum determined by Buyer on the basis of the
rate for deposits in Dollars for delivery on the first (1st) day of each Pricing
Period, for a period approximately equal to such Pricing Period, as reported on
Reuters Screen LIBOR01 Page (or any successor page) at approximately 11:00 a.m.,
London time, on the Pricing Rate Determination Date (or if not so reported, then
as determined by Buyer from another recognized source or interbank quotation). 
Each calculation by Buyer of LIBOR shall be conclusive and binding for all
purposes, absent manifest error.  If the calculation of LIBOR results in a LIBOR
rate of less than

 

16

--------------------------------------------------------------------------------


 

zero percent (0%), LIBOR shall be deemed to be zero percent (0%) for all
purposes of this Agreement.

 

“Lien”:  Any mortgage, statutory or other lien, pledge, charge, right, claim,
adverse claim, attachment, levy, hypothecation, assignment, deposit arrangement,
security interest, UCC financing statement or encumbrance of any kind on or
otherwise relating to any Person’s assets or properties in favor of any other
Person or any preference, priority or other security agreement or preferential
arrangement of any kind.

 

“Lockup Period Expiration Date”:  The last day of the lockup period set forth in
Guarantor’s Form S-11 filing with the Securities and Exchange Commission (as the
same may be amended) during which Sponsor is prohibited from distributing the
Capital Stock of Guarantor to its shareholders.

 

“Low Cash Flow Purchased Asset”:  Defined in the Fee Letter, which definition is
incorporated herein by reference.

 

“Manager”:  Pine River Capital Management L.P., a Delaware limited partnership.

 

“Margin Call”:  Defined in Section 4.01.

 

“Margin Deficit”:  Defined in Section 4.01.

 

“Margin Percentage”:  For any Purchased Asset as of any date of determination,
the percentage equivalent of the quotient obtained by dividing one (1) by the
Applicable Percentage used to calculate the Purchase Price on the related
Purchase Date.

 

“Market Disruption Event”:  Any event or events that, in the good faith
determination of Buyer, results in (a) the effective absence of a “repo market”
or related “lending market” for purchasing (subject to repurchase) or financing
debt obligations secured by commercial mortgage loans or securities, (b) Buyer
not being able to finance Purchased Assets through the “repo market” or “lending
market” with traditional counterparties at rates that would have been reasonable
prior to the occurrence of such event or events, (c) the effective absence of a
“securities market” for securities backed by Purchased Assets, or (d) Buyer not
being able to sell securities backed by Purchased Assets at prices that would
have been reasonable prior to the occurrence of such event or events.

 

“Market Value”: Defined in the Fee Letter, which definition is incorporated
herein by reference.

 

“Material Adverse Effect”:  Any event, development or circumstance that has a
material adverse effect on or material adverse change in or to (a) the property,
assets, business, operations, financial condition, credit quality or prospects
of any Seller Party, (b) the ability of Seller to pay and perform the Repurchase
Obligations or the ability of Guarantor to pay and perform its obligations under
the Guaranty, (c) the validity, legality, binding effect or enforceability of
any Repurchase Document, Purchased Asset Document, Purchased Asset or security
interest granted hereunder or thereunder, (d) the rights and remedies of Buyer
or any Indemnified Person under any Repurchase Document, Purchased Asset
Document or Purchased

 

17

--------------------------------------------------------------------------------


 

Asset, or (e) the perfection or priority of any Lien granted under any
Repurchase Document or Purchased Asset Document.

 

“Material Modification”:  Any (i) material amendment, waiver, termination,
rescission, cancellation, release or any other material modification to the
terms of, or any collateral, guaranty or indemnity for, or the exercise of any
material right or remedy of a holder (including all lending, corporate rights,
remedies, consents, approvals and waivers) of, any Purchased Asset, or Purchased
Asset Document or (ii) extension or release of collateral for any Purchased
Asset (other than any such extension or release that is expressly permitted
under the terms of the Purchased Asset documents without lender discretion).

 

“Materials of Environmental Concern”:  Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.

 

“Maximum Aggregate Purchase Price”: Defined in the Fee Letter, which definition
is incorporated herein by reference.

 

“Maximum Applicable Percentage”:  Defined in the Fee Letter, which definition is
incorporated herein by reference.

 

“Maximum Facility Amount”: The Maximum Aggregate Purchase Price; provided, that
the Maximum Facility Amount on the expiration date of the Ramp-Up Period and on
each date thereafter shall be an amount equal to the sum of (a) the then-current
Aggregate Amount Outstanding, and (b) the product of (x) the Applicable
Percentage and (y) those remaining future funding obligations that are scheduled
in the Confirmation for the related Purchased Assets,  and have not yet been
funded by Buyer as of such date. For the avoidance of doubt, the “Maximum
Facility Amount” shall be reduced as Purchased Assets are repurchased, in whole
or in part, and Margin Deficits are satisfied, all in accordance with the
applicable terms of this Agreement.

 

“Maximum Purchased Asset PPV Requirement”:  Defined in the Fee Letter, which
definition is incorporated herein by reference.

 

“Mezzanine Loan”:  A performing mezzanine loan secured by pledges of 100% of the
Equity Interests of the Mortgagor or an Affiliate of the Mortgagor under the
related Whole Loan.

 

“Mezzanine Loan Documents”:  With respect to any Purchased Asset that is a
Mezzanine Loan, the Mezzanine Note, those documents executed in connection with,
evidencing or governing such Mezzanine Loan and the Mortgage Loan Documents for
the related Whole Loan including, without limitation, those documents which are
required to be delivered to Custodian under the Custodial Agreement (which
documents so required to be delivered to Custodian shall only be required to
include, for the avoidance of doubt, copies of the Mortgage Loan Documents for
the related Whole Loan).

 

“Mezzanine Note”:  The original executed promissory note or other tangible
evidence of Mezzanine Loan indebtedness.

 

18

--------------------------------------------------------------------------------


 

“Minimum Purchased Asset Debt Yield Requirement”:  Defined in the Fee Letter,
which definition is incorporated herein by reference.

 

“Moody’s”:  Moody’s Investors Service, Inc. or, if Moody’s Investors
Service, Inc. is no longer issuing ratings, another nationally recognized rating
agency reasonably acceptable to Buyer.

 

“Mortgage”:  Any mortgage, deed of trust, assignment of rents, security
agreement and fixture filing, or other instruments creating and evidencing a
lien on real property and other property and rights incidental thereto.

 

“Mortgage Asset File”:  The meaning specified in the Custodial Agreement.

 

“Mortgage Loan Documents”: With respect to any Whole Loan, those documents
executed in connection with and/or evidencing or governing the related Whole
Loan, including, without limitation those that are required to be delivered to
Custodian under the Custodial Agreement.

 

“Mortgage Note”:  The original executed promissory note or other evidence of the
indebtedness of a Mortgagor with respect to a commercial mortgage loan.

 

“Mortgaged Property”:  (I) In the case of a Whole Loan, the real property
(including all improvements, buildings, fixtures, building equipment and
personal property thereon and all additions, alterations and replacements made
at any time with respect to the foregoing) and all other collateral directly or
indirectly securing repayment of the debt evidenced by (I) a Mortgage Note (in
the case of a Whole Loan) and (II) in the case of a Mezzanine Loan, the real
property (including all improvements, buildings, fixtures, building equipment
and personal property thereon and all additions, alterations and replacements
made at any time with respect to the foregoing) and all other collateral owned
by the Person (or Affiliate of such Person) the equity of which is pledged as
collateral security for such Mezzanine Loan.

 

“Mortgagee”:  The record holder of a Mortgage Note secured by a Mortgage.

 

“Mortgagor”:  The obligor on a Mortgage Note, including any Person who has
assumed or guaranteed the obligations of the obligor thereunder.

 

“Multiemployer Plan”:  A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Multifamily Asset”:  An Asset with respect to which the Mortgaged Property
consists of real property with five or more residential rental units (including
mixed use multi-family/office and multi-family retail) as to which the majority
of the underwritten revenue is from residential rental units.

 

“Non-Recourse Indebtedness”:  With respect to any Person and any date,
indebtedness of such Person as of such date for borrowed money in respect of
which recourse for payment (except for customary exceptions for fraud,
misapplication of funds, environmental

 

19

--------------------------------------------------------------------------------


 

indemnities, Insolvency Events, non-approved transfers or other events) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

 

“Off-Balance Sheet Obligations”:  With respect to any Person and any date, to
the extent not included as a liability on the balance sheet of such Person, all
of the following with respect to such Person as of such date: (a) monetary
obligations under any financing lease or so—called “synthetic,” tax retention or
off-balance sheet lease transaction that, upon the application of any Insolvency
Laws, would be characterized as indebtedness, (b) monetary obligations under any
sale and leaseback transaction that does not create a liability on the balance
sheet of such Person, or (c) any other monetary obligation arising with respect
to any other transaction that (i) is characterized as indebtedness for tax
purposes but not for accounting purposes, or (ii) is the functional equivalent
of or takes the place of borrowing but that does not constitute a liability on
the balance sheet of such Person (for purposes of this clause (c), any
transaction structured to provide Tax deductibility as Interest Expense of any
dividend, coupon or other periodic payment will be deemed to be the functional
equivalent of a borrowing).

 

“Other Connection Taxes”:  With respect to Buyer, Taxes imposed as a result of a
present or former connection between Buyer and the jurisdiction imposing such
Taxes (other than a connection arising from Buyer having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Repurchase Document, or sold or assigned
an interest in any Transaction or Repurchase Document).

 

“Other Taxes”: Any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under any Repurchase Document or from the execution, delivery, performance, or
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Repurchase Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.

 

“Participant”:                     Defined in Section 18.08(b).

 

“Participant Register”:  Defined in Section 18.08(g).

 

“Party”:  The meaning set forth in the preamble to this Agreement.

 

“PATRIOT Act”:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as amended,
modified or replaced from time to time.

 

“Person”:  An individual, corporation, limited liability company, business
trust, partnership, trust, unincorporated organization, joint stock company,
sole proprietorship, joint venture, Governmental Authority or any other form of
entity.

 

“Pine River Entities”: Manager, Pine River Domestic Management L.P., Pine River
Capital Management LLC and PRCM Advisers LLC.

 

20

--------------------------------------------------------------------------------


 

“Plan”:  An employee benefit or other plan, as defined in Section 3(3) of ERISA,
established or maintained by Seller or any ERISA Affiliate during the five year
period ended prior to the date of this Agreement or to which Seller or any ERISA
Affiliate makes, is obligated to make or has, within the five year period ended
prior to the date of this Agreement, been required to make contributions, and
that is covered by or subject to Title IV of ERISA or Section 302 of ERISA or
Section 412 of the Code, other than a Multiemployer Plan.

 

“Plan Asset Regulation”:  The regulation of the United States Department of
Labor at 29 C.F.R. § 2510.3-101 (as modified by Section 3(42) of ERISA).

 

“Pledge and Security Agreement”:  The Pledge and Security Agreement, dated as of
the Closing Date, made by Pledgor in favor of Buyer, as amended, modified,
waived, supplemented, extended, restated or replaced from time to time.

 

“Pledged Assets”:  Defined in the Residual Pledge Agreement.

 

“Pledged Collateral”:  Defined in the Pledge and Security Agreement.

 

“Pledgor”:  GP Commercial WF Holdings LLC, a Delaware limited liability company,
together with its successors and permitted assigns.

 

“Power of Attorney”: Defined in Section 18.19.

 

“PPV”:  With respect to any Purchased Asset as of any date, the ratio (expressed
as a percentage) of the related Purchase Price to the Market Value of the
related Mortgaged Property as of such date, as determined by Buyer in its
discretion.

 

“Preferred Equity”:  A performing current pay preferred equity position (with a
put or synthetic maturity date structure replicating a debt instrument and
excluding any perpetual preferred equity positions) evidenced by a stock share
certificate or other similar ownership certificate representing the entire
equity ownership interest in entities that own income producing commercial real
estate.

 

“Price Differential”:  For any Pricing Period or portion thereof, (a) for any 
Transaction outstanding, the sum of the products, for each day during such
Pricing Period or portion thereof, of (i) 1/360th of the Pricing Rate in effect
for each Purchased Asset subject to such Transaction during such Pricing Period,
times (ii) the outstanding Purchase Price for such Purchased Asset on each such
day or (b) for all Transactions outstanding, the sum of the amounts calculated
in accordance with the preceding clause (a) for all Transactions

 

“Pricing Margin”:  Defined in the Fee Letter, which definition is incorporated
herein by reference.

 

“Pricing Period”:  For any Purchased Asset, (a) in the case of the first
Remittance Date for such Purchased Asset, the period from the Purchase Date for
such Purchased Asset to but excluding such Remittance Date, and (b) in the case
of any subsequent Remittance Date, the one-month period commencing on and
including the prior Remittance Date and ending on but excluding such Remittance
Date; provided, that no Pricing Period for a Purchased Asset shall end

 

21

--------------------------------------------------------------------------------


 

after the Repurchase Date for such Purchased Asset to the extent such Purchased
Asset is actually repurchased on such Repurchase Date.

 

“Pricing Rate”:  For any Pricing Period, the sum of (a) LIBOR for such Pricing
Period plus (b) the applicable Pricing Margin, which shall be subject to
adjustment and/or conversion as provided in Sections 12.01 and 12.02; provided,
that while an Event of Default is continuing, the Pricing Rate shall be the
Default Rate.

 

“Pricing Rate Determination Date”:  (a) In the case of the first Pricing Period
for any Purchased Asset, the related Purchase Date for such Purchased Asset, and
(b) in the case of each subsequent Pricing Period, two (2) Business Days prior
to the Remittance Date on which such Pricing Period begins.

 

“Principal Payments”:  For any Purchased Asset, all payments and prepayments of
principal received for such Purchased Asset, including insurance and
condemnation proceeds which are permitted by the terms of the Purchased Asset
Documents to be applied to principal and are, in fact, so applied and recoveries
of principal from liquidation or foreclosure which are permitted by the terms of
the Purchased Asset Documents to be applied to principal and are, in fact, so
applied.

 

“Purchase Agreement”:  Any purchase agreement between Seller and any Transferor
pursuant to which Seller purchased or acquired an Asset which is subsequently
sold to Buyer hereunder, which Purchase Agreement shall contain a grant of a
security interest in favor of Seller and authorize the filing of UCC financing
statements against the Transferor with respect to such Asset.

 

“Purchase Date”:  For any Purchased Asset, the date on which such Purchased
Asset is purchased by Buyer from Seller in connection with a Transaction as set
forth in the related Confirmation.

 

“Purchase Price”:  For any Purchased Asset, (a) as of the related Purchase Date
and, as initially set forth in the related Confirmation as may be updated by
Buyer and Seller from time to time, an amount equal to the product of the Market
Value of such Purchased Asset, times the Applicable Percentage for such
Purchased Asset, and (b) as of any other date, the amount described in the
preceding clause (a), (i) increased by any Future Funding Amounts disbursed by
Buyer to Seller or the related borrower with respect to such Purchased Asset,
(ii) reduced by any amount of Margin Deficit transferred by Seller to Buyer
pursuant to Section 4.01 and applied to the Purchase Price of such Purchased
Asset, (iii) reduced by any Principal Payments remitted to the Waterfall Account
and which were applied to the Purchase Price of such Purchased Asset by Buyer
pursuant to clause fifth of Section 5.02, and (iv) reduced by any payments made
by Seller in reduction of the outstanding Purchase Price,  in each case on or
prior to such date of determination with respect to such Purchased Asset.

 

“Purchased Asset Data Summary”:  A monthly report from Seller to Buyer on each
Purchased Asset, as required pursuant to Section 8.08(d), substantially in the
form of Exhibit E.

 

“Purchased Asset Documents”:  Individually or collectively, as the context may
require, the related Mortgage Loan Documents and the Mezzanine Loan Documents.

 

22

--------------------------------------------------------------------------------


 

“Purchased Assets”:  (a) For any Transaction, each Asset sold by Seller to Buyer
in such Transaction, and (b) in respect of the Transactions in general, all
Assets sold by Seller to Buyer, in each case including, to the extent relating
to such Asset or Assets, all of Seller’s right, title and interest in and to
(i) Purchased Asset Documents, (ii) Servicing Rights, (iii) Servicing Files,
(iv) mortgage guaranties and insurance (issued by Governmental Authorities or
otherwise) and claims, payments and proceeds thereunder, (v) insurance policies,
certificates of insurance and claims, payments and proceeds thereunder, (vi) the
principal balance of such Assets, not just the amount advanced, (vii) amounts
and property from time to time on deposit in the Waterfall Account or the
Servicer Account, together with the Waterfall Account itself, (viii) collection,
escrow, reserve, collateral or lock—box accounts and all amounts and property
from time to time on deposit therein, to the extent of Seller’s or the holder’s
interest therein, (ix) Income, (x) security interests of Seller in Derivatives
Contracts entered into by Underlying Obligors, (xi) rights of Seller under any
letter of credit, guarantee, warranty, indemnity or other credit support or
enhancement, (xii) [reserved], (xiii) all supporting obligations of any kind,
and (xiv) all proceeds related to the sale, securitization or other disposition
thereof; provided, that (A) Purchased Assets shall not include any obligations
of Seller or any Retained Interests, and (B) for purposes of the grant of
security interest by Seller to Buyer set forth in Section 11.01, together with
the other provisions of Article 11, Purchased Assets shall include all of the
following: general intangibles, accounts, chattel paper, deposit accounts,
securities accounts, instruments, securities, financial assets, uncertificated
securities, security entitlements and investment property (as such terms are
defined in the UCC) and replacements, substitutions, conversions, distributions
or proceeds relating to or constituting any of the items described in the
preceding clauses (i) through (xiv).

 

“Ramp-Up Period”:  The period from the Closing Date to and including the
thirtieth (30th) calendar day following the Closing Date.

 

“Rating Agency”:  Each of Fitch, Moody’s and S&P.

 

“Register”:  Defined in Section 18.08(f).

 

“REIT”:  A Person satisfying the conditions and limitations set forth in
Section 856(b), Section 856(c), and Section 857(a) of the Code and qualifying as
a real estate investment trust, as defined in Section 856(a) of the Code.

 

“Release”:  Any generation, treatment, use, storage, transportation,
manufacture, refinement, handling, production, removal, remediation, disposal,
presence or migration of Materials of Environmental Concern on, about, under or
within all or any portion of any property or Mortgaged Property.

 

“Release Amount”:  With respect to any Purchased Asset, an amount, equal to the
lesser of (i) the product of (x) the applicable Release Percentage and (y) the
outstanding Purchase Price of such Purchased Asset, and (ii) the Aggregate
Amount Outstanding.

 

“Release Percentage”:  Defined in the Fee Letter, which definition is
incorporated herein by reference.

 

“Remedial Work”:  Any investigation, inspection, site monitoring, containment,
clean—up, removal, response, corrective action, mitigation, restoration or other
remedial work of

 

23

--------------------------------------------------------------------------------


 

any kind or nature because of, or in connection with, the current or future
presence, suspected presence, Release or threatened Release in or about the air,
soil, ground water, surface water or soil vapor at, on, about, under or within
all or any portion of any property or Mortgaged Property of any Materials of
Environmental Concern, including any action to comply with any applicable
Environmental Laws or directives of any Governmental Authority with regard to
any Environmental Laws.

 

“Remittance Date”:  The seventeenth (17th) day of each month (or if such day is
not a Business Day, the next following Business Day), or such other day as is
mutually agreed to by Seller and Buyer.

 

“REOC”:  A Real Estate Operating Company within the meaning of Regulation
Section 2510.3-101(e) of the Plan Asset Regulation.

 

“Representation Breach”:  Any representation, warranty, certification, statement
or affirmation made or deemed made by any Seller, Pledgor or Guarantor in any
Repurchase Document (including in Schedule 1) or in any certificate, notice,
report or other document delivered pursuant to any Repurchase Document, that
proves to be incorrect, false or misleading in any material respect when made or
deemed made, without regard to any Knowledge or lack of Knowledge thereof by
such Person; provided that no representation or warranty with respect to which a
related Approved Representation Exception exists shall constitute a
Representation Breach.

 

“Representation Exceptions”:  With respect to each Purchased Asset, a written
list prepared by Seller and delivered to Buyer prior to the Purchase Date of
such Purchased Asset specifying, in reasonable detail, the representations and
warranties (or portions thereof) set forth in this Agreement (including in
Schedule 1) that are not satisfied with respect to an Asset or Purchased Asset.

 

“Repurchase Date”:  For any Purchased Asset, the earliest to occur of (a) the
Termination Date, without giving effect to any unexercised extensions thereof,
(b) any Early Repurchase Date therefor, and (c) the Business Day on which Seller
is to repurchase such Purchased Asset as specified by Seller and agreed to by
Buyer in the related Confirmation.

 

“Repurchase Documents”:  Collectively, this Agreement, the Custodial Agreement,
the Fee Letter, the Controlled Account Agreements, the Servicing Agreement and
any related sub-servicing agreements, the Pledge and Security Agreement, the
Residual Pledge Agreement, the Guarantee Agreement, the Servicing Agreement Side
Letter, the Servicer Joinder Agreement, the Power of Attorney, the Contribution
Agreement for each Purchased Asset, all Irrevocable Redirection Notices, all
Confirmations, all UCC financing statements, amendments and continuation
statements filed pursuant to any other Repurchase Document, and all additional
documents, certificates, agreements or instruments, the execution of which is
required, necessary or incidental to or desirable for performing or carrying out
any other Repurchase Document.

 

“Repurchase Obligations”:  All obligations of Seller to pay the Repurchase Price
on the Repurchase Date and all other obligations and liabilities of Seller to
Buyer arising under or in connection with the Repurchase Documents, whether now
existing or hereafter arising, and,

 

24

--------------------------------------------------------------------------------


 

without duplication, all interest and fees that accrue after the commencement by
or against any Seller Party of any Insolvency Proceeding naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding (in each case, whether due or accrued).

 

“Repurchase Price”:  For any Purchased Asset as of any date, an amount equal to
the sum of (a) the outstanding Purchase Price as of such date (as increased by
any Future Funding Amounts advanced in connection with such Purchased Asset),
(b) the accrued and unpaid Price Differential for such Purchased Asset as of
such date, (c) all other amounts that are, or otherwise would be, due and
payable as of such date by Seller to Buyer under this Agreement or any
Repurchase Document, (d) any accrued and unpaid fees and expenses and accrued
indemnity amounts, late fees, default interest, breakage costs and any other
amounts owed by Seller or Guarantor to Buyer or any of its Affiliates under this
Agreement, any Repurchase Document or otherwise, (e)  unless, simultaneously
with such repurchase, all other amounts otherwise due and payable under this
Agreement are being repaid in full in connection with the termination of this
Agreement, any Release Amounts payable in connection with such Purchased Asset,
and (f) any applicable Exit Fee, then-currently due in connection with the
related Purchased Asset.

 

“Requirements of Law”:  With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including
Environmental Laws, ERISA, Anti-Corruption Laws, Anti-Money Laundering Laws,
Sanctions, regulations of the Board of Governors of the Federal Reserve System,
and laws, rules and regulations relating to usury, licensing, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), judgments, decrees, injunctions, writs,
awards or orders of any court, arbitrator or other Governmental Authority.

 

“Residual Pledge Agreement”: The Residual Pledge Agreement, dated as of the
Closing Date, by Residual Pledgor in favor of Buyer, as the same may be amended,
modified, waived, supplemented, extended, replaced or restated from time to
time.

 

“Residual Pledgor”: TH Commercial Mortgage LLC, a Delaware limited liability
company, together with its successors and permitted assigns.

 

“Responsible Officer”:  With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person or such other officer designated as an
authorized signatory pursuant to such Person’s Governing Documents.

 

“Retained Interest”:  (a) With respect to any Purchased Asset, (i) all duties,
obligations and liabilities of Seller thereunder, including payment and
indemnity obligations, (ii) all obligations of agents, trustees, servicers,
administrators or other Persons under the documentation evidencing such
Purchased Asset, and (iii) if any portion of the Indebtedness related to such
Purchased Asset is owned by another lender or is being retained by Seller, the
interests, rights and obligations under such documentation to the extent they
relate to such portion,

 

25

--------------------------------------------------------------------------------


 

and (b) with respect to any Purchased Asset with an unfunded commitment on the
part of Seller, all obligations to provide additional funding, contributions,
payments or credits.

 

“S&P”:  Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or, if Standard & Poor’s Ratings Services is no longer issuing
ratings, another nationally recognized rating agency reasonably acceptable to
Buyer.

 

“Sanction” or “Sanctions”: Individually and collectively, any and all economic
or financial sanctions, trade embargoes and anti-terrorism laws imposed,
administered or enforced from time to time by: (a) the United States of America,
including those administered by the U.S. Treasury Department’s Office of Foreign
Assets Control (OFAC), the U.S. State Department, the U.S. Department of
Commerce, or through any existing or future Executive Order; (b) the United
Nations Security Council; (c) the European Union; (d) the United Kingdom; or
(e) any other governmental authorities with jurisdiction over Seller or
Guarantor or any of their Affiliates.

 

“Sanctioned Target”:  Any individual, entity, group, sector, territory, or
country that is the target of any Sanctions, including without limitation, any
legal entity that is deemed to be a target of Sanctions based on the direct or
indirect ownership or control of such entity by any other Sanctioned Target(s).

 

“Seller”:  The Seller named in the preamble of this Agreement, together with its
permitted successors and assigns.

 

“Seller Party”: Each of Seller, Pledgor, each Intermediate Entity and Guarantor.

 

“Servicer”: For each Purchased Asset, as determined in accordance with
Article 17, either (a) Wells Fargo Bank, National Association, or its designee,
(b) Trimont Real Estate Advisors, LLC. or, (c) another servicer acceptable to
Buyer, servicing such Purchased Asset under a Servicing Agreement.

 

“Servicer Account”:  The segregated, non-interest bearing account, created and
maintained pursuant to the Servicing Agreement, established at Deposit Account
Bank, in the name of Seller, pledged to Buyer and subject to a Controlled
Account Agreement.

 

“Servicer Event of Default”:  With respect to a Servicer, (a) any event of
default (however defined) under the Servicing Agreement between Servicer, Seller
and Buyer (if applicable), or (b) any failure of such Servicer to be rated by a
Rating Agency as an approved servicer of commercial mortgage loans.

 

“Servicer Joinder Agreement” The Servicer Joinder Agreement, dated as of the
Closing Date, between GP Commercial WF LLC and Trimont Real Estate Advisors,
LLC., as the same may be amended, modified, waived, supplemented, extended,
replaced or restated from time to time.

 

“Servicer Notice”:  A notice in the form of Exhibit G sent by Seller to
Servicer, and countersigned and returned by Servicer, directing the remittance
of all Income directly into the Waterfall Account.

 

26

--------------------------------------------------------------------------------


 

“Servicing Agreement”:  (i) That certain Servicing and Asset Management
Agreement, dated as of July 6, 2015, between Trimont Real Estate Advisors, LLC,
as servicer and asset manager and TH Commercial Holdings LLC, as client or
(ii) any other agreement acceptable to Buyer entered into by Seller and a
Servicer, or among Buyer, Seller, and a Servicer, as applicable, for the
servicing of the Purchased Assets.

 

“Servicing Agreement Extension Notice”: A notice in the form of Exhibit K sent
by Buyer to Servicer, extending the termination date of the related Servicing
Agreement pursuant to the terms of Section 17.01(b).

 

“Servicing Agreement Side Letter”: The Servicing Agreement Side Letter, dated as
of the Closing Date, among Buyer, Seller and Servicer, as the same may be
amended, modified, waived, supplemented, extended, replaced or restated from
time to time.

 

“Servicing File”:  With respect to any Purchased Asset, the file retained and
maintained by Seller or the related Servicer, including the originals or copies
of all Purchased Asset Documents and other documents and agreements (i) relating
to such Purchased Asset and/or the related Whole Loan, (ii) relating to the
origination and/or servicing and administration of such Purchased Asset and/or
the related Whole Loan, or (iii) that are otherwise reasonably necessary for the
ongoing administration and/or servicing of such Purchased Asset and/or the
related Whole Loan or for evidencing or enforcing any of the rights of the
holder of such Purchased Asset or holders of interests therein, including to the
extent applicable all servicing agreements, files, documents, records, data
bases, computer tapes, insurance policies and certificates, appraisals, other
closing documentation, payment history and other records relating to or
evidencing the servicing of such Purchased Asset.

 

“Servicing Rights”:  With respect to any Purchased Asset, all right, title and
interest of any Seller Party, or any other Person, in and to any and all of the
following:  (a) rights to service and/or sub-service, and collect and make all
decisions with respect to, the Purchased Assets and/or any related Whole Loans,
(b) amounts received by any Seller Party or any other Person, for servicing
and/or sub-servicing the Purchased Assets and/or any related Whole Loans,
(c) late fees, penalties or similar payments as compensation with respect to the
Purchased Assets and/or any related Whole Loans, (d) agreements and documents
creating or evidencing any such rights to service and/or sub-service (including,
without limitation, all Servicing Agreements), together with all documents,
files and records relating to the servicing and/or sub-servicing of the
Purchased Assets and/or any related Whole Loans, and rights of each Seller Party
and Affiliate thereof, and any other Person thereunder, (e) escrow, reserve and
similar amounts with respect to the Purchased Assets and/or any related Whole
Loans, (f) rights to appoint, designate and retain any other servicers,
sub-servicers, special servicers, agents, custodians, trustees and liquidators
with respect to the Purchased Assets and/or any related Whole Loans, and
(g) accounts and other rights to payment related to the Purchased Assets and/or
any related Whole Loans.

 

“Solvent”:  With respect to any Person at any time, having a state of affairs
such that all of the following conditions are met at such time:  (a) the fair
value of the assets and property of such Person is greater than the amount of
such Person’s liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code, (b) the present fair salable value of
the assets

 

27

--------------------------------------------------------------------------------


 

and property of such Person in an orderly liquidation of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (e) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s assets and property would constitute
unreasonably small capital.

 

“Special Purpose Entity”: A corporation, limited partnership or limited
liability company that, since the date of its formation (unless otherwise
indicated in this Agreement) and at all times on and after the date hereof, has
complied with and shall at all times comply with the provisions of Article 9.

 

“Sponsor”: Two Harbors Investment Corp., a Maryland corporation.

 

“Structuring Fee”:  Defined in the Fee Letter, which definition is incorporated
herein by reference.

 

“Subsequent Transaction”:  Defined in the Fee Letter, which definition is
incorporated herein by reference.

 

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are consolidated with those of such Person
pursuant to GAAP.

 

“Taxes”:  All present or future taxes, levies, imposts, duties,  deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date”:  The earliest of (a) the Initial Termination Date, as such
date may be extended pursuant to Section 3.06,  (b)  any Accelerated Repurchase
Date, and (c) any date on which the Termination Date shall otherwise occur in
accordance with the provisions hereof or Requirements of Law.

 

“Transaction”:  With respect to the Assets purchased on each Purchase Date, the
sale and transfer of all such Assets from Seller to Buyer pursuant to the
Repurchase Documents against the transfer of funds from Buyer to Seller
representing the Purchase Price or any additional Purchase Price for such
Assets.

 

“Transferor”:  The seller of an Asset under a Purchase Agreement.

 

28

--------------------------------------------------------------------------------


 

“Type”:  With respect to a Mortgaged Property underlying any Purchased Asset,
such Mortgaged Property’s classification as one of the following, as designated
by Buyer in its sole discretion on the related Confirmation: multifamily or
commercial.  For the avoidance of doubt, the Type shall reflect a Mortgaged
Property’s primary use.  If a Mortgaged Property is a mixed use property, then
Buyer shall determine, in its sole discretion, the primary use of such Mortgaged
Property.

 

“UCC”:  The Uniform Commercial Code as in effect in the State of New York;
provided, that, if, by reason of a Requirement of Law, the perfection, effect on
perfection or non-perfection or priority of the security interest in any
Purchased Asset is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, then “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or priority.

 

“Underlying Obligor”:  Individually and collectively, as the context may
require, (a) in the case of any Purchased Asset that is a Whole Loan, the
Mortgagor and each obligor and guarantor under such Purchased Asset, including
(i) any Person who has not signed the related Mortgage Note but owns an interest
in the related Mortgaged Property, which interest has been encumbered to secure
such Purchased Asset, and (ii) any other Person who has assumed or guaranteed
the obligations of such Mortgagor under the Purchased Asset Documents relating
to such Purchased Asset, and (b) in the case of any Purchased Asset that is a
Mezzanine Loan, the borrower under the related Mezzanine Loan, and any other
Person who has assumed or guaranteed the obligation of such Mezzanine Loan
borrower.

 

“Underwriting Package”:  With respect to one or more Assets, the internal
document or credit committee memorandum setting forth all material information
relating to an Asset which is known by Seller, prepared by Seller for its
evaluation of such Asset, to include at a minimum all the information required
to be set forth in the relevant Confirmation.  In addition, the Underwriting
Package shall include all of the following, to the extent applicable and
available:

 

(a)                                 all Purchased Asset Documents required to be
delivered to Custodian under Section 2.01 of the Custodial Agreement;

 

(b)                                 an Appraisal, together with a property
condition report, a Phase I environmental report and, if appropriate, a seismic
report;

 

(c)                                  the current occupancy report, tenant stack
and rent roll;

 

(d)                                 at least two (2) years of property-level
financial statements;

 

(e)                                  the current financial statement of the
Underlying Obligor;

 

(f)                                   the Mortgage Asset File;

 

(g)                                  third-party reports and agreed-upon
procedures, letters and reports (whether drafts or final forms), site inspection
reports, market studies and other due diligence materials prepared by or on
behalf of or delivered to Seller;

 

29

--------------------------------------------------------------------------------


 

(h)                                 aging of accounts receivable and accounts
payable;

 

(i)                                     copies of all Purchased Asset Documents
not otherwise required to be delivered pursuant to clause (a) above;

 

(j)                                    such further documents or information as
Buyer may request;

 

(k)                                 any and all agreements, documents, reports,
or other information concerning the Purchased Assets (including, without
limitation, all of the related Purchased Asset Documents) received or obtained
in connection with the origination of the Purchased Assets;

 

(l)                                     any other material documents or reports
concerning the Purchased Assets prepared or executed by any Seller Party; and

 

(m)                             if the related Asset was acquired by Seller from
a third party, all documents, instruments and agreements received in respect of
the closing of the acquisition transaction under the Purchase Agreement.

 

“Upsize Fee”:  Defined in the Fee Letter, which definition is incorporated
herein by reference.

 

“Upsize Option”:  Defined in Section 3.06(b).

 

“U.S. Person”:  Any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”:  Defined in Section 12.06(e).

 

“VCOC”: A “venture capital operating company” within the meaning of
Section 2510.3-101(d) of the Plan Asset Regulations.

 

“Waterfall Account”:  A segregated non-interest bearing account established at
Deposit Account Bank, in the name of Seller, pledged to Buyer and subject to a
Controlled Account Agreement.

 

“Whole Loan”:  A performing commercial real estate whole loan made to the
related Underlying Obligor and secured primarily by a perfected, first priority
Lien in the related underlying Mortgaged Property, including, without limitation
with respect to any Mezzanine Loan, the Whole Loan made to the Mortgagor or
Affiliate of such Mortgagor whose Equity Interests, directly or indirectly,
secure such Mezzanine Loan.

 

Section 2.02                             Rules of Interpretation.  Headings are
for convenience only and do not affect interpretation.  The following rules of
this Section 2.02 apply unless the context requires otherwise.  The singular
includes the plural and conversely.  A gender includes all genders.  Where a
word or phrase is defined, its other grammatical forms have a corresponding
meaning.  A reference to an Article, Section, Subsection, Paragraph,
Subparagraph, Clause, Annex, Schedule, Appendix, Attachment, Rider or
Exhibit is, unless otherwise specified, a reference to an Article,

 

30

--------------------------------------------------------------------------------


 

Section, Subsection, Paragraph, Subparagraph or Clause of, or Annex, Schedule,
Appendix, Attachment, Rider or Exhibit to, this Agreement, all of which are
hereby incorporated herein by this reference and made a part hereof.  A
reference to a party to this Agreement or another agreement or document includes
the party’s successors, substitutes or assigns in each case permitted by the
Repurchase Documents.  A reference to an agreement or document is to the
agreement or document as amended, restated, modified, novated, supplemented or
replaced, except to the extent prohibited by any Repurchase Document.  A
reference to legislation or to a provision of legislation includes a
modification, codification, replacement, amendment or reenactment of it, a
legislative provision substituted for it and a rule, regulation or statutory
instrument issued under it.  A reference to writing includes a facsimile or
electronic transmission and any means of reproducing words in a tangible and
permanently visible form.  A reference to conduct includes an omission,
statement or undertaking, whether or not in writing.  A Default or Event of
Default exists until it has been cured or waived in writing by Buyer.  The words
“hereof,” “herein,” “hereunder” and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement, unless the context
clearly requires or the language provides otherwise.  The word “including” is
not limiting and means “including without limitation.”  The word “any” is not
limiting and means “any and all” unless the context clearly requires or the
language provides otherwise.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”  The words “will” and “shall” have the
same meaning and effect.  A reference to day or days without further
qualification means calendar days.  A reference to any time means New York
time.  This Agreement may use several different limitations, tests or
measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are cumulative and shall each be performed in accordance
with their respective terms.  Unless the context otherwise clearly requires, all
accounting terms not expressly defined herein shall be construed in accordance
with GAAP, and all accounting determinations, financial computations and
financial statements required hereunder shall be made in accordance with GAAP,
without duplication of amounts, and on a consolidated basis with all
Subsidiaries.  All terms used in Articles 8 and 9 of the UCC, and used but not
specifically defined herein, are used herein as defined in such Articles 8 and
9.  A reference to “fiscal year” and “fiscal quarter” means the fiscal periods
of the applicable Person referenced therein.  A reference to an agreement
includes a security interest, guarantee, agreement or legally enforceable
arrangement whether or not in writing.  A reference to a document includes an
agreement (as so defined) in writing or a certificate, notice, instrument or
document, or any information recorded in computer disk form.  Whenever a Person
is required to provide any document to Buyer under the Repurchase Documents, the
relevant document shall be provided in writing or printed form unless Buyer
requests otherwise.  At the request of Buyer, the document shall be provided in
computer disk form or both printed and computer disk form.  The Repurchase
Documents are the result of negotiations between the Parties, have been reviewed
by counsel to Buyer and counsel to Seller, and are the product of both Parties. 
No rule of construction shall apply to disadvantage one Party on the ground that
such Party proposed or was involved in the preparation of any particular
provision of the Repurchase Documents or the Repurchase Documents themselves. 
Except where otherwise expressly stated, Buyer may give or withhold, or give
conditionally, approvals and consents, and may form opinions and make
determinations, in its sole and absolute discretion.  Reference herein or in any
other Repurchase Document to Buyer’s discretion, shall mean, unless otherwise
expressly stated herein or therein, Buyer’s sole and absolute discretion, and
the exercise

 

31

--------------------------------------------------------------------------------


 

of such discretion shall be final and conclusive.  In addition, whenever Buyer
has a decision or right of determination, opinion or request, exercises any
right given to it to agree, disagree, accept, consent, grant waivers, take
action or no action or to approve or disapprove (or any similar language or
terms), or any arrangement or term is to be satisfactory or acceptable to or
approved by Buyer (or any similar language or terms), the decision of Buyer with
respect thereto shall be in the sole and absolute discretion of Buyer, and such
decision shall be final and conclusive, except as may be otherwise specifically
provided herein.

 

ARTICLE 3

 

THE TRANSACTIONS

 

Section 3.01                             Procedures.

 

(a)                                 From time to time during the Ramp-Up Period,
Seller shall initiate the related Transactions by requesting that Buyer enter
into a proposed Transaction and sending Buyer a notice which (i) describes the
proposed Transaction and each proposed Asset and any related Mortgaged Property
and other security therefor in reasonable detail, (ii) transmits a complete
Underwriting Package for each proposed Asset, (iii) set forth the Representation
Exceptions requested, if any, with respect to each proposed Asset, and
(iv) indicates the amount of all then-currently unfunded future funding
obligations, and the portion thereof expected to be funded by Buyer under
Section 3.10.  Seller shall promptly deliver to Buyer any supplemental materials
requested at any time by Buyer.  Buyer shall conduct such review of the
Underwriting Package and each such Asset as Buyer determines appropriate.  Buyer
shall determine whether or not it is willing to purchase any or all of the
proposed Assets, and if so, on what terms and conditions.  For the avoidance of
doubt, it is contemplated that there will only be twelve (12) Transactions
entered into hereunder between Seller and Buyer (excluding any Future Funding
Transactions in respect thereof pursuant to Section 3.10), and the Purchase Date
for such Transactions will occur during the Ramp-Up Period  It is expressly
agreed and acknowledged that Buyer is entering into the Transactions on the
basis of all such representations and warranties and on the completeness and
accuracy of the information contained in the applicable Underwriting Package,
and any incompleteness or inaccuracies in the related Underwriting Package will
only be acceptable to Buyer if disclosed in writing to Buyer by Seller in
advance of the related Purchase Date, and then only if Buyer opts to purchase
the related Purchased Asset from Seller notwithstanding such incompleteness and
inaccuracies.  In the event of a Representation Breach with respect to a
particular Purchased Asset, Seller shall immediately repurchase the related
Asset or Assets in accordance with Section 3.05.

 

(b)                                 Buyer shall give Seller notice of the date
when Buyer has received a complete Underwriting Package, supplemental materials
and any other documentation required pursuant to Section 3.01(a) or otherwise
required under any Repurchase Documents.

 

(c)                                  If Buyer communicates to Seller a final
non-binding determination that it is willing to purchase any or all of such
Assets, Seller shall deliver to Buyer an executed preliminary Confirmation for
such Transaction, describing each such Asset and its proposed Purchase Date,
Market Value, Applicable Percentage, Purchase Price and such other terms and
conditions as Buyer may require prior to the related Purchase Date.  If Buyer
requires changes to any preliminary

 

32

--------------------------------------------------------------------------------


 

Confirmation, Seller shall make such changes and re-execute such preliminary
Confirmation.  If Buyer determines to enter into a Transaction with respect to
such Asset on the terms described in the related preliminary Confirmation, Buyer
shall promptly execute and return the same to Seller, which shall thereupon
become effective as the Confirmation of the Transaction with respect to such
Asset.  Buyer’s approval of the purchase of an Asset on such terms and
conditions as Buyer may require shall be evidenced only by its execution and
delivery of the related Confirmation.  For the avoidance of doubt, Buyer shall
not (i) be bound by any preliminary or final non-binding determination referred
to above, (ii) be deemed to have approved the purchase of an Asset by virtue of
the approval or entering into by Buyer of a rate lock agreement, interest rate
protection agreement, total return swap or any other agreement with respect to
such Asset, or (iii) be obligated to purchase an Asset notwithstanding a
Confirmation executed by the Parties unless and until all applicable conditions
precedent in Article 6 have been satisfied or waived by Buyer.

 

(d)                                 Each Confirmation, together with this
Agreement, shall be conclusive evidence of the terms of each Transaction covered
thereby, and shall be construed to be cumulative to the extent possible, but in
no way shall be construed as evidence of Buyer’s agreement subsequently to
purchase additional amounts of, or other, Assets.  If terms in a Confirmation
are inconsistent with terms in this Agreement with respect to a particular
Transaction, such Confirmation shall prevail.  Whenever the Applicable
Percentage or any other term of a Transaction (other than the Market Value and
outstanding Purchase Price) with respect to an Asset is revised or adjusted in
accordance with this Agreement, an amended and restated Confirmation in the form
attached hereto as Exhibit J (an “Amended and Restated Confirmation”) reflecting
such revision or adjustment and that is otherwise acceptable to the Parties
shall be prepared by Seller and executed by the Parties.

 

(e)                                  The fact that Buyer has conducted or has
failed to conduct any partial or complete examination or any other due diligence
review of any Asset or Purchased Asset shall in no way affect any rights Buyer
may have under the Repurchase Documents or otherwise with respect to any
representations or warranties or other rights or remedies thereunder or
otherwise, including the right to determine at any time that such Asset or
Purchased Asset is not an Eligible Asset.

 

(f)                                   Neither any Transaction nor any Future
Funding Transaction shall be entered into if (i) any Margin Deficit, Default,
Event of Default, Market Disruption Event or Material Adverse Effect exists or
would exist as a result of such Transaction, (ii) the Repurchase Date for the
Purchased Assets subject to such Transaction would be later than the Termination
Date, (iii) the proposed Purchased Asset does not qualify as an Eligible Asset,
(iv) after giving effect to such Transaction, the Aggregate Amount Outstanding
would exceed the Maximum Facility Amount, (v) if Buyer determines not to enter
into such Transaction for any reason or for no reason, (vi) all Purchased Asset
Documents have not been delivered to Custodian in accordance with the applicable
provisions of this Agreement and the Custodial Agreement, (vii) the Facility
Debt Yield Test is then-currently being breached, (viii) the proposed Purchased
Asset does not comply with either the Minimum Purchased Asset Debt Yield
Requirement or the Maximum Purchased Asset PPV Requirement, or (ix) with respect
to Transactions (other than Future Funding Transactions), such Purchase Date
would occur after expiration of the Ramp-Up Period.

 

33

--------------------------------------------------------------------------------


 

Section 3.02                             Transfer of Purchased Assets; Servicing
Rights.  On the Purchase Date for each Purchased Asset, and subject to the
satisfaction of all applicable conditions precedent in Article 6, (a) ownership
of and title to such Purchased Asset shall be transferred to and vest in Buyer
or its designee against the simultaneous transfer of the Purchase Price to the
account of Seller specified in Schedule 2 (or if not specified therein, in the
related Confirmation or as directed by Seller), and (b) Seller hereby sells,
transfers, conveys and assigns to Buyer on a servicing-released basis all of
Seller’s right, title and interest (except with respect to any Retained
Interests) in and to such Purchased Asset, together with all related Servicing
Rights.  For the avoidance of doubt, the facility provided hereunder is not a
revolving facility and Seller shall not have the right to (i) enter into any
Transactions (other than Future Funding Transactions prior to the Termination
Date) after the expiration of the Ramp-Up Period or (ii) repurchase and re-sell
Purchased Assets to Buyer after the related Purchase Date.  The Servicing Rights
and other servicing provisions under this Agreement are not severable from or to
be separated from the Purchased Assets under this Agreement, and such Servicing
Rights and other servicing provisions of this Agreement constitute (a) “related
terms” under this Agreement within the meaning of Section 101(47)(A)(i) of the
Bankruptcy Code and/or (b) a security agreement or other arrangement or other
credit enhancement related to the Repurchase Documents.

 

Section 3.03                             Maximum Facility Amount.  The Aggregate
Amount Outstanding as of any date of determination shall not exceed the Maximum
Facility Amount.  If the Aggregate Amount Outstanding as of any date of
determination exceeds the Maximum Facility Amount, Seller shall immediately pay
to Buyer an amount necessary to reduce such aggregate outstanding Purchase Price
to an amount equal to or less than the Maximum Facility Amount.

 

Section 3.04                             Early Repurchase Date; Mandatory
Repurchases.  Seller may terminate the Transaction with respect to any or all
Purchased Assets and repurchase such Purchased Assets on any date prior to the
scheduled Repurchase Date (including in connection with a full payoff of all
amounts due in respect of such Purchased Asset by the related Underlying
Obligor) (an “Early Repurchase Date”); provided, that (a) Seller notifies Buyer
at least three (3) Business Days before the proposed Early Repurchase Date
identifying the Purchased Asset(s) to be repurchased and the Repurchase Price
thereof, (b) Seller delivers a certificate from a Responsible Officer of Seller
in form and substance satisfactory to Buyer certifying that no Margin Deficit,
Default or Event of Default exists or would exist as a result of such
repurchase, there are no other Liens on the remaining Purchased Assets, Pledged
Collateral or Pledged Assets other than Liens granted pursuant to the Repurchase
Documents, and such repurchase would not cause Seller to violate the Facility
Debt Yield Test, (c) if the Early Repurchase Date is not a Remittance Date,
Seller pays to Buyer any amount due under Section 12.03, and (d) Seller pays to
Buyer any Exit Fee due in accordance with Section 3.07 and Seller thereafter
complies with Section 3.05.  Notwithstanding the foregoing, should any Margin
Deficit exist after giving effect to any repurchase under this Section 3.04,
Seller shall also pay the amount of each related Margin Deficit to Buyer at the
same time that Seller pays the related Repurchase Price to Buyer hereunder.

 

In addition to other rights and remedies of Buyer under any Repurchase Document,
Seller shall, in accordance with the procedures set forth in this Section 3.04
and Section 3.05 immediately repurchase any Purchased Asset that (I) either
(a) no longer qualifies as an Eligible Asset, as determined by Buyer, or (b) for
which all documents required to be delivered to

 

34

--------------------------------------------------------------------------------


 

Custodian under the Custodial Agreement have not been so delivered on a timely
basis or (II) is a Mezzanine Loan, immediately after the related Whole Loan is
no longer a Purchased Asset.

 

Section 3.05                             Repurchase.  On the Repurchase Date for
each Purchased Asset, Seller shall transfer to Buyer the Repurchase Price for
such Purchased Asset as of the Repurchase Date, and, so long as no Default or
Event of Default has occurred and is continuing and no unsatisfied Margin
Deficit exists, Buyer shall transfer to Seller such Purchased Asset, whereupon
the Transaction with respect to such Purchased Asset shall terminate; provided,
however, that Buyer shall have no obligation to transfer to Seller, or release
any interest in, such Purchased Asset until Buyer shall have received payment in
full of the Repurchase Price therefor.  Any Release Amount which is paid by
Seller as part of the Repurchase Price shall be applied by Buyer pursuant to
clause sixth of Section 5.01 to reduce the outstanding Purchase Price of the
remaining Purchased Assets as determined by Buyer in its discretion.  So long as
no Default or Event of Default has occurred and is continuing, upon receipt by
Buyer of the Repurchase Price and all other amounts due and owing to Buyer and
its Affiliates under this Agreement and each other Repurchase Document as of
such Repurchase Date, Buyer shall be deemed to have simultaneously released its
security interest in such Purchased Asset, shall authorize Custodian (in
accordance with the terms of the Custodial Agreement) to release to Seller the
Purchased Asset Documents for such Purchased Asset and, to the extent any UCC
financing statement filed against Seller specifically identifies such Purchased
Asset, Buyer shall deliver an amendment thereto or termination thereof
evidencing the release of such Purchased Asset from Buyer’s security interest
therein.  Any such transfer or release shall be without recourse to Buyer and
without representation or warranty by Buyer.  Any Income with respect to such
Purchased Asset received by Buyer or Deposit Account Bank after payment of the
Repurchase Price therefor shall be remitted to Seller.  Notwithstanding the
foregoing, on or before the Termination Date, Seller shall repurchase all
Purchased Assets by paying to Buyer the outstanding Repurchase Price therefor
and all other outstanding Repurchase Obligations.  Notwithstanding any provision
to the contrary contained elsewhere in any Repurchase Document, at any time
during the existence of an unsatisfied Margin Deficit, an uncured Default or
Event of Default, Seller shall only be permitted to repurchase a Purchased Asset
in connection with a full payoff of all amounts due in respect of such Purchased
Asset by the Underlying Obligor or a sale of such Purchased Asset to an
independent third party, if Seller shall pay directly to Buyer an amount equal
to the sum of (i) the greater of (x) the Repurchase Price of the related
Purchased Asset, and (y) one-hundred percent (100%) of the net proceeds paid in
connection with the payoff of such Purchased Asset or one hundred percent (100%)
of the net proceeds received by Seller in connection with the sale of such
Purchased Asset, as applicable, plus (ii) an amount equal to the related unpaid
Margin Deficit, if any.  The portion of all such net proceeds in excess of the
then-current Repurchase Price of the related Purchased Asset, if any, shall be
applied by Buyer to reduce any other amounts then due and payable to Buyer, as
determined in its discretion, under this Agreement.

 

Section 3.06                             Termination Date Extension Options and
Maximum Facility Amount Upsize Option.

 

(a)                                 Termination Date Extension Options. At the
request of Seller delivered to Buyer in writing no earlier than ninety (90) days
and no later than thirty (30) days before the then-current Termination Date,
provided that the Extension Conditions set forth below are fully satisfied both
on the date of Seller’s written request and as of the then-current Termination
Date, Buyer

 

35

--------------------------------------------------------------------------------


 

shall grant to Seller an option to separately extend the Termination Date for
two (2) consecutive one-year periods (each, an “Extension Period”). Any
extension of the Termination Date shall be subject to the satisfaction of the
following conditions, as determined by Buyer in its sole discretion (each, an
“Extension Condition”):  (i) no Default or any Event of Default has occurred and
is continuing, (ii) no Margin Deficit shall be outstanding, (iii) Seller shall
have made a timely written request to extend the then-current Termination Date
as provided in this Section 3.06, (iv) each of the Purchased Assets shall be in
compliance with the Facility Debt Yield Test, (v) all Purchased Assets otherwise
qualify as Eligible Assets, and (vi) Seller has paid to Buyer the Extension Fee
on or before the then-current Termination Date.  If the Extension Conditions are
not fully satisfied as of the current Termination Date, then notwithstanding any
prior approval by Buyer of Seller’s request to extend the then-current
Termination Date, Seller shall have no right to extend the then-current
Termination Date, and any pending request to extend the then-current Termination
Date shall be deemed to be denied.  Notwithstanding anything to the contrary in
this Section 3.06, in no event shall the Termination Date be extended for more
than two (2) Extension Periods. For the avoidance of doubt, exercise of an
extension of the Termination Date pursuant to this Section 3.06 shall not extend
the scheduled Repurchase Date of any Transaction for any period in excess of one
(1) year.

 

(b)                                 Maximum Facility Amount Upsize
Option.         At any time during the Ramp-Up Period, Seller may request an
increase of the Maximum Facility Amount (the “Upsize Option”) by written notice
delivered to Buyer.  Buyer may, in its sole discretion, upon written notice to
Seller and receipt of the applicable Upsize Fee, agree to the Upsize Option and
enter into a Subsequent Transaction.

 

Section 3.07                             Payment of Price Differential and Fees.

 

(a)                                 Notwithstanding that Buyer and Seller intend
that each Transaction entered into hereunder constitute a sale to Buyer of the
Purchased Assets subject thereto, Seller shall pay to Buyer the accrued value of
the Price Differential for each Purchased Asset on each Remittance Date.  Buyer
shall give Seller notice of the Price Differential and any fees and other
amounts due under the Repurchase Documents on or prior to the second (2nd)
Business Day preceding each Remittance Date; provided, that Buyer’s failure to
deliver such notice shall not affect (i) the accrual of such obligations in
accordance with this Agreement or (ii) Seller’s obligation to pay such amounts. 
If the Price Differential includes any estimated Price Differential, Buyer shall
recalculate such Price Differential after the Remittance Date and, if necessary,
make adjustments to the Price Differential amount due on the following
Remittance Date.

 

(b)                                 Seller shall pay to Buyer all fees and other
amounts as and when due as set forth in this Agreement and in the Fee Letter.

 

Section 3.08                             Payment, Transfer and Custody.

 

(a)                                 Unless otherwise expressly provided herein,
all amounts required to be paid or deposited by Seller or Guarantor under the
Repurchase Documents shall be paid or deposited in accordance with the terms
hereof no later than 3:00 p.m. on the day when due, in immediately available
Dollars and without deduction, set-off or counterclaim, and if not received
before such time shall be deemed to be received on the next Business Day. 
Whenever any payment under the

 

36

--------------------------------------------------------------------------------


 

Repurchase Documents shall be stated to be due on a day other than a Business
Day, such payment shall be made on the next following Business Day, and such
extension of time shall in such case be included in the computation of such
payment.  Seller shall, to the extent permitted by Requirements of Law, pay to
Buyer interest in connection with any amounts not paid when due under the
Repurchase Documents, which interest shall be calculated at a rate equal to the
Default Rate, until all such amounts are received in full by Buyer.  Amounts
payable to Buyer and not otherwise required to be deposited into the Servicer
Account shall be deposited into an account of Buyer.  Seller shall have no
rights in, rights of withdrawal from, or rights to give notices or instructions
regarding Buyer’s account or the Waterfall Account or the Servicer Account.

 

(b)                                 Any Purchased Asset Documents not delivered
to Buyer or Custodian on the relevant Purchase Date and subsequently received or
held by or on behalf of Seller are and shall be held in trust by Seller or its
agent for the benefit of Buyer as the owner thereof until so delivered to Buyer
or Custodian.  Seller or its agent shall maintain a copy of such Purchased Asset
Documents and the originals of the Purchased Asset Documents not delivered to
Buyer or Custodian.  The possession of Purchased Asset Documents by Seller or
its agent is in a custodial capacity only at the will of Buyer for the sole
purpose of assisting the related Servicer with its duties under the Servicing
Agreement.  Each Purchased Asset Document retained or held by or on behalf of
Seller or its agent shall be segregated on Seller’s books and records from the
other assets of Seller or its agent, and the books and records of Seller or its
agent shall be marked to reflect clearly the sale of the related Purchased Asset
to Buyer on a servicing-released basis.  Seller or its agent shall release its
custody of the Purchased Asset Documents only in accordance with written
instructions from Buyer, unless such release is required as incidental to the
servicing of the Purchased Assets by Servicer or is in connection with a
repurchase of any Purchased Asset by Seller, in each case in accordance with the
Custodial Agreement.

 

Section 3.09                             Repurchase Obligations Absolute.  All
amounts payable by Seller under the Repurchase Documents shall be paid without
notice, demand, counterclaim, set-off, deduction or defense (as to any Person
and for any reason whatsoever) and without abatement, suspension, deferment,
diminution or reduction (as to any Person and for any reason whatsoever), and
the Repurchase Obligations shall not be released, discharged or otherwise
affected, except as expressly provided herein, by reason of:  (a) any damage to,
destruction of, taking of, restriction or prevention of the use of, interference
with the use of, title defect in, encumbrance on or eviction from, any Purchased
Asset, the Pledged Collateral or related Mortgaged Property, (b) any Insolvency
Proceeding relating to Seller, any Underlying Obligor, or any action taken with
respect to any Repurchase Document, Purchased Asset Document by any trustee or
receiver of Seller, any Underlying Obligor, or by any court in any such
proceeding, (c) any claim that Seller has or might have against Buyer under any
Repurchase Document or otherwise, (d) any default or failure on the part of
Buyer to perform or comply with any Repurchase Document or other agreement with
Seller, (e) the invalidity or unenforceability of any Purchased Asset,
Repurchase Document or Purchased Asset Document, or (f) any other occurrence
whatsoever, whether or not similar to any of the foregoing, and whether or not
Seller has notice or Knowledge of any of the foregoing.  The Repurchase
Obligations shall be full recourse to Seller and limited recourse to Guarantor
to the extent of, and subject to the specified full-recourse provisions set
forth in, the Guarantee Agreement.  This Section 3.09 shall survive the
termination of the Repurchase Documents and the payment in full of the
Repurchase Obligations.

 

37

--------------------------------------------------------------------------------


 

Section 3.10                             Future Funding Transaction.  Buyer’s
agreement to enter into any Future Funding Transaction is subject to the
satisfaction of the following conditions precedent, both immediately prior to
entering into such Future Funding Transaction and also after giving effect to
the consummation thereof:

 

(i)                                     Seller shall give Buyer written notice
of each Future Funding Transaction, together with a signed Amended and Restated
Confirmation prior to the related Future Funding Date, signed by a Responsible
Officer of Seller.  Each Amended and Restated Confirmation shall identify the
related Whole Loan and/or Mezzanine Loan, shall identify Buyer and Seller, shall
set forth the requested Future Funding Amount and shall be executed by both
Buyer and Seller; provided, however, that Buyer shall not be liable to Seller if
it inadvertently acts on an Amended and Restated Confirmation that has not been
signed by a Responsible Officer of Seller.  Each Amended and Restated
Confirmation, together with this Agreement, shall be conclusive evidence of the
terms of the Future Funding Transaction covered thereby, and shall be construed
to be cumulative to the extent possible.  If terms in an Amended and Restated
Confirmation are inconsistent with terms in this Agreement with respect to a
particular Future Funding Transaction, such Amended and Restated Confirmation
shall prevail.

 

(ii)                                  For each proposed Future Funding
Transaction, no less than seven (7) Business Days prior to the proposed Future
Funding Date, Seller shall deliver to Buyer a Future Funding Request Package. 
Buyer shall have the right to conduct an additional due diligence investigation
of the Future Funding Request Package and/or the related Whole Loan and/or
Mezzanine Loan as Buyer determines.  Buyer shall be entitled to make a
determination, in the exercise of its sole and absolute discretion whether, in
the case of a Future Funding Transaction, it shall or shall not advance the
requested Future Funding Amount.  If Buyer determines not to advance a requested
Future Funding Amount with respect to any Purchased Asset, Seller shall promptly
satisfy all future funding obligations with respect to each Purchased Asset as
and when required pursuant to the related Purchased Asset Documents, together
with the terms of this Agreement.  Prior to the approval of each proposed Future
Funding Transaction by Buyer, Buyer shall have determined, in its sole and
absolute discretion, that (A) all of the applicable conditions precedent for a
Transaction, as described in Section 6.02, have been met by Seller, (B) the
Facility Debt Yield Test is in compliance both before and after giving effect to
the proposed Transaction, (C) the related Purchased Asset is not a Defaulted
Asset, (D) the related Purchased Asset satisfies the Maximum Purchased Asset PPV
Requirement and the Minimum Purchased Asset Debt Yield Requirement both before
and after giving effect to the proposed Transaction and (E) all related
conditions precedent set forth in the related Purchased Asset Documents have
been satisfied. Notwithstanding any other provision herein or otherwise, Buyer
shall have no obligation to enter into any Future Funding Transaction (even with
respect to any Purchased Asset identified on the applicable Purchase Date as
having future funding obligations).  Any determination to enter into a Future
Funding Transaction shall be made in Buyer’s sole and absolute discretion.

 

(iii)                               Upon the approval by Buyer of a particular
Future Funding Transaction, Buyer shall deliver to Seller a signed copy of the
related Amended and Restated Confirmation, on or before the related Future
Funding Date.  On the related Future

 

38

--------------------------------------------------------------------------------


 

Funding Date, which shall occur no later than three (3) Business Days after the
final approval of the Future Funding Transaction by Buyer (a) if an escrow
agreement has been established in connection with such Future Funding
Transaction, Buyer shall remit the related Future Funding Amount to the related
escrow account, (b) if the terms of the Purchased Asset Documents provide for a
reserve account in connection with future advances, Buyer shall remit the
related Future Funding Amount to the applicable reserve account and
(c) otherwise, Buyer shall remit the related Future Funding Amount directly to
the related Underlying Obligor.

 

ARTICLE 4

 

MARGIN MAINTENANCE

 

Section 4.01                             Margin Deficit.

 

(a)                                 If on any date (I) the Market Value of a
Purchased Asset (excluding any changes in the Market Value that are due to
interest rate or credit spread movements) is less than the product of (A) the
Margin Percentage times (B) the outstanding Purchase Price for such Purchased
Asset as of such date (the excess, if any, a “Margin Deficit”) or (II) the
Facility Debt Yield Test is not satisfied as of such date, then Buyer shall have
the right from time to time as determined in its sole discretion to make a
margin call on Seller (a “Margin Call”).

 

(b)                                 Upon Buyer making a Margin Call in
accordance with this Agreement, Seller shall, within two (2) Business Days after
notice of such Margin Call from Buyer, transfer cash to Buyer, so that, after
giving effect to such transfer, the Margin Deficit is cured or the Facility Debt
Yield Test is satisfied, as applicable.

 

(c)                                  Buyer’s election not to deliver, or to
forbear from delivering, a Margin Call at any time shall not waive or be deemed
to waive the Margin Call  or in any way limit, stop or impair Buyer’s right to
deliver a Margin Call at any time when the same or any other Margin Call
exists.  Buyer’s rights relating to Margin Calls under this Section 4.01 are
cumulative and in addition to and not in lieu of any other rights of Buyer under
the Repurchase Documents or Requirements of Law.

 

(d)                                 A Margin Call may be made with respect to a
single Purchased Asset or multiple Purchased Assets in Buyer’s sole and absolute
discretion. Seller and Buyer shall execute and deliver updated Confirmations for
all related Purchased Assets to reflect the terms and conditions of any Margin
Calls effectuated pursuant to the terms of this Article 4.

 

(e)                                  All cash transferred to Buyer pursuant to
this Section 4.01 with respect to a Purchased Asset shall be deposited into the
Waterfall Account, except as directed by Buyer, and notwithstanding any
provision in Section 5.02 to the contrary, shall be applied to reduce the
Purchase Price of such Purchased Asset.

 

39

--------------------------------------------------------------------------------


 

ARTICLE 5

 

APPLICATION OF INCOME

 

Section 5.01                             Waterfall Account.  The Waterfall
Account shall be established at Deposit Account Bank.  Buyer shall have sole
dominion and control (including, without limitation, “control” within the
meaning of Section 9-104(a)(2) of the UCC) over the Waterfall Account pursuant
to the terms of the applicable Controlled Account Agreement.  Neither Seller nor
any Person claiming through or under Seller shall have any claim to or interest
in the Waterfall Account.  All Income received in respect of the Purchased
Assets, shall be transferred by Servicer, subject to the applicable provisions
of the Servicing Agreement, from the Servicer Account into the Waterfall Account
within two (2) Business Days of receipt of properly identified funds.  All such
Income, once deposited in the Waterfall Account, shall be applied to and
remitted by Deposit Account Bank in accordance with this Article 5.

 

Section 5.02                             Before a Default or an Event of
Default.  If no Default or Event of Default exists, all Income described in
Section 5.01 and other amounts deposited into the Waterfall Account during each
Pricing Period shall be applied by Deposit Account Bank on the next following
Remittance Date in the following order of priority:

 

first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such Remittance Date;

 

second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;

 

third, to pay to Buyer an amount sufficient to eliminate any outstanding Margin
Call (without limiting Seller’s obligation to satisfy a Margin Call in a timely
manner as required by Section 4.01);

 

fourth, to pay any custodial and servicing fees and expenses due and payable
under the Custodial Agreement and any Servicing Agreement;

 

fifth, to pay to Buyer, the Applicable Percentage of any Principal Payments (to
the extent actually deposited into the Waterfall Account);

 

sixth, to pay to Buyer the Release Amount then due pursuant to Section 3.05, if
any, which Release Amount shall be applied to reduce the then-current unpaid
Purchase Prices of one or more of the remaining Purchased Assets, as Buyer shall
determine in its discretion;

 

seventh, to pay to Buyer any other amounts due and payable from Seller and other
applicable Persons to Buyer under the Repurchase Documents; and

 

eighth, to pay to Seller any remainder for its own account, subject, however, to
the covenants and other requirements of the Repurchase Documents.

 

40

--------------------------------------------------------------------------------


 

Section 5.03                             After Default or Event of Default.  If
a Default or Event of Default exists, all Income deposited into the Waterfall
Account in respect of the Purchased Assets shall be applied by Deposit Account
Bank, on the Business Day next following the Business Day on which each amount
of Income is so deposited, in the following order of priority:

 

first, to pay to Buyer an amount equal to the Price Differential accrued with
respect to all Purchased Assets as of such date;

 

second, to pay to Buyer an amount equal to all default interest, late fees,
fees, expenses and Indemnified Amounts then due and payable from Seller and
other applicable Persons to Buyer under the Repurchase Documents;

 

third, to pay any custodial and servicing fees and expenses due and payable
under the Custodial Agreement and any Servicing Agreement (excluding any fees
due and payable to a Servicer that is an Affiliate of Seller);

 

fourth, to pay to Buyer an amount equal to the aggregate Repurchase Price of all
Purchased Assets (to be applied in such order and in such amounts as determined
by Buyer, until the Aggregate Amount Outstanding has been reduced to zero); and

 

fifth, to pay to Buyer all other Repurchase Obligations due to Buyer.

 

Section 5.04                             Seller to Remain Liable.  If the
amounts remitted to Buyer as provided in Sections 5.02 and 5.03 are insufficient
to pay all amounts due and payable to Buyer under this Agreement or any
Repurchase Document on a Remittance Date, a Repurchase Date or Termination Date,
whether due to the occurrence of an Event of Default or otherwise, Seller shall
remain liable to Buyer for payment of all such amounts when due.

 

ARTICLE 6

 

CONDITIONS PRECEDENT

 

Section 6.01                             Conditions Precedent to Initial
Transaction.  Buyer shall not be obligated to enter into any Transaction or
purchase any Asset until the following conditions have been satisfied or waived
by Buyer, on and as of the Closing Date and the first Purchase Date:

 

(a)                                 Buyer has received the following documents,
each dated the Closing Date unless otherwise specified: (i) each Repurchase
Document duly executed and delivered by the parties thereto, (ii) an official
good standing certificate or its documentary equivalent dated a recent date with
respect to Seller, Pledgor, Residual Pledgor and Guarantor (including, with
respect to Seller, in each jurisdiction where any Mortgaged Property is located
to the extent necessary for Buyer to enforce its rights and remedies
thereunder), (iii) certificates of the secretary or an assistant secretary of
Seller, Pledgor, Residual Pledgor and Guarantor with respect to attached copies
of the Governing Documents and applicable resolutions of Seller, Pledgor,
Residual Pledgor and Guarantor, and the incumbencies and signatures of officers
of Seller, Pledgor, Residual Pledgor and Guarantor executing the Repurchase
Documents to which each is a party, evidencing the authority of Seller, Pledgor,
Residual Pledgor and Guarantor with respect to the execution, delivery

 

41

--------------------------------------------------------------------------------


 

and performance thereof, (iv) a Closing Certificate, (v) an executed Power of
Attorney, (vi) such opinions from counsel to Seller, Pledgor, Residual Pledgor
and Guarantor as Buyer may require, including with respect to corporate matters
(including, without limitation, (1) the valid existence and good standing of
Seller, Pledgor, Residual Pledgor and Guarantor and the enforceability of their
respective operating agreements), (2) the due authorization, execution, delivery
and enforceability of each of the Repurchase Documents, (3) non-contravention,
no governmental consents or approvals required other than those that have been
obtained, and no violation of law, (4) validly granted and perfected security
interests in the Purchased Assets, the Pledged Collateral and any other
collateral pledged pursuant to the Repurchase Documents, (5) Investment Company
Act matters (including Volcker rule compliance) and (6) the applicability of
Bankruptcy Code safe harbors (including Buyer’s related liquidation, termination
and offset rights), (vii) a duly completed Compliance Certificate, and
(viii) all other documents, certificates, information, financial statements,
reports, approvals and opinions of counsel as Buyer may require;

 

(b)                                 (i) UCC financing statements have been filed
against Seller, Pledgor and Residual Pledgor in all filing offices required by
Buyer, (ii) Buyer has received such searches of UCC filings, tax liens,
judgments, pending litigation and other matters relating to Seller and the
Purchased Assets as Buyer may require, and (iii) the results of such searches
are satisfactory to Buyer;

 

(c)                                  Buyer has received payment from Seller of
all fees and expenses then payable under Section 3.07(b), the related provisions
of the Fee Letter and all expenses payable as contemplated by Section 13.02,
together with any other fees and expenses otherwise due and payable pursuant to
any of the other Repurchase Documents;

 

(d)                                 Buyer has completed to its satisfaction such
due diligence (including, Buyer’s “Know Your Customer”, Anti-Corruption Laws,
Sanctions and Anti-Money Laundering Laws diligence) and modeling as Buyer may
require;

 

(d)                                 Buyer has received approval from its
internal credit committee and all other necessary approvals required for Buyer,
to enter into this Agreement and consummate Transactions hereunder;

 

(e)                                  Guarantor has completed its initial public
offering of Capital Stock; and

 

(f)                                   No Material Adverse Effect with respect to
Guarantor shall exist.

 

Section 6.02                             Conditions Precedent to All
Transactions.  In addition to the conditions set forth in Section 6.01, Buyer
shall not be obligated to enter into any Transaction or any Future Funding
Transaction, purchase any Asset, or be obligated to take, fulfill or perform any
other action hereunder, until the following additional conditions have been
satisfied or waived by Buyer, with respect to each Asset on and as of the
related Purchase Date and each Future Funding Date therefor:

 

(a)                                 Buyer has received the following documents
for each prospective Purchased Asset:  (i) [reserved], (ii) an Underwriting
Package or a Future Funding Underwriting Package, as applicable, (iii) a
Confirmation, (iv) [reserved], (v) Irrevocable Redirection Notices, (vi) a trust
receipt and other items required to be delivered under the Custodial Agreement,
(vi) the

 

42

--------------------------------------------------------------------------------


 

related Servicing Agreement, if a copy was not previously delivered to Buyer,
(vii) a Servicer Notice, (viii) a duly completed Compliance Certificate and
(ix) all other documents, certificates, information, financial statements,
reports, approvals and opinions of counsel as Buyer may require;

 

(b)                                 immediately before such Transaction
(including any Future Funding Transaction) and immediately after giving effect
thereto and to the intended use thereof, no Representation Breach (including
with respect to any Purchased Asset), Default, Event of Default, Margin Deficit,
Market Disruption Event or Material Adverse Effect shall have occurred, and the
Facility Debt Yield Test is in compliance, and no default or event of default
exists under any other financing, hedging, security or other agreement (other
than this Agreement) between a Seller Party and/or any Affiliate thereof, and
Buyer or any Affiliate thereof;

 

(c)                                  Buyer has completed its due diligence
review of the Underwriting Package, Purchased Asset Documents and such other
documents, records and information as Buyer deems appropriate, and the results
of such reviews are satisfactory to Buyer;

 

(d)                                 Buyer has received payment from Seller of
the Upsize Fee, if applicable;

 

(e)                                  Buyer has (i) determined that such Asset is
an Eligible Asset and complies, on the related Purchase Date, with both the
Minimum Purchased Asset Debt Yield Requirement and the Maximum Purchased Asset
PPV Requirement, (ii) approved the purchase of such Asset, (iii) obtained all
necessary internal credit and other approvals for such Transaction or Future
Funding Transaction, as applicable, and (iv) executed the Confirmation;

 

(f)                                   Guarantor is in compliance with the
applicable Financial Covenants;

 

(g)                                  immediately after giving effect to such
Transaction or Future Funding Transaction, as applicable, the Aggregate Amount
Outstanding does not exceed the Maximum Facility Amount;

 

(h)                                 the Repurchase Date specified in the
Confirmation is not later than the Termination Date;

 

(i)                                     Seller has satisfied all requirements
and conditions and has performed all covenants, duties, obligations and
agreements contained in the other Repurchase Documents to be performed by such
Person on or before the related Purchase Date;

 

(j)                                    to the extent the related Purchased Asset
Documents contain notice, cure and other provisions in favor of a pledgee under
a repurchase or warehouse facility, and without prejudice to the sale treatment
of such Asset to Buyer, Buyer has received satisfactory evidence that Seller has
given notice to the applicable Persons of Buyer’s interest in such Asset and
otherwise satisfied any other applicable requirements under such pledgee
provisions so that Buyer is entitled to the rights and benefits of a pledgee
under such pledgee provisions;

 

(k)                                 Seller has provided Buyer with copies of any
license, registration or other similar certification or official document
available to Seller from the jurisdiction where the related underlying Mortgaged
Property is located, to the extent necessary for Seller to enforce its rights
and remedies under the related Purchased Asset Documents;

 

43

--------------------------------------------------------------------------------


 

(l)                                     if requested by Buyer, to the extent not
covered by opinions previously delivered under similar facts and circumstances
where there has been no change in Requirements of Law in connection with this
Agreement, such customary opinions from counsel to Seller, Pledgor and Guarantor
as Buyer may require, including, without limitation, with respect to the
perfected security interest in the Purchased Assets, the Pledged Collateral and
any other collateral pledged pursuant to the Repurchase Document, and true sale
opinions for each Purchased Asset purchased or transferred to Seller from an
Affiliate of Seller or from any third party in a transaction not on arm’s-length
terms or for other than fair market value, to the extent such transfer was in a
manner or structure different from the manner or structure of transfer and sale
analyzed in a true sale opinion previously delivered in connection with such
Purchased Asset; and

 

(m)                             Custodian shall have received executed blank
assignments of all Purchased Asset Documents in appropriate form for recording
in the jurisdiction in which the underlying real estate is located, together
with executed blank assignments of all Purchased Asset Documents (the “Blank
Assignment Documents”).

 

Each Confirmation delivered by Seller shall constitute a certification by Seller
that all of the conditions precedent in this Article 6 have been satisfied.

 

The failure of Seller to satisfy any of the conditions precedent in this
Article 6 with respect to any Transaction or any Future Funding Transaction, as
applicable, or Purchased Asset shall, unless such failure was set forth in an
exceptions schedule to the relevant Confirmation or otherwise waived in writing
by Buyer on or before the related Purchase Date or Future Funding Date, give
rise to the right of Buyer at any time to rescind the related Transaction,
whereupon Seller shall immediately pay to Buyer the Repurchase Price of such
Purchased Asset.

 

ARTICLE 7

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants, on and as of the date of this Agreement, each
Purchase Date, and at all times when any Repurchase Document or any Transaction
is in full force and effect as follows:

 

Section 7.01                             Seller.  Seller has been duly organized
and validly exists in good standing as a limited liability company under the
laws of the jurisdiction of its formation.  Seller (a) has all requisite power,
authority, legal right, licenses and franchises, (b) is duly qualified to do
business in all jurisdictions necessary, and (c) has been duly authorized by all
necessary action, to (w) own, lease and operate its properties and assets,
(x) conduct its business as presently conducted, (y) execute, deliver and
perform its obligations under the Repurchase Documents to which it is a party,
and (z) originate, service, acquire, own, sell, assign, pledge and repurchase
the Purchased Assets.  Seller’s exact legal name is set forth in the preamble
and signature pages of this Agreement.  Seller’s location (within the meaning of
Article 9 of the UCC), and the office where Seller keeps all records (within the
meaning of Article 9 of the UCC) relating to the Purchased Assets is at the
address of Seller referred to in Schedule 2.  Seller has not changed its name or
location within the past twelve (12) months.  Seller’s organizational
identification number is 6416354 and its tax identification number is
61-1843143.  Seller is a one hundred percent

 

44

--------------------------------------------------------------------------------


 

(100%) direct and wholly-owned Subsidiary of Pledgor.  The fiscal year of Seller
is the calendar year.  Seller has no Indebtedness, Contractual Obligations or
Investments other than (a) ordinary trade payables, (b) in connection with
Assets acquired or originated for the Transactions, and (c) under the Repurchase
Documents.  Seller has no Guarantee Obligations.  Seller has no Subsidiaries.

 

Section 7.02                             Repurchase Documents.  Each Repurchase
Document to which Seller is a party has been duly executed and delivered by
Seller and constitutes the legal, valid and binding obligation of Seller
enforceable against Seller in accordance with its terms, except as such
enforceability may be limited by Insolvency Laws and general principles of
equity. The execution, delivery and performance by Seller of each Repurchase
Document to which it is a party do not and will not (a) conflict with, result in
a breach of, or constitute (with or without notice or lapse of time or both) a
default under, any (i) Governing Document, Indebtedness, Guarantee Obligation or
Contractual Obligation applicable to Seller or any of its properties or assets,
(ii) Requirements of Law, or (iii) approval, consent, judgment, decree, order or
demand of any Governmental Authority, or (b) result in the creation of any Lien
(other than, except with respect to any Purchased Asset, any Liens granted
pursuant to the Repurchase Documents) on any of the properties or assets of
Seller.  All approvals, authorizations, consents, orders, filings, notices or
other actions of any Person or Governmental Authority required for the
execution, delivery and performance by Seller of the Repurchase Documents to
which it is a party and the sale of and grant of a security interest in each
Purchased Asset to Buyer, have been obtained, effected, waived or given and are
in full force and effect.  The execution, delivery and performance of the
Repurchase Documents do not require compliance by Seller with any “bulk sales”
or similar law.  Except as disclosed to Buyer in writing, there is no material
litigation, proceeding or investigation pending or, to the Knowledge of Seller
threatened, against any Seller, Pledgor or Guarantor before any Governmental
Authority (a) asserting the invalidity of any Repurchase Document, (b) seeking
to prevent the consummation of any Transaction, or (c) seeking any determination
or ruling that could reasonably be expected to have a Material Adverse Effect.

 

Section 7.03                             Solvency.  None of any Seller, Pledgor,
Residual Pledgor or Guarantor is or has ever been the subject of an Insolvency
Proceeding.  Seller, Pledgor, Residual Pledgor and Guarantor are Solvent and the
Transactions do not and will not render any of Seller, Pledgor, Residual Pledgor
or Guarantor not Solvent.  Seller is not entering into the Repurchase Documents
or any Transaction with the intent to hinder, delay or defraud any creditor of
any Seller, Pledgor, Residual Pledgor or Guarantor.  Seller has received or will
receive reasonably equivalent value for the Repurchase Documents and each
Transaction.  Seller has adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations.  Seller is generally able to pay, and as of
the date hereof is paying, its debts as they come due.

 

Section 7.04                             Taxes.  Guarantor is a REIT.  Seller is
a disregarded entity of Guarantor for U.S. federal income tax purposes.  Seller,
Pledgor and Guarantor have timely filed all required federal tax returns and all
other material tax returns, domestic and foreign, required to be filed by them
and have (for all prior fiscal years and for the current fiscal year to date)
timely paid all federal and other material taxes (including mortgage recording
taxes), assessments, fees, and other governmental charges (whether imposed with
respect to their income or any of their properties or assets) which have become
due and payable, other than any such taxes, assessments,

 

45

--------------------------------------------------------------------------------


 

fees, or other governmental charges that are being contested in good faith by
appropriate proceedings diligently conducted and for which appropriate reserves
have been established in accordance with GAAP.  Except as disclosed to Buyer in
writing, there is no material suit or claim relating to any such taxes now
pending or, to the Knowledge of Seller, threatened by any Governmental Authority
which is not being contested in good faith as provided above.

 

Section 7.05                             Financial Condition.  On the Closing
Date, the most recent available balance sheet of Guarantor and the related
statements of income and retained earnings and of cash flows, copies of which
have been delivered to Buyer, are complete and correct and presently fairly the
financial condition of Guarantor and the results of its operations and cash
flows for the period then ended.  Beginning with the 2017 financial statements,
the audited balance sheet of Guarantor as at the fiscal year most recently ended
for which such audited balance sheet is available, and the related audited
statements of income and retained earnings and of cash flows for the fiscal year
then ended, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification
arising out of the audit conducted by Guarantor’s independent certified public
accountants, copies of which have been delivered to Buyer, are complete and
correct and present fairly the financial condition of Guarantor as of such date
and the results of its operations and cash flows for the fiscal year then
ended.  All such financial statements, including related schedules and notes,
were prepared in accordance with GAAP except as disclosed therein.  Except as
disclosed in writing to Buyer, Guarantor has no material contingent liability or
liability for taxes or any long term lease or unusual forward or long term
commitment, including any Derivatives Contract, which is not accounted for in
the foregoing statements or notes.

 

Section 7.06                             True and Complete Disclosure.  The
information, reports, certificates, documents, financial statements, operating
statements, forecasts, books, records, files, exhibits and schedules furnished
by or on behalf of Seller to Buyer in connection with the Repurchase Documents
and the Transactions, when taken as a whole, do not contain any untrue statement
of material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading.  All written information furnished after the date
hereof by or on behalf of Seller to Buyer in connection with the Repurchase
Documents and the Transactions will be true, correct and complete in all
material respects, or in the case of projections will be based on reasonable
estimates prepared and presented in good faith, on the date as of which such
information is stated or certified.

 

Section 7.07                             Compliance with Laws.

 

(a)                                 Each of Seller, Pledgor and Guarantor have
complied in all respects with all Requirements of Laws.

 

(b)                                 None of any Seller Party nor any
Subsidiaries thereof, nor to the knowledge of Seller or Guarantor or any
Affiliates of Seller or Guarantor (i) is in violation of any Sanctions or
(ii) is a Sanctioned Target.  The proceeds of any Transaction (including, for
the avoidance of doubt, any Future Funding Transaction) have not been and will
not be used, directly or indirectly, to fund any operations in, finance any
investments or activities in or make any payments to a Sanctioned Target or
otherwise in violation of Sanctions, Anti-Corruptions Laws or Anti-Money
Laundering Laws.

 

46

--------------------------------------------------------------------------------


 

(c)                                  Seller (i) is not a “broker” or “dealer” as
defined in, or could be subject to a liquidation proceeding under, the
Securities Investor Protection Act of 1970, or (ii) is not subject to regulation
by any Governmental Authority limiting its ability to incur the Repurchase
Obligations.

 

(d)                                 No properties presently or previously owned
or leased by Seller or Guarantor, contain or previously contained any Materials
of Environmental Concern that constitute or constituted a violation of
Environmental Laws or reasonably could be expected to give rise to liability of
any Seller Party thereunder.  Seller has no Knowledge of any violation, alleged
violation, non-compliance, liability or potential liability of Seller or
Guarantor under any Environmental Law.  Materials of Environmental Concern have
not been released on properties presently or previously owned or leased by
Seller or Guarantor, in violation of Environmental Laws or in a manner that
reasonably could be expected to give rise to liability of Seller or Guarantor
thereunder.

 

(e)                                  Seller and all Affiliates of Seller are in
compliance with the Foreign Corrupt Practices Act of 1977, as amended, and any
foreign counterpart thereto.  Neither Seller nor any Affiliate of Seller has
made, offered, promised or authorized a payment of money or anything else of
value (i) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (ii) to any foreign
official, foreign political party, party official or candidate for foreign
political office, or (iii) with the intent to induce the recipient to misuse his
or her official position to direct business wrongfully to Seller, any Affiliate
of Seller or any other Person, in violation of the Foreign Corrupt Practices
Act, as amended.

 

Section 7.08                             Compliance with ERISA.

 

(a)                                 Seller has no employees as of the date of
this Agreement.

 

(b)                                 Each Seller Party either (i) qualifies as a
VCOC or a REOC, (ii) complies with an exception set forth in the Plan Asset
Regulation such that its assets would not be subject to Title I of ERISA and/or
Section 4975 of the Code, or (iii) does not hold any “plan assets” within the
meaning of the Plan Asset Regulation that are subject to ERISA.

 

(c)                                  Assuming that no portion of the Purchased
Assets are funded by Buyer with “plan assets” within the meaning of the Plan
Asset Regulations, none of the transactions contemplated by the Repurchase
Documents will constitute a nonexempt prohibited transaction under Section 4975
of the Code or Section 406 of ERISA that could subject the Buyer to any tax or
penalty or prohibited transactions imposed under Section 4975 of the Code or
Section 502(i) of ERISA.

 

Section 7.09                             No Default or Material Adverse Effect. 
To Seller’s Knowledge, no Default or Event of Default exists.  No default or
event of default (however defined) exists under any Indebtedness, Guarantee
Obligations or Contractual Obligations of Seller.  Seller believes that it is
and will be able to pay and perform each agreement, duty, obligation and
covenant contained in the Repurchase Documents and Purchased Asset Documents to
which it is a party, and that it is not subject to any agreement, obligation,
restriction or Requirements of Law that would unduly

 

47

--------------------------------------------------------------------------------


 

burden its ability to do so or could reasonably be expected to have a Material
Adverse Effect.  Seller has no Knowledge of any actual or prospective
development, event or other fact that could reasonably be expected to have a
Material Adverse Effect.  No Internal Control Event has occurred.  Seller has
delivered to Buyer all underlying servicing agreements (or provided Buyer with
access to a service, internet website or other system where Buyer can
successfully access such agreements) with respect to the Purchased Assets, and
to Seller’s Knowledge no material default or event of default (however defined)
exists thereunder.

 

Section 7.10                             Purchased Assets.  Each representation
and warranty of Seller set forth in the Repurchase Documents (including in
Schedule 1) with respect to each Purchased Asset is true and correct.  The
review and inquiries made on behalf of Seller in connection with the next
preceding sentence have been made by Persons having the requisite expertise,
knowledge and background to verify such representations and warranties.  Seller
has complied with all requirements of the Custodial Agreement with respect to
each Purchased Asset, including delivery to Custodian of all required Purchased
Asset Documents.  Seller has no Knowledge of any fact that could reasonably lead
it to expect that any Purchased Asset will not be paid in full.  No Purchased
Asset is or has been the subject of any compromise, adjustment, extension,
satisfaction, subordination, rescission, setoff, counterclaim, defense,
abatement, suspension, deferment, deduction, reduction, termination or
modification, whether arising out of transactions concerning such Purchased
Asset or otherwise, by Seller or any Affiliate of Seller, any Transferor, any
Underlying Obligor, Guarantor or any other Person, except as set forth in the
Purchased Asset Documents delivered to Buyer.  Each proposed Purchased Asset was
underwritten in accordance with and satisfies applicable standards established
by Seller or any Affiliate of Seller.  None of the Purchased Asset Documents has
any marks or notations indicating that it has been sold, assigned, pledged,
encumbered or otherwise conveyed to any Person other than Buyer. If any
Purchased Asset Document requires the holder or transferee of the related
Purchased Asset to be a qualified transferee, qualified institutional lender or
qualified lender (however defined), Seller meets such requirement.  Assuming
that Buyer also meets such requirement, the assignment and pledge of such
Purchased Asset to Buyer pursuant to the Repurchase Documents do not violate
such Purchased Asset Document.  Seller and all Affiliates of Seller have sold
and transferred all Servicing Rights with respect to the Purchased Assets to
Buyer.  At Buyer’s election at any time during the term of this Agreement, Buyer
may, at Seller’s sole cost and expense, complete and record any or all of the
Blank Assignment Documents as further evidence of Buyer’s ownership interest in
the related Purchased Assets.

 

Section 7.11                             Purchased Assets Acquired from
Transferors.  With respect to each Purchased Asset purchased by Seller or an
Affiliate of Seller from a Transferor, (a) such Purchased Asset was acquired and
transferred pursuant to a Purchase Agreement, (b) such Transferor received
reasonably equivalent value in consideration for the transfer of such Purchased
Asset, (c) no such transfer was made for or on account of an antecedent debt
owed by such Transferor to Seller or an Affiliate of Seller, (d) no such
transfer is or may be voidable or subject to avoidance under the Bankruptcy
Code, (e) if a plausible argument could be made that any interest in such
Purchased Asset had been retained, or could be clawed back, by the Transferor, a
pledge of such residual interests was made by such Transferor in favor of Buyer
and (f) the representations and warranties made by such Transferor to Seller or
such Affiliate in such Purchase Agreement are hereby incorporated herein mutatis
mutandis and are hereby remade by Seller to Buyer on each date as of which they
speak in such Purchase Agreement.  Seller or such Affiliate of Seller has

 

48

--------------------------------------------------------------------------------


 

been granted a security interest in each such Purchased Asset, filed one or more
UCC financing statements against the Transferor to perfect such security
interest, and assigned such financing statements in blank and delivered such
assignments to Buyer or Custodian.

 

Section 7.12                             Transfer and Security Interest.  The
Repurchase Documents constitute a valid and effective transfer to Buyer of all
right, title and interest of Seller in, to and under all Purchased Assets
(together with all related Servicing Rights), free and clear of any Liens (other
than those granted in the Repurchase Documents).  With respect to the protective
security interest granted by Seller in Section 11.01, upon the delivery of the
Confirmations and the Purchased Asset Documents to Custodian, the execution and
delivery of the Controlled Account Agreements and the filing of the UCC
financing statements as provided herein, such security interest shall be a valid
first priority perfected security interest to the extent such security interest
can be perfected by possession, filing or control under the UCC.  Upon receipt
by Custodian of each Purchased Asset Document required to be endorsed in blank
by Seller and payment by Buyer of the Purchase Price for the related Purchased
Asset, Buyer shall either own such Purchased Asset and the related Purchased
Asset Documents or have a valid first priority perfected security interest in
such Purchased Asset Document.  The Purchased Assets constitute the following,
as defined in the UCC: a general intangible, instrument, investment property,
security, deposit account, financial asset, uncertificated security, securities
account, or security entitlement.  Seller has not sold, assigned, pledged,
granted a security interest in, encumbered or otherwise conveyed any of the
Purchased Assets to any Person other than pursuant to the Repurchase Documents.
Seller has not authorized the filing of and has no Knowledge of any UCC
financing statements filed against Seller as debtor that include the Purchased
Assets, other than any financing statement that has been terminated or filed
pursuant to this Agreement.

 

Section 7.13                             No Broker.  Neither Seller nor any
Affiliate of Seller has dealt with any broker, investment banker, agent or other
Person, except for Buyer or an Affiliate of Buyer, who may be entitled to any
commission or compensation in connection with any Transaction.

 

Section 7.14                             Reserved.

 

Section 7.15                             Separateness.  Seller is in compliance
with the requirements of Article 9.

 

Section 7.16                             Investment Company Act.  None of
Seller, Pledgor or Guarantor is required to be registered as, or is controlled
by, an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act, or otherwise
required to register thereunder.  Seller is exempt from the registration
requirements of the Investment Company Act pursuant to an exemption other than
the exemption set forth in Section 3(c)(1) or 3(c)(7) of the Investment Company
Act.

 

Section 7.17                             Other Indebtedness.  Seller has no
Indebtedness other than Indebtedness as evidenced by this Agreement.

 

Section 7.18                             Location of Books and Records.  The
location where each Seller keeps its books and records, including all computer
tapes and records relating to the Purchased Assets is its chief executive
office.

 

49

--------------------------------------------------------------------------------


 

Section 7.19                             Chief Executive Office; Jurisdiction of
Organization.  On the Closing Date, each of Seller’s, Pledgor’s, Residual
Pledgor’s and Guarantor’s chief executive office, is, and has been, located at
590 Madison Avenue, 36th Floor, New York, New York  10022.  On the Closing Date,
(i) Seller’s jurisdiction of organization is Delaware, (ii) Pledgor’s
jurisdiction of organization is Delaware, (iii) Residual Pledgor’s jurisdiction
of organization is Delaware, and (iv) Guarantor’s jurisdiction of organization
is Maryland.    Each of Seller, Pledgor, Residual Pledgor and Guarantor shall
provide Buyer with thirty (30) days advance notice of any change in its
principal office or place of business or jurisdiction.  No Seller Party has a
trade name.  During the preceding five (5) years, none of Seller, Pledgor,
Residual Pledgor or Guarantor has been known by or done business under any other
name, corporate or fictitious, and none of Seller, Pledgor, Residual Pledgor or
Guarantor has filed or had filed against it any bankruptcy receivership or
similar petitions or made any assignments for the benefit of creditors.

 

Section 7.20                             Anti-Money Laundering Laws and
Anti-Corruption Laws. The operations of each Seller Party are, and have been,
conducted at all times in compliance with all applicable Anti-Money Laundering
Laws and Anti-Corruption Laws.  No litigation, regulatory or administrative
proceedings of or before any court, tribunal or agency with respect to any
Anti-Money Laundering Laws or Anti-Corruption Laws have been started or (to the
best of its knowledge and belief) threatened against any Seller Party or, to the
knowledge of any Seller Party, any Affiliates thereof.

 

Section 7.21                             Sanctions.  No Seller Party or any
Subsidiaries thereof nor, to the knowledge of any Seller Party, any Affiliates
thereof (a) is a Sanctioned Target, (b) is controlled by or is acting on behalf
of a Sanctioned Target, or (c) to the best knowledge of Seller Parties after due
inquiry, is under investigation for an alleged breach of Sanctions by a
governmental authority that enforces Sanctions.

 

ARTICLE 8

 

COVENANTS OF SELLER

 

From the date hereof until the Repurchase Obligations are indefeasibly paid in
full and the Repurchase Documents are terminated, Seller shall perform and
observe the following covenants, which shall be given independent effect (so
that if a particular action or condition is prohibited by any covenant, the fact
that it would be permitted by an exception to or be otherwise within the
limitations of another covenant shall not avoid the occurrence of a Default or
an Event of Default if such action is taken or condition exists):

 

Section 8.01                             Existence; Governing Documents; Conduct
of Business.  Seller shall (a) preserve and maintain its legal existence,
(b) qualify and remain qualified in good standing in each jurisdiction where the
failure to be so qualified would have a Material Adverse Effect, (c) comply with
its Governing Documents, including all special purpose entity provisions, and
(d) not modify, amend or terminate its Governing Documents; provided, however,
that Buyer’s consent shall not be required for ministerial, typographical or
clerical modifications or amendments with no material effect on the management,
ownership or administration of the Purchased Assets, this Agreement or the other
Repurchase Documents, so long as Seller provides Buyer with prior written notice
thereof.  Seller shall (a) continue to engage in the same (and no

 

50

--------------------------------------------------------------------------------


 

other) general lines of business as presently conducted by it, (b) maintain and
preserve all of its material rights, privileges, licenses and franchises
necessary for the operation of its business, and (c) maintain Seller’s status as
a qualified transferee, qualified lender or any similar term (however defined)
under the Purchased Asset Documents.  Seller shall not (A) change its name,
organizational number, tax identification number, fiscal year, method of
accounting, identity, structure or jurisdiction of organization (or have more
than one such jurisdiction), move the location of its principal place of
business and chief executive office (as defined in the UCC) from the location
referred to in Section 7.19, or (B) move, or consent to Custodian moving, the
Purchased Asset Documents from the location thereof on the applicable Purchase
Date for the related Purchased Asset, unless in each case Seller has given at
least thirty (30) days prior notice to Buyer and has taken all actions required
under the UCC to continue the first priority perfected security interest of
Buyer in the Purchased Assets.  Seller shall enter into each Transaction as
principal.

 

Section 8.02                             Compliance with Laws, Contractual
Obligations and Repurchase Documents.  Seller shall comply in all material
respects with each and every Requirements of Law, including those relating to
any Purchased Asset and to the reporting and payment of taxes.   No part of the
proceeds of any Transaction (including, for the avoidance of doubt, any Future
Funding Transaction) shall be used for any purpose that violates Regulation T, U
or X of the Board of Governors of the Federal Reserve System.  Seller shall
maintain the Custodial Agreement and Controlled Account Agreements in full force
and effect.  Seller shall not directly or indirectly enter into any agreement
that would be violated or breached by any Transaction or the performance by
Seller of any Repurchase Document.

 

Section 8.03                             Structural Changes.  Seller shall not
enter into merger or consolidation, or liquidate, wind up or dissolve, or sell
all or substantially all of its assets or properties (except as permitted under
the Repurchase Documents), or permit any changes in the ownership of the Equity
Interests of Seller, without the consent of Buyer.  Seller shall ensure that all
Equity Interests of Seller shall continue to be directly owned by the owner or
owners thereof as of the date hereof.  Seller shall ensure that neither the
Equity Interests of Seller nor any property or assets of Seller shall be pledged
to any Person other than Buyer.  Excluding sales of the Purchased Assets, Seller
shall not enter into any transaction with an Affiliate of Seller unless
(a) Seller notifies Buyer of such transaction at least ten (10) days before
entering into it, and (b) such transaction is on market and arm’s-length terms
and conditions, as demonstrated in Seller’s notice.

 

Section 8.04                             Protection of Buyer’s Interest in
Purchased Assets.  With respect to each Purchased Asset, Seller shall take all
action necessary or required by the Repurchase Documents, Purchased Asset
Documents and each and every Requirements of Law, or requested by Buyer, to
perfect, protect and more fully evidence the security interest granted in the
Purchase Agreements and Buyer’s ownership of and first priority perfected
security interest in such Purchased Asset and related Purchased Asset Documents,
including executing or causing to be executed (a) such other instruments or
notices as may be necessary or appropriate and filing and maintaining effective
UCC financing statements, continuation statements and assignments and amendments
thereto, and (b) all documents necessary to both collaterally and absolutely and
unconditionally assign all rights (but none of the obligations) of Seller under
each Purchase Agreement, in each case as additional collateral security for the
payment and performance of each

 

51

--------------------------------------------------------------------------------


 

of the Repurchase Obligations. Seller shall (a) not pledge, hypothecate or
grant, create, incur, assume, suffer or permit to exist any security interest in
or Lien (other than, except with respect to any Purchased Asset, any Liens
granted pursuant to the Repurchase Documents) on any Purchased Asset to or in
favor of any Person other than Buyer or assign, sell or transfer any Purchased
Asset to any Person other than Buyer (except as permitted under this Agreement),
(b) defend such Purchased Asset against, and take such action as is necessary to
remove, any such Lien, and (c) defend the right, title and interest of Buyer in
and to all Purchased Assets against the claims and demands of all Persons
whomsoever. Seller shall comply with all requirements of the Custodial Agreement
with respect to each Purchased Asset.  Notwithstanding the foregoing, if Seller
grants a Lien on any Purchased Asset in violation of this Section 8.04 or any
other Repurchase Document, Seller shall be deemed to have simultaneously granted
an equal and ratable Lien on such Purchased Asset in favor of Buyer to the
extent such Lien has not already been granted to Buyer; provided, that such
equal and ratable Lien shall not cure any resulting Event of Default.  Seller
shall not materially amend, modify, waive or terminate any provision of any
Purchase Agreement or Servicing Agreement.  Seller shall not, or permit any
Servicer to, enter into a Material Modification with respect to any Purchased
Asset or Purchased Asset Document, without the prior written consent of Buyer. 
Seller shall use appropriate documentation to evidence the interests granted to
Buyer hereunder.  Seller shall not take any action to cause any Purchased Asset
that is not evidenced by an instrument or chattel paper (as defined in the UCC)
to be so evidenced.  If a Purchased Asset becomes evidenced by an instrument or
chattel paper, the same shall be immediately delivered to Custodian on behalf of
Buyer, together with endorsements required by Buyer.

 

Section 8.05                             Actions of Seller Relating to
Distributions, Indebtedness, Guarantee Obligations, Contractual
Obligations, Investments and Liens.  Seller shall not declare or make any
payment on account of, or set apart assets for, a sinking or similar fund for
the purchase, redemption, defeasance, retirement or other acquisition of any
Equity Interest of Seller, whether now or hereafter outstanding, or, following
the occurrence of an Event of Default, make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of Seller.  Seller shall not contract, create, incur, assume or
permit to exist any Indebtedness, Guarantee Obligations, Contractual Obligations
or Investments, except to the extent (a) arising or existing under the
Repurchase Documents, (b) existing as of the Closing Date, and any renewals,
refinancings or extensions thereof in a principal amount not exceeding that
outstanding as of the date of such renewal, refinancing or extension,
(c) incurred after the Closing Date to originate or acquire Assets to provide
funding with respect to Assets, and (d) permitted by the terms of Section 9.01. 
Seller shall not (a) contract, create, incur, assume or permit to exist any Lien
on or with respect to any of its property or assets (including the Purchased
Assets) of any kind (whether real or personal, tangible or intangible), whether
now owned or hereafter acquired, other than, except with respect to any
Purchased Asset, any Liens granted pursuant to the Repurchase Documents, or
(b) except as provided in the preceding clause (a), grant, allow or enter into
any agreement or arrangement with any Person that prohibits or restricts or
purports to prohibit or restrict the granting of any Lien on any of the
foregoing.

 

Section 8.06                             Maintenance of Property, Insurance and
Records.  Seller shall (a) keep all property useful and necessary in its
business in good working order and condition, (b) maintain insurance in
accordance with customary and prudent practices of companies engaged in the same
or a similar business, and (c) furnish to Buyer upon request information and
certificates

 

52

--------------------------------------------------------------------------------


 

with respect to such insurance.  Seller shall maintain and implement
administrative and operating procedures (including the ability to recreate
records evidencing the Purchased Assets if the original records are destroyed)
and shall keep and maintain all documents, books, records and other information
(including with respect to the Purchased Assets) that are reasonably necessary
or advisable in the conduct of its business.

 

Section 8.07                             Delivery of Income.  Seller shall and
shall cause the Underlying Obligors under the Purchased Assets to, remit all
Income in respect of the Purchased Assets to Servicer for prompt deposit by
Servicer into the Servicer Account, and Seller shall cause Servicer to transfer
all such Income into the Waterfall Account in accordance with Section 5.01
hereof. Following the occurrence of an Event of Default, Buyer shall deliver
Irrevocable Redirection Notices to the Underlying Obligors. Seller and Servicer
(a) shall comply with and enforce each Irrevocable Redirection Notice, (b) shall
not amend, modify, waive, terminate or revoke any Irrevocable Redirection Notice
without Buyer’s consent, and (c) shall take all reasonable steps to enforce each
Irrevocable Redirection Notice.  In connection with each principal payment or
prepayment under a Purchased Asset, Seller shall provide or cause to be provided
to Buyer and Servicer sufficient detail to enable Buyer and Servicer to identify
the Purchased Asset to which such payment applies.  If Seller receives any
rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for any Purchased Assets, or otherwise in respect thereof, Seller shall
accept the same as Buyer’s agent, hold the same in trust for Buyer and
immediately deliver the same to Buyer or its designee in the exact form
received, together with duly executed instruments of transfer, stock powers or
assignment in blank and such other documentation as Buyer shall reasonably
request.  If any Income is received by Seller, Guarantor or any Affiliate of
Seller or Guarantor, Seller shall pay or deliver such Income to Servicer for
deposit into the Servicer Account within two (2) Business Days after receipt,
and, until so paid or delivered, hold such Income in trust for Buyer, segregated
from other funds of Seller.

 

Section 8.08                             Delivery of Financial Statements and
Other Information.  Seller shall deliver the following to Buyer, as soon as
available and in any event within the time periods specified:

 

(a)                                 within forty-five (45) days after the end of
the first three (3) fiscal quarters of Guarantor, (i) the unaudited balance
sheets of Guarantor as at the end of such period, (ii) the related unaudited
statements of income, retained earnings and cash flows for such period and the
portion of the fiscal year through the end of such period, setting forth in each
case in comparative form the figures for the previous year, and (iii) a
Compliance Certificate;

 

(b)                                 within ninety (90) days after the end of
each fiscal year of Guarantor, (i) the audited balance sheets of Guarantor as at
the end of such fiscal year, (ii) the related statements of income, retained
earnings and cash flows for such year, setting forth in each case in comparative
form the figures for the previous year, (iii) an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall not be qualified as to scope of audit or going concern and shall state
that said financial statements fairly present the financial condition and
results of operations of Guarantor as at the end of and for such fiscal year in
accordance with GAAP and (iv) a Compliance Certificate;

 

53

--------------------------------------------------------------------------------


 

(c)                                  notice of material audit findings or other
information submitted to Guarantor by independent certified public accountants
in connection with each annual, interim or special audit of the books and
records of Guarantor made by such accountants that would impact the audit
opinion upon disclosure to the Guarantor’s audit committee, and notice of any
management letter issued to Guarantor by its independent certified public
accountants;

 

(d)                                 with respect to each Purchased Asset and
related Mortgaged Property serviced by a Servicer other than Wells Fargo Bank,
National Association:  (i) within sixty (60) days after the end of each fiscal
quarter of Seller, a quarterly report of the following: delinquency, loss
experience, internal risk rating and surveillance, rent roll, occupancy and
other property-level information, and (ii) within fifteen (15) days after the
end of each month (x) remittance and servicing reports, (y) any and all
operating and financial statements and rent rolls received from all Underlying
Obligors (including for each Mezzanine Loan, all such information relating to
the underlying Mortgaged Property), and (z) a completed Purchased Asset Data
Summary, substantially in the form of Exhibit E, with respect to each Asset;

 

(e)                                  all financial statements, reports, notices
and other documents that Guarantor sends to holders of its Equity Interests or
makes to or files with any Governmental Authority, promptly after the delivery
or filing thereof;

 

(f)                                   [intentionally omitted];

 

(g)                                  [intentionally omitted];

 

(h)                                 any other material agreements,
correspondence, documents or other information not included in an Underwriting
Package which is related to Seller or the Purchased Assets, as soon as possible
after the discovery thereof by Seller;  and

 

(i)                                     such other information regarding (i) the
financial condition, operations or business of each Seller Party or any
Underlying Obligor and (ii) only to the extent they relate to the foregoing or
the Purchased Assets, the operations or business of Manager (to the extent
reasonably available to or reasonably obtainable by any of Seller, Guarantor or
employees of Manager who are dedicated to Guarantor), each as Buyer may
reasonably request including, without limitation, any such information that is
otherwise necessary to allow Buyer to monitor compliance with the terms of the
Repurchase Documents.

 

(j)                                    any material change in accounting
policies or financial reporting practices by Seller or Guarantor or notice from
Seller’s or Guarantor’s accountants;

 

(k)                                 [intentionally omitted]; and

 

(l)                                     any amendment to the Governing Documents
of Guarantor or any amendment or supplement to any prospectus issued by
Guarantor contemporaneously with the public filing of the same, which in either
case may be delivered to Buyer by email.

 

Section 8.09                             Delivery of Notices.  Seller shall
promptly, but in any event within one (1) Business Day, notify Buyer of the
occurrence of any of the following of which Seller has

 

54

--------------------------------------------------------------------------------


 

Knowledge, together with a certificate of a Responsible Officer of Seller
setting forth details of such occurrence and any action Seller has taken or
proposes to take with respect thereto:

 

(a)                                 a Representation Breach;

 

(b)                                 any of the following:  (i) with respect to
any Purchased Asset or related Mortgaged Property: material change in market
value, material loss or damage, material licensing or permit issues, violation
of Requirements of Law, discharge of or damage from Materials of Environmental
Concern or any other actual or expected event or change in circumstances that
could reasonably be expected to result in a default or material decline in value
or cash flow, and (ii) with respect to Seller: violation of Requirements of Law,
material decline in the value of Seller’s assets or properties, an Internal
Control Event or other event or circumstance that could reasonably be expected
to have a Material Adverse Effect;

 

(c)                                  the existence of any Default, Event of
Default or material default under or related to a Purchased Asset, Purchased
Asset Document, Indebtedness, Guarantee Obligation or Contractual Obligation of
Seller;

 

(d)                                 the resignation or termination of any
Servicer under any Servicing Agreement with respect to any Purchased Asset;

 

(e)                                  the establishment of a rating by any Rating
Agency applicable to Guarantor and any downgrade in or withdrawal of such rating
once established; and

 

(f)                                   the commencement of, settlement of or
material judgment in any litigation, action, suit, arbitration, investigation or
other legal or arbitrable proceedings before any Governmental Authority that
(i) affects any Seller Party, any Purchased Asset, Pledged Collateral or any
Mortgaged Property, (ii) questions or challenges the validity or enforceability
of any Repurchase Document, Transaction, Purchased Asset or Purchased Asset
Document, or (iii) individually or in the aggregate, if adversely determined,
could reasonably be likely to have a Material Adverse Effect.

 

Section 8.10                             Reserved.

 

Section 8.11                             Escrow Imbalance.  Seller shall, no
later than five (5) Business Days after learning of any material overdraw,
deficit or imbalance in any escrow or reserve account relating to a Purchased
Asset, use commercially reasonable efforts to cause the related Underlying
Obligor to correct and eliminate the same, including by depositing its own funds
into such account.

 

Section 8.12                             Pledge and Security Agreement.  Seller
shall not take any direct or indirect action inconsistent with the Pledge and
Security Agreement or the security interest granted thereunder to Buyer in the
Pledged Collateral.  Seller shall not permit any additional Persons to acquire
Equity Interests in Seller other than the Equity Interests owned by Pledgor and
pledged to Buyer on the Closing Date, and Seller shall not permit any sales,
assignments, pledges or transfers of the Equity Interests in Seller other than
to Buyer.

 

Section 8.13                             Taxes.  Guarantor will continue to be a
REIT.  Seller will continue to be a disregarded entity of Guarantor for U.S.
federal income tax purposes.  Seller and Guarantor

 

55

--------------------------------------------------------------------------------


 

will each timely file all required federal tax returns and all other material
tax returns, domestic and foreign, required to be filed by them and will timely
pay all federal and other material taxes (including mortgage recording taxes),
assessments, fees, and other governmental charges (whether imposed with respect
to their income or any of their properties or assets) which become due and
payable, other than any such taxes, assessments, fees, or other governmental
charges that are being contested in good faith by appropriate proceedings
diligently conducted and for which appropriate reserves are established in
accordance with GAAP.  Seller will provide Buyer with written notice of any
material suit or claim relating to any such taxes, whether pending or, to the
Knowledge of Seller, threatened by any Governmental Authority.

 

Section 8.14                             Reserved.

 

Section 8.15                             Management Internalization.  Seller
shall not permit Guarantor to internalize its management without the prior
written consent of Buyer.

 

Section 8.16                             Reserved.

 

Section 8.17                             Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions.

 

(a)                                 The proceeds of any Transaction (including,
for the avoidance of doubt, any Future Funding Transaction) shall not be used,
directly or indirectly, for any purpose which would breach any applicable
Anti-Corruption Laws, Anti-Money Laundering Laws and Sanctions.

 

(b)                                 Each Seller Party shall (i) conduct its
business in compliance with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions; and (ii) maintain policies and procedures
designed to promote and achieve compliance with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions.

 

(c)                                  The repurchase of any Purchased Asset or
any other payment due to Buyer under this Agreement or any other Repurchase
Document shall not be funded, directly or indirectly, with proceeds derived from
a transaction that would be prohibited by Anti-Corruption Laws, Anti-Money
Laundering Laws or Sanctions, or in any manner that would cause any Seller
Party, or to the knowledge of a Seller Party, any Affiliates thereof to be in
breach of any Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions.

 

(d)                                 With respect to the Purchased Assets that
were originated by Seller, Seller has conducted the customer identification and
customer due diligence required in connection with the origination of each
Purchased Asset for purposes of complying with all Anti-Money Laundering Laws,
and will maintain sufficient information to identify each such customer for
purposes of such Anti-Money Laundering Laws.

 

Section 8.18                             Compliance with Sanctions. The proceeds
of any Transaction (including, for the avoidance of doubt, any Future Funding
Transaction) hereunder will not, directly or indirectly, be used to lend,
contribute, or otherwise made available: (i) to fund any activities or business
of or with a Sanctioned Target, or (ii) in any manner that would be prohibited
by Sanctions or would otherwise cause Buyer to be in breach of any Sanctions.
Seller or Guarantor

 

56

--------------------------------------------------------------------------------


 

shall notify the Buyer in writing not more than three (3) Business Days after
becoming aware of any breach of Section 7.21 or this Section 8.18.

 

ARTICLE 9

 

SINGLE-PURPOSE ENTITY

 

Section 9.01                             Covenants Applicable to Seller.  Seller
shall (a) own no assets, and shall not engage in any business, other than the
assets and transactions specifically contemplated by this Agreement and any
other Repurchase Document; (b) not incur any Indebtedness or other obligation,
secured or unsecured, direct or indirect, absolute or contingent (including
guaranteeing any obligation), other than (I) with respect to the Purchased Asset
Documents and the Retained Interests, (II) commitments to make loans which may
become Eligible Assets, and (III) as otherwise permitted under this Agreement;
(c) not make any loans or advances to any Affiliate or any other Person and
shall not acquire obligations or securities of its Affiliates, in each case
other than in connection with the origination or acquisition of Assets for
purchase under the Repurchase Documents; (d) pay its debts and liabilities
(including, as applicable, shared personnel and overhead expenses) only from its
own assets; (e) comply with the provisions of its Governing Documents; (f) do
all things necessary to observe organizational formalities and to preserve its
existence, and shall not amend, modify, waive provisions of or otherwise change
its Governing Documents with respect to the matters set forth in this Article 9
without the prior written consent of Buyer, such consent not to be unreasonably
withheld, conditioned or delayed; (g) maintain all of its books, records and
bank accounts separate from those of any other Person; (h) maintain separate
financial statements, showing its assets and liabilities separate and apart from
those of any other Person and not have its assets listed on any financial
statement of any other Person; provided, however, that the Seller’s assets and
liabilities may be included in a consolidated financial statement of its
Affiliate provided that appropriate disclosure shall be made on such
consolidated financial statements to indicate which of Seller’s assets are
pledged as collateral for any security agreement; (i) file its own tax returns
separate from those of any other Person, except to the extent that Seller is
treated as a “disregarded entity” for tax purposes and is not required to file
tax returns under Requirements of Law; (j) be, and at all times shall hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate), shall correct any known misunderstanding
regarding its status as a separate entity, shall conduct business in its own
name, and shall not identify itself or any of its Affiliates as a division of
the other; (k) maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations; (l) to the fullest extent permitted by law,
not engage in or suffer any Change of Control, dissolution, winding up,
liquidation, consolidation or merger in whole or in part or convey or transfer
all or substantially all of its properties and assets to any Person (except as
contemplated herein); (m) not commingle its funds or other assets with those of
any Affiliate or any other Person; (n) maintain its properties, assets and
accounts separate from those of any Affiliate or any other Person, (o) not
guarantee any obligation of any Person, including any Affiliate, become
obligated for the debts of any other Person, or hold out its credit or assets as
being available pay the obligations of any other Person, (p) not, without the
prior unanimous written consent of all of its Independent Directors or
Independent Managers, take any Insolvency Action, (q) (I) have at all times at
least one (1) Independent Director or Independent Manager whose vote is required
to take any Insolvency

 

57

--------------------------------------------------------------------------------


 

Action, and (II) provide Buyer with up-to-date contact information for each such
Independent Director or Independent Manager and a copy of the agreement pursuant
to which such Independent Director or Independent Manager consents to and serves
as an “Independent Director” or “Independent Manager” for Seller; (r) have
Governing Documents that provide that for so long as any Repurchase Obligations
remain outstanding, (I) the Independent Manager or Independent Director may be
removed only for Cause, (II) that Buyer be given at least five (5) Business Days
prior notice of the removal and/or replacement of any Independent Director or
Independent Manager, together with the name and contact information of the
replacement Independent Director or Independent Manager and evidence of the
replacement’s satisfaction of the definition of Independent Director or
Independent Manager, (III) that, to the fullest extent permitted by law, and
notwithstanding any duty otherwise existing at law or in equity, any Independent
Director or Independent Manager shall consider only the interests of Seller,
including its respective creditors, in acting or otherwise voting on the
Insolvency Action, and (IV) that, except for duties to Seller as set forth in
the immediately preceding clause (including duties to the holders of the Equity
Interests in Seller or Seller’s respective creditors solely to the extent of
their respective economic interests in Seller, but excluding (A) all other
interests of the holders of the Equity Interests in Seller, (B) the interests of
other Affiliates of Seller, and (C) the interests of any group of Affiliates of
which Seller is a part), the Independent Directors or Independent Managers shall
not have any fiduciary duties to the holders of the Equity Interests in Seller,
any officer or any other Person bound by the Governing Documents; provided,
however, the foregoing shall not eliminate the implied contractual covenant of
good faith and fair dealing; (s) except for capital contributions or capital
distributions permitted under the terms and conditions of its Governing
Documents and properly reflected on the books and records of the Seller, not
enter into any transaction with an Affiliate of Seller except on commercially
reasonable terms similar to those available to unaffiliated parties in an
arm’s-length transaction; (t) maintain a sufficient number of employees in light
of contemplated business operations and pay the salaries of its own employees,
if any, only from its own funds; (u) [reserved]; (v) allocate fairly and
reasonably any overhead expenses that are shared with an Affiliate, including
for shared office space and for services performed by an employee of an
Affiliate; (w) not pledge its assets to secure the obligations of any other
Person; and (x) not form, acquire or hold any Subsidiary or own any Equity
Interest in any other entity. Seller has complied with the covenants set forth
in this Section 9.01 since the date of its formation.

 

Section 9.02                             Covenants Applicable to Pledgor. 
Pledgor shall, and Seller shall ensure that Pledgor shall, (a) own no assets
other than its Equity Interest in Seller, and shall not engage in any business
other than acting as a member of Seller and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing; (b) not incur
any Indebtedness or other obligation, secured or unsecured, direct or indirect,
absolute or contingent (including guaranteeing any obligation), except as
otherwise expressly permitted under this Agreement; (c) not make any loans or
advances to any Affiliate or any other Person and shall not acquire obligations
or securities of its Affiliates, other than with respect to its Equity Interest
in Seller; (d) pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) only from its own assets; (e) comply with the
provisions of its Governing Documents; (f) do all things necessary to observe
organizational formalities and to preserve its existence, and shall not amend,
modify, waive provisions of or otherwise change its Governing Documents with
respect to the matters set forth in this Article 9 without the prior written
consent of Buyer, such consent not to be unreasonably withheld, conditioned or
delayed; (g) maintain all of its books, records and bank accounts separate from
those of any other Person; (h) maintain separate financial

 

58

--------------------------------------------------------------------------------


 

statements, showing its assets and liabilities separate and apart from those of
any other Person and not have its assets listed on any financial statement of
any other Person; provided, however, that the Pledgor’s assets and liabilities
may be included in a consolidated financial statement of its Affiliate provided
that appropriate disclosure shall be made on such consolidated financial
statements to indicate which of Seller’s assets are pledged as collateral for
any security agreement; (i) file its own tax returns separate from those of any
other Person, except to the extent that Pledgor is treated as a “disregarded
entity” for tax purposes and is not required to file tax returns under
Requirements of Law; (j) be, and at all times shall hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any known misunderstanding regarding its status as
a separate entity, shall conduct business in its own name, and shall not
identify itself or any of its Affiliates as a division of the other;
(k) maintain adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations and shall remain Solvent; (l) to the fullest extent
permitted by law, not engage in or suffer any Change of Control, dissolution,
winding up, liquidation, consolidation or merger in whole or in part or convey
or transfer all or substantially all of its properties and assets to any Person
(except as contemplated herein); (m) not commingle its funds or other assets
with those of any Affiliate or any other Person; (n) maintain its properties,
assets and accounts separate from those of any Affiliate or any other Person;
(o) except as contemplated by the Pledge and Security Agreement with respect to
the Seller, not guarantee any obligation of any Person, including any Affiliate,
become obligated for the debts of any other Person, or hold out its credit or
assets as being available to pay the obligations of any other Person; (p) not,
without the prior unanimous written consent of all of its Independent Directors,
take any Insolvency Action; (q) (I) have at all times at least one Independent
Director or Independent Manager whose vote is required to take any Insolvency
Action and (II) provide Buyer with up-to-date contact information for each such
Independent Director or Independent Manager and a copy of the agreement pursuant
to which such Independent Director or Independent Manager consents to and serves
as an “Independent Director” or “Independent Manager” for Pledgor; (r) have
Governing Documents that provide (I) that the Independent Manager or Independent
Director may be removed only for Cause; (II) Buyer be given at least
five (5) Business Days prior notice of the removal and/or replacement of any
Independent Director or Independent Manager, together with the name and contact
information of the replacement Independent Director or Independent Manager and
evidence of the replacement’s satisfaction of the definition of Independent
Director or Independent Manager and (III) that, to the fullest extent permitted
by law, and notwithstanding any duty otherwise existing at law or in equity, any
Independent Director or Independent Manager shall consider only the interests of
Pledgor, including its respective creditors, in acting or otherwise voting on
the Insolvency Action, and (IV) that, except for duties to Pledgor as set forth
in the immediately preceding clause (including duties to the holders of the
Equity Interests in Pledgor or Pledgor’s respective creditors solely to the
extent of their respective economic interests in Pledgor, but excluding (A) all
other interests of the holders of the Equity Interests in Pledgor, (B) the
interests of other Affiliates of Pledgor, and (C) the interests of any group of
Affiliates of which Pledgor is a part), the Independent Directors or Independent
Managers shall not have any fiduciary duties to the holders of the Equity
Interests in Pledgor, any officer or any other Person bound by the Governing
Documents; provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing; (s) except for capital
contributions or capital distributions permitted under the terms and conditions
of its Governing Documents and properly reflected on the books and records of
Pledgor, not enter into any

 

59

--------------------------------------------------------------------------------


 

transaction with an Affiliate of the Pledgor except on commercially reasonable
terms similar to those available to unaffiliated parties in an arm’s-length
transaction; (t) maintain a sufficient number of employees in light of
contemplated business operations and pay the salaries of its own employees, if
any, only from its own funds; (u) [reserved]; (v) allocate fairly and reasonably
any overhead for shared office space and for services performed by an employee
of an Affiliate; (w) except as contemplated by the Pledge and Security Agreement
with respect to the Seller, not pledge its assets to secure the obligations of
any other Person; (x) not form, acquire or hold any Subsidiary or own any Equity
Interest in any other entity, except for its Equity Interest in Seller. Pledgor
has complied with the covenants set forth in this Section 9.02 since the date of
its formation.

 

Section 9.03                             Covenants Applicable to Seller and
Pledgor.  Seller and Pledgor shall, and Seller shall ensure that Pledgor shall,
comply with the following additional provisions if either Seller or Pledgor is a
limited partnership, a corporation, a limited liability company with more than
one member or a single-member limited liability company (as the case may be):

 

(a)                                 if either Seller or Pledgor is a limited
partnership, each such entity shall have at least one general partner and shall
have, as its only general partners, Special Purpose Entities each of which
(i) is a corporation or single-member Delaware limited liability company,
(ii) has at least one Independent Director or Independent Manager, and
(iii) holds a direct interest as general partner in the limited partnership of
not less than 0.5% (or 0.1% if the limited partnership is a Delaware entity);

 

(b)                                 if either Seller or Pledgor is a
corporation, each such entity shall have at least one Independent Director or
Independent Manager, and shall not cause or permit the board of directors of
such entity to take any Insolvency Action either with respect to itself and, if
the corporation is a Pledgor, with respect to Seller, or any action requiring
the unanimous affirmative vote of 100% of the members of its board of directors
unless all of its Independent Directors or Independent Managers shall have
participated in such vote and shall have voted in favor of such action;

 

(c)                                  if either Seller or Pledgor is a limited
liability company (other than a limited liability company meeting all of the
requirements applicable to a single-member limited liability company set forth
in Section 9.03(d), shall have at least one member that is a Special Purpose
Entity, that is a corporation or a single-member Delaware limited liability
company, that has at least one Independent Director or Independent Manager and
that directly owns at least 0.5% of the equity of the limited liability company
(or 0.1% if the limited liability company is a Delaware entity); and

 

(d)                                 if either Seller or Pledgor is a
single-member limited liability company, such entity (i) shall be a Delaware
limited liability company, (ii) shall have at least one Independent Director or
Independent Manager serving as manager of such company, (iii) shall not take any
Insolvency Action and shall not cause or permit the members or managers of such
entity to take any Insolvency Action, either with respect to itself or, if the
company is a Pledgor, with respect to Seller, in each case unless all of its
Independent Director(s) or Independent Manager(s) then serving as managers of
the company shall have consented in writing to such action (directly or
indirectly), and (iv) shall have either (A) a member which owns no economic
interest in the

 

60

--------------------------------------------------------------------------------


 

company, has signed the company’s limited liability company agreement and has no
obligation to make capital contributions to the company, or (B) two natural
persons or one entity that is not a member of the company, that has signed its
limited liability company agreement and that, under the terms of such limited
liability company agreement becomes a member of the company immediately prior to
the resignation or dissolution of the last remaining member of the company.

 

ARTICLE 10

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 10.01                      Events of Default.  Each of the following
events shall be an “Event of Default”:

 

(a)                                 Seller fails to make a payment of (i) Margin
Deficit or Repurchase Price (other than Price Differential) when due under the
Repurchase Documents, whether by acceleration or otherwise (including, if
applicable, any Future Funding Amounts related to a Future Funding Transaction),
(ii) Price Differential when due under the Repurchase Documents, (iii) any fee
within three (3) Business Days of when due under the Repurchase Documents or
(iv) any other amount within five (5) Business Days of when due under the
Repurchase Documents;

 

(b)                                 Seller fails to observe or perform in any
material respect any other Repurchase Obligation of Seller under the Repurchase
Documents or Purchased Asset Documents to which Seller is a party, and (except
in the case of a failure to perform or observe the Repurchase Obligations of
Seller under Section 8.04 and 18.08(a)) such failure continues unremedied for
five (5) Business Days after the earlier of receipt of notice thereof from Buyer
or the discovery of such failure by Seller;

 

(c)                                  any Representation Breach (other than a
Representation Breach arising out of the representations and warranties set
forth in Schedule 1) exists and continues unremedied for ten (10) Business Days
after the earlier of receipt of notice thereof from Buyer or the discovery of
such failure by Seller;

 

(d)                                 any of Seller, Pledgor or Guarantor defaults
beyond any applicable grace period in paying any amount or performing any
obligation under any Indebtedness, Guarantee Obligation or Contractual
Obligation with an outstanding amount of at least $250,000 with respect to
Seller or Pledgor, or the Guarantor Threshold Amount with respect to Guarantor,
and Seller fails to repurchase all Purchased Assets subject to Transactions in
accordance with the terms of the Repurchase Documents within one (1) Business
Day of the occurrence of such default;

 

(e)                                  any Seller Party or Affiliate thereof
defaults beyond any applicable grace period in paying any amount or performing
any obligation due to Buyer or any Affiliate of Buyer under any other financing,
hedging, security or other agreement (other than under this Agreement) between
Seller, Pledgor, Guarantor or any Affiliate of Seller, Pledgor or Guarantor and
Buyer or any Affiliate of Buyer, including, without limitation, Guarantor’s
obligations under the Guarantee Agreement and Seller fails to repurchase all
Purchased Assets subject to Transactions in accordance with the terms of the
Repurchase Documents within one (1) Business Day of the occurrence of such
default;

 

61

--------------------------------------------------------------------------------


 

(f)                                   an Insolvency Event occurs with respect to
any Seller Party;

 

(g)                                  a Change of Control occurs and Seller fails
to repurchase all Purchased Assets subject to Transactions in accordance with
the terms of the Repurchase Documents within one (1) Business Day of the
occurrence of such Change of Control;

 

(h)                                 a final judgment or judgments for the
payment of money in excess of $250,000 with respect to Seller or Pledgor or the
Guarantor Threshold Amount with respect to Guarantor in the aggregate is entered
against Seller, Pledgor, or Guarantor by one or more Governmental Authorities
and the same is not satisfied, discharged (or provision has not been made for
such discharge) or bonded, or a stay of execution thereof has not been procured,
within sixty (60) days from the date of entry thereof;

 

(i)                                     a Governmental Authority takes any
action to (i) condemn, seize or appropriate, or assume custody or control of,
all or any substantial part of the property of any or Seller, Pledgor or
Guarantor, (ii) displace the management of any of Seller, Pledgor or Guarantor
or curtail its authority in the conduct of its business, (iii) terminate the
activities of any of Seller, Pledgor or Guarantor as contemplated by the
Repurchase Documents, or (iv) remove, limit or restrict the approval of Seller
or Guarantor as an issuer, buyer or a seller of commercial mortgage loans, and
in each case such action is not discontinued or stayed within thirty (30) days;

 

(j)                                    any of Seller, Pledgor, Residual Pledgor
or Guarantor admits that it is not Solvent or is not able or not willing to
perform any of its Repurchase Obligations, Contractual Obligations, Guarantee
Obligations, Capital Lease Obligations or Off-Balance Sheet Obligations;

 

(k)                                 any provision of the Repurchase Documents,
any right or remedy of Buyer or obligation, covenant, agreement or duty of
Seller thereunder, or any Lien, security interest or control granted under or in
connection with the Repurchase Documents, Pledged Collateral, Pledged Assets or
Purchased Assets terminates, is declared null and void, ceases to be valid and
effective, ceases to be the legal, valid, binding and enforceable obligation of
Seller or any other Person, or the validity, effectiveness, binding nature or
enforceability thereof is contested, challenged, denied or repudiated by Seller
or any Affiliate thereof, in each case directly, indirectly, in whole or in
part, except that, Seller shall have a period of three (3) Business Days from
the date of each such violation to either repurchase the related Purchased Asset
from Buyer pursuant to Section 3.04 or cure the related breach, as such cure is
determined by Buyer;

 

(l)                                     Buyer ceases for any reason to have a
valid and perfected first priority security interest in any Purchased Asset, any
Pledged Collateral or any Pledged Assets, except that, Seller shall have a
period of three (3) Business Days from the date of each such violation to either
repurchase the related Purchased Asset from Buyer pursuant to Section 3.04 or
cure the related breach, as such cure is determined by Buyer;

 

(m)                             any of Seller, Pledgor or Guarantor is required
to register as an “investment company” (as defined in the Investment Company
Act) or the arrangements contemplated by the Repurchase Documents shall require
registration of any Seller Party as an “investment company”;

 

62

--------------------------------------------------------------------------------


 

(n)                                 any of Seller, Pledgor, Residual Pledgor or
Guarantor engages in any conduct or action where Buyer’s prior consent is
required by any Repurchase Document and such Person fails to obtain such
consent;

 

(o)                                 (i) Seller or Servicer fails to deposit to
the Waterfall Account all Income and other amounts as required by Section 5.01
and other provisions of this Agreement when due, or (ii) a Servicer Event of
Default (excluding Servicer’s failure to deposit Income in the Waterfall
Account) shall have occurred and either (x) such Servicer Event of Default has
not been cured, or (y) servicing of the Purchased Assets has not been
transferred to Buyer or a designee of Buyer, in each case in respect of this
clause (ii), within five (5) Business Days of such Servicer Event of Default;

 

(p)                                 Guarantor’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
are qualified or limited by reference to the status of Guarantor as a “going
concern” or a reference of similar import, other than a qualification or
limitation expressly related to Buyer’s rights in the Purchased Assets;

 

(q)                                 Guarantor breaches any of the obligations,
terms or conditions set forth in the Guarantee Agreement; provided that if such
breached obligation, term or condition is susceptible of being cured (as
determined by Buyer), such breach is not cured within three (3) Business Days of
the occurrence of such breach;

 

(r)                                    any Material Modification is made to any
Purchased Asset or any Purchased Asset Document without the prior written
consent of Buyer; or

 

(s)                                   (1) Guarantor fails to qualify as a REIT
(after giving effect to any cure or corrective periods or allowances pursuant to
the Code), or (2) Seller becomes subject to U.S. federal income tax on a net
income basis.

 

Section 10.02                      Remedies of Buyer as Owner of the Purchased
Assets.  If an Event of Default exists, at the option of Buyer, exercised by
notice to Seller (which option shall be deemed to be exercised, even if no
notice is given, automatically and immediately upon the occurrence of an Event
of Default under Section 10.01(f) or (g)), the Repurchase Date for all Purchased
Assets shall be deemed automatically and immediately to occur (the date on which
such option is exercised or deemed to be exercised, the “Accelerated Repurchase
Date”).  If Buyer exercises or is deemed to have exercised the foregoing option:

 

(a)                                 All Repurchase Obligations shall become
immediately due and payable on and as of the Accelerated Repurchase Date.

 

(b)                                 All amounts in either the Servicer Account
with respect to the Purchased Assets or the Waterfall Account and all Income
paid after the Accelerated Repurchase Date shall be retained by Buyer and
applied in accordance with Article 5.

 

(c)                                  Buyer may complete any assignments,
allonges, endorsements, powers or other documents or instruments executed in
blank and otherwise obtain physical possession of all Purchased Asset Documents
and all other instruments, certificates and documents then held by or on behalf
of Custodian under the Custodial Agreement.  Buyer may obtain physical
possession of

 

63

--------------------------------------------------------------------------------


 

all Servicing Files, Servicing Agreements and other files and records of Seller
or any Servicer.  Seller shall deliver to Buyer such assignments and other
documents with respect thereto as Buyer shall request.

 

(d)                                 Buyer may immediately, at any time, and from
time to time, exercise either of the following remedies with respect to any or
all of the Purchased Assets:  (i)  sell such Purchased Assets on a
servicing-released basis and/or without providing any representations and
warranties on an “as-is where is” basis, in a recognized market and by means of
a public or private sale at such price or prices as Buyer accepts, and apply the
net proceeds thereof in accordance with Article 5, or (ii) retain such Purchased
Assets and give Seller credit against the Repurchase Price for such Purchased
Assets (or if the amount of such credit exceeds the Repurchase Price for such
Purchased Assets, to credit against Repurchase Obligations due and any other
amounts (without duplication) then owing to Buyer by any other Person pursuant
to any Repurchase Document, in such order and in such amounts as determined by
Buyer), in an amount equal to the Market Value of such Purchased Assets on the
date of the related Event of Default.  Until such time as Buyer exercises either
such remedy with respect to a Purchased Asset, Buyer may hold such Purchased
Asset for its own account and retain all Income with respect thereto in
accordance with Article 5.

 

(e)                                  The Parties agree that the Purchased Assets
are of such a nature that they may decline rapidly in value, and may not have a
ready or liquid market.  Accordingly, Buyer shall not be required to sell more
than one Purchased Asset on a particular Business Day, to the same purchaser or
in the same manner.  Buyer may determine whether, when and in what manner a
Purchased Asset shall be sold, it being agreed that both a good faith public and
a good faith private sale shall be deemed to be commercially reasonable.  Other
than notice of the Accelerated Repurchase Date, to the extent required, Buyer
shall not be required to give notice to Seller or any other Person prior to
exercising any remedy in respect of an Event of Default.  If no prior notice is
given, Buyer shall give notice to Seller of the remedies exercised by Buyer
promptly thereafter.

 

(f)                                   Seller shall be liable to Buyer for
(i) any amount by which the Repurchase Obligations due to Buyer exceed the
aggregate of the net proceeds and credits referred to in the preceding
clause (d), (ii) the amount of all actual out-of-pocket expenses, including
reasonable legal fees and expenses, actually incurred by Buyer in connection
with or as a consequence of an Event of Default, (iii) any costs and losses
payable under Section 12.03, and (iv) any other actual loss, damage, cost or
expense resulting from the occurrence of an Event of Default.

 

(g)                                  Buyer shall be entitled to an injunction,
an order of specific performance or other equitable relief to compel Seller to
fulfill any of its obligations as set forth in the Repurchase Documents,
including this Article 10, if Seller fails or refuses to perform its obligations
as set forth herein or therein.

 

(h)                                 Seller hereby appoints Buyer as
attorney-in-fact of Seller for purposes of carrying out the Repurchase
Documents, including executing, endorsing and recording any instruments or
documents and taking any other actions that Buyer deems necessary or advisable
to accomplish such purposes, which appointment is coupled with an interest and
is irrevocable.

 

(i)                                     Buyer may, without prior notice to
Seller, exercise any or all of its set-off rights including those set forth in
Section 18.17 and pursuant to any other Repurchase Document.

 

64

--------------------------------------------------------------------------------


 

This Section 10.02(i) shall be without prejudice and in addition to any right of
set-off, combination of accounts, Lien or other rights to which Buyer is at any
time otherwise entitled.

 

(j)                                    All rights and remedies of Buyer under
the Repurchase Documents, including those set forth in Section 18.17, are
cumulative and not exclusive of any other rights or remedies that Buyer may have
and may be exercised at any time when an Event of Default exists.  Such rights
and remedies may be enforced without prior judicial process or hearing.  Seller
agrees that nonjudicial remedies are consistent with the usages of the trade,
are responsive to commercial necessity and are the result of a bargain at
arm’s-length.  Seller hereby expressly waives any defenses Seller might have to
require Buyer to enforce its rights by judicial process or otherwise arising
from the use of nonjudicial process, disposition of any or all of the Purchased
Assets, or any other election of remedies.

 

ARTICLE 11

 

SECURITY INTEREST

 

Section 11.01                      Grant.  Buyer and Seller intend each
Transaction to be a sale to Buyer of the Purchased Assets and not a loan from
Buyer to Seller secured by the Purchased Assets.  However, to preserve and
protect Buyer’s rights with respect to the Purchased Assets and under the
Repurchase Documents if any Governmental Authority recharacterizes any
Transaction with respect to a Purchased Asset as other than a sale, and as
security for Seller’s performance of the Repurchase Obligations, Seller hereby
grants to Buyer a present Lien on and security interest in all of the right,
title and interest of Seller in, to and under the Purchased Assets (which for
this purpose shall be deemed to include the items described in the proviso in
the definition thereof), , and the transfer of the Purchased Assets to Buyer
shall be deemed to constitute and confirm such grant, to secure the payment and
performance of the Repurchase Obligations (including the obligation of Seller to
pay the Repurchase Price, or if the related Transaction is recharacterized as a
loan, to repay such loan for the Repurchase Price).

 

Section 11.02                      Effect of Grant.  If any circumstance
described in Section 11.01 occurs, (a) this Agreement shall also be deemed to be
a security agreement as defined in the UCC, (b) Buyer shall have all of the
rights and remedies provided to a secured party by Requirements of Law
(including the rights and remedies of a secured party under the UCC and the
right to set off any mutual debt and claim) and under any other agreement
between Buyer and Seller, (c) without limiting the generality of the foregoing,
Buyer shall be entitled to set off the proceeds of the liquidation of the
Purchased Assets against all of the Repurchase Obligations, without prejudice to
Buyer’s right to recover any deficiency, (d) the possession by Buyer or any of
its agents, including Custodian, of the Purchased Asset Documents, the Purchased
Assets and such other items of property as constitute instruments, money,
negotiable documents, securities or chattel paper shall be deemed to be
possession by the secured party for purposes of perfecting such security
interest under the UCC and Requirements of Law, and (e) notifications to Persons
(other than Buyer) holding such property, and acknowledgments, receipts or
confirmations from Persons (other than Buyer) holding such property, shall be
deemed notifications to, or acknowledgments, receipts or confirmations from,
securities intermediaries, bailees or agents (as applicable) of the secured
party for the purpose of perfecting such security interest under the UCC and
Requirements of Law.  The security interest of Buyer granted herein shall be,
and Seller hereby represents and

 

65

--------------------------------------------------------------------------------


 

warrants to Buyer that it is, a first priority perfected security interest.  For
the avoidance of doubt, (i) each Purchased Asset secures the Repurchase
Obligations of Seller with respect to all other Purchased Assets, including any
Purchased Assets that are junior in priority to the Purchased Asset in question,
and (ii) if an Event of Default exists, no Purchased Asset will be released from
Buyer’s Lien or transferred to Seller until the Repurchase Obligations are
indefeasibly paid in full.  Notwithstanding the foregoing, the Repurchase
Obligations shall be full recourse to Seller.

 

Section 11.03                      Seller to Remain Liable.  Buyer and Seller
agree that the grant of a security interest under this Article 11 shall not
constitute or result in the creation or assumption by Buyer of any Retained
Interest or other obligation of Seller or any other Person in connection with
any Purchased Asset whether or not Buyer exercises any right with respect
thereto.  Seller shall remain liable under the Purchased Assets and the
Purchased Asset Documents to perform all of Seller’s duties and obligations
thereunder to the same extent as if the Repurchase Documents had not been
executed.

 

Section 11.04                      Waiver of Certain Laws.  Seller agrees, to
the extent permitted by Requirements of Law, that neither it nor anyone claiming
through or under it will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension or redemption law now or hereafter in
force in any locality where any Purchased Assets may be situated in order to
prevent, hinder or delay the enforcement or foreclosure of this Agreement, or
the absolute sale of any of the Purchased Assets, or the final and absolute
putting into possession thereof, immediately after such sale, of the purchasers
thereof, and Seller, for itself and all who may at any time claim through or
under it, hereby waives, to the full extent that it may be lawful so to do, the
benefit of all such laws and any and all right to have any of the properties or
assets constituting the Purchased Assets marshaled upon any such sale, and
agrees that Buyer or any court having jurisdiction to foreclose the security
interests granted in this Agreement may sell the Purchased Assets as an entirety
or in such parcels as Buyer or such court may determine.

 

ARTICLE 12

 

INCREASED COSTS; CAPITAL ADEQUACY

 

Section 12.01                      Market Disruption.  If prior to any Pricing
Period, Buyer determines that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining LIBOR for
such Pricing Period, Buyer shall give prompt notice thereof to Seller, whereupon
the Pricing Rate for such Pricing Period, and for all subsequent Pricing Periods
until such notice has been withdrawn by Buyer, shall be the Alternative Rate.

 

Section 12.02                      Illegality.  If the adoption of or any change
in any Requirements of Law or in the interpretation or application thereof after
the date hereof shall make it unlawful for Buyer to effect or continue the
Transactions as contemplated by the Repurchase Documents, (a) any commitment of
Buyer hereunder to enter into any new Transaction (if any) shall be terminated,
(b) the Pricing Rate shall be converted automatically to the Alternative Rate on
the last day of the then current Pricing Period or within such earlier period as
may be required by Requirements of Law, and (c) if required by such adoption or
change, the Termination Date shall be deemed to have occurred; provided that any
such determination by Buyer shall be applied to all sellers under similar
repurchase facilities with Buyer with assets of similar credit quality.

 

66

--------------------------------------------------------------------------------


 

Section 12.03                      Breakfunding.  In the event of (a) the
failure by Seller to terminate any Transaction after Seller has given a notice
of termination pursuant to Section 3.04, (b) any payment to Buyer on account of
the outstanding Repurchase Price, including a payment made pursuant to
Section 3.04 but excluding a payment made pursuant to Section 5.02, on any day
other than a Remittance Date (based on the assumption that Buyer funded its
commitment with respect to such Transaction in the London Interbank Eurodollar
market and using any reasonable attribution or averaging methods that Buyer
deems appropriate and practical), (c) any failure by Seller to sell Eligible
Assets to Buyer after Seller has notified Buyer of a proposed Transaction and
Buyer has agreed to purchase such Eligible Assets in accordance with this
Agreement, or (d) any conversion of the Pricing Rate to the Alternative Rate
because LIBOR is not available for any reason on a day that is not the last day
of the then-current Pricing Period, Seller shall compensate Buyer for the cost
and expense attributable to such event.  A certificate of Buyer setting forth
any amount or amounts that Buyer is entitled to receive pursuant to this
Section 12.03 shall be delivered to Seller and shall be conclusive to the extent
calculated in good faith and absent manifest error.  Seller shall pay Buyer the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

Section 12.04                      Increased Costs.  If the adoption of, or any
change in, any Requirements of Law or in the interpretation or application
thereof by any Governmental Authority, or compliance by Buyer with any request
or directive (whether or not having the force of law) from any central bank or
other Governmental Authority having jurisdiction over Buyer made after the date
of this Agreement, shall:  (a) subject Buyer to any Taxes (other than
(i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of the
definition of “Excluded Taxes” or (iii) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto,
(b) impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of Buyer, or
(c) impose on Buyer (other than Taxes) any other condition; and the result of
any of the preceding clauses (a), (b) and (c) is to increase the cost to Buyer,
by an amount that Buyer deems to be material, of entering into, continuing or
maintaining the Transactions, or to reduce any amount receivable under the
Repurchase Documents in respect thereof, then, in any such case, upon not less
than thirty (30) days’ prior written notice to Seller, Seller shall pay to Buyer
such additional amount or amounts as reasonably necessary to fully compensate
Buyer for such increased cost or reduced amount receivable; provided that any
such determination by Buyer shall be applied to all sellers under similar
repurchase facilities with Buyer with assets of similar credit quality.

 

Section 12.05                      Capital Adequacy.  If Buyer determines that
any change in a Requirement of Law or internal policy regarding capital
requirements has or would have the effect of reducing the rate of return on
Buyer’s capital as a consequence of this Agreement or its obligations under the
Transactions hereunder to a level below that which Buyer could have achieved but
for such change in a Requirement of Law or internal policy (taking into
consideration Buyer’s policies with respect to capital adequacy), then from time
to time Seller will promptly upon demand pay to Buyer such additional amount or
amounts as will compensate Buyer for any such reduction suffered; provided that
any such determination by Buyer shall be applied to all sellers under similar
repurchase facilities with Buyer with assets of similar credit quality.

 

67

--------------------------------------------------------------------------------


 

Section 12.06                      Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of Seller under any Repurchase Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law requires the deduction or withholding of any Tax from any
such payment, then Seller shall make (or cause to be made) such deduction or
withholding and shall timely pay (or cause to be timely paid) the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
Seller shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 12.06) Buyer receives an amount
equal to the sum it would have received had no such deduction or withholding
been made in respect of such Indemnified Taxes.

 

(b)                                 Seller shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

 

(c)                                  Seller shall indemnify Buyer, within ten
(10) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 12.06) payable or paid by
Buyer or required to be withheld or deducted from a payment to Buyer, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to Seller by Buyer shall be conclusive absent manifest
error.

 

(d)                                 As soon as practicable after any payment of
Taxes by Seller to a Governmental Authority pursuant to this Section 12.06,
Seller shall deliver to Buyer the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Buyer.

 

(e)                                  (i) If Buyer is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Repurchase Document, Buyer shall deliver to Seller, at the time or times
reasonably requested by Seller, such properly completed and executed
documentation reasonably requested by Seller as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition,
Buyer, if reasonably requested by Seller, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Seller as will enable
Seller to determine whether or not Buyer is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 12.06(e)(ii)(A), Section 12.06(e)(ii)(B) and
Section 12.06(e)(ii)(D) below) shall not be required if in Buyer’s reasonable
judgment such completion, execution or submission would subject Buyer to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of Buyer.

 

68

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               if Buyer is a U.S. Person, it shall deliver to
Seller on or prior to the date on which Buyer becomes a Party under this
Agreement (and from time to time thereafter upon the reasonable request of
Seller), executed copies of IRS Form W-9 certifying that Buyer is exempt from
U.S. federal backup withholding tax;

 

(B)                               if Buyer is a Foreign Buyer, it shall, to the
extent it is legally entitled to do so, deliver to Seller (in such number of
copies as shall be requested by Seller) on or prior to the date on which Buyer
becomes a Party under this Agreement (and from time to time thereafter upon the
reasonable request of Seller), whichever of the following is applicable:

 

(I)                                   in the case of a Foreign Buyer claiming
the benefits of an income tax treaty to which the United States is a party,
(x) with respect to payments of interest under any Repurchase Document, executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Repurchase Document, IRS Form W-8BEN or IRS
Form W-8BEN-E (as applicable) establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(II)                              executed copies of IRS Form W-8ECI;

 

(III)                         in the case of a Foreign Buyer claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Buyer is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of Seller within the meaning of Section 881(c)(3)(B) of the Code,
or a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable); or

 

(IV)                          to the extent a Foreign Buyer is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Buyer is a
partnership and one or more direct or indirect partners of such Foreign Buyer
are claiming the portfolio interest exemption, such Foreign Buyer may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;

 

(C)                               if Buyer is a Foreign Buyer, it shall, to the
extent it is legally entitled to do so, deliver to Seller (in such number of
copies as shall be requested by Seller)

 

69

--------------------------------------------------------------------------------


 

on or prior to the date on which Buyer becomes a Party under this Agreement (and
from time to time thereafter upon the reasonable request of Seller), executed
copies of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Seller to determine the withholding or deduction
required to be made; and

 

(D)                               if a payment made to Buyer under any
Repurchase Document would be subject to U.S. federal withholding Tax imposed by
FATCA if Buyer were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), Buyer shall deliver to Seller at the time or times prescribed by
law and at such time or times reasonably requested by Seller such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Seller as may be necessary for Seller to comply with its
obligations under FATCA and to determine that Buyer has complied with Buyer’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Buyer agrees that if any form or certification it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify Seller in writing of its legal inability to do
so.

 

(f)                                   If any Party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 12.06 (including by
the payment of additional amounts pursuant to this Section 12.06), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 12.06 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this
Section 12.06(f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 12.06(f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 12.06(f) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 12.06(f) shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

70

--------------------------------------------------------------------------------


 

(g)                                  For the avoidance of doubt, for purposes of
this Section 12.06, the term “applicable law” includes FATCA.

 

Section 12.07                      Payment and Survival of Obligations.  Buyer
may at any time send Seller a notice showing the calculation of any amounts
payable pursuant to this Article 12, and Seller shall pay such amounts to Buyer
within ten (10) Business Days after Seller receives such notice.  Each Party’s
obligations under this Article 12 shall survive any assignment of rights by, or
the replacement of the Buyer, the termination of the Transactions and the
repayment, satisfaction or discharge of all obligations under any Repurchase
Document.

 

ARTICLE 13

 

INDEMNITY AND EXPENSES

 

Section 13.01                      Indemnity.

 

(a)                                 Seller shall release, defend, indemnify and
hold harmless Buyer, Affiliates of Buyer and its and their respective officers,
directors, shareholders, partners, members, owners, employees, agents,
attorneys, Affiliates and advisors (each an “Indemnified Person” and
collectively the “Indemnified Persons”), against, and shall hold each
Indemnified Person harmless from any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, fees, costs, expenses (including
reasonable legal fees, charges, and disbursements of any counsel for any such
Indemnified Person and expenses), penalties or fines of any kind that may be
imposed on, incurred by or asserted against any such Indemnified Person
(collectively, the “Indemnified Amounts”) in any way relating to, arising out of
or resulting from or in connection with (i) the Repurchase Documents, the
Purchased Asset Documents, the Purchased Assets, the Pledged Collateral, the
Pledged Assets, the Transactions, any Mortgaged Property or related property, or
any action taken or omitted to be taken by any Indemnified Person in connection
with or under any of the foregoing, or any transaction contemplated hereby or
thereby, or any amendment, supplement or modification of, or any waiver or
consent under or in respect of any Repurchase Document, any Transaction
(including, for the avoidance of doubt, all Future Funding Transactions), any
Purchased Asset, any Purchased Asset Document, any Pledged Collateral or any
Pledged Assets, (ii) any claims, actions or damages by an Underlying Obligor or
lessee with respect to a Purchased Asset, (iii) any violation or alleged
violation of, non—compliance with or liability under any Requirements of Law,
(iv) ownership of, Liens on, security interests in or the exercise of rights or
remedies under any of the items referred to in the preceding clause (i), (v) any
accident, injury to or death of any person or loss of or damage to property
occurring in, on or about any Mortgaged Property or on the adjoining sidewalks,
curbs, parking areas, streets or ways, (vi) any use, nonuse or condition in, on
or about, or possession, alteration, repair, operation, maintenance or
management of, any Mortgaged Property or on the adjoining sidewalks, curbs,
parking areas, streets or ways, (vii) any failure by Seller to perform or comply
with any Repurchase Document, Purchased Asset Document or Purchased Asset,
(viii) performance of any labor or services or the furnishing of any materials
or other property in respect of any Mortgaged Property or Purchased Asset,
(ix) any claim by brokers, finders or similar Persons claiming to be entitled to
a commission in connection with any lease or other transaction involving any
Repurchase Document, Purchased Asset or Mortgaged Property, (x) the execution,
delivery, filing or recording of any Repurchase Document, Purchased Asset
Document or any memorandum of any of the

 

71

--------------------------------------------------------------------------------


 

foregoing, (xi) any Lien or claim arising on or against any Purchased Asset or
related Mortgaged Property under any Requirements of Law or any liability
asserted against Buyer or any Indemnified Person with respect thereto,
(xii) (1) a past, present or future violation or alleged violation of any
Environmental Laws in connection with any Mortgaged Property by any Person or
other source, whether related or unrelated to Seller or any Underlying Obligor,
(2) any presence of any Materials of Environmental Concern in, on, within,
above, under, near, affecting or emanating from any Mortgaged Property in
violation of Environmental Law, (3) the failure to timely perform any Remedial
Work required under the Purchased Asset Documents or pursuant to Environmental
Law, (4) any past, present or future activity by any Person or other source,
whether related or unrelated to Seller or any Underlying Obligor in connection
with any actual, proposed or threatened use, treatment, storage, holding,
existence, disposition or other release, generation, production, manufacturing,
processing, refining, control, management, abatement, removal, handling,
transfer or transportation to or from any Mortgaged Property of any Materials of
Environmental Concern at any time located in, under, on, above or affecting any
Mortgaged Property, in each case, in violation of Environmental Law, (5) any
past, present or future actual Release (whether intentional or unintentional,
direct or indirect, foreseeable or unforeseeable) to, from, on, within, in,
under, near or affecting any Mortgaged Property by any Person or other source,
whether related or unrelated to Seller or any Underlying Obligor, in each case,
in violation of Environmental Law, (6) the imposition, recording or filing or
the threatened imposition, recording or filing of any Lien on any Mortgaged
Property with regard to, or as a result of, any Materials of Environmental
Concern or pursuant to any Environmental Law, or (7) any misrepresentation or
failure to perform any obligations pursuant to any Repurchase Document or
Purchased Asset Document relating to environmental matters in any way, or
(xiii) Seller’s conduct, activities, actions and/or inactions in connection
with, relating to or arising out of any of the foregoing clauses of this
Section 13.01, that, in each case, results from anything whatsoever other than
any Indemnified Person’s gross negligence or willful misconduct, as determined
by a court of competent jurisdiction pursuant to a final, non-appealable
judgment.  In any suit, proceeding or action brought by an Indemnified Person in
connection with any Purchased Asset for any sum owing thereunder, or to enforce
any provisions of any Purchased Asset, Seller shall defend, indemnify and hold
such Indemnified Person harmless from and against all expense, loss or damage
suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction of liability whatsoever of the account debtor or Underlying Obligor
arising out of a breach by Seller of any obligation thereunder or arising out of
any other agreement, indebtedness or liability at any time owing to or in favor
of such account debtor or Underlying Obligor from Seller.  In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 13.01 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by Seller, an Indemnified
Person or any other Person or any Indemnified Person is otherwise a party
thereto and whether or not any Transaction or any Future Funding Transaction is
entered into.  This Section 13.01(a) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

(b)                                 If for any reason the indemnification
provided in this Section 13.01 is unavailable to the Indemnified Person or is
insufficient to hold an Indemnified Person harmless, even though such
Indemnified Person is entitled to indemnification under the express terms
thereof, then Seller shall contribute to the amount paid or payable by such
Indemnified Person as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the

 

72

--------------------------------------------------------------------------------


 

relative benefits received by such Indemnified Person on the one hand and Seller
on the other hand, the relative fault of such Indemnified Person, and any other
relevant equitable considerations.

 

(c)                                  An Indemnified Person may at any time send
Seller a notice showing the calculation of Indemnified Amounts, and Seller shall
pay such Indemnified Amounts to such Indemnified Person within ten (10) Business
Days after Seller receives such notice.  The obligations of Seller under this
Section 13.01 shall apply (without duplication) to Assignees and Participants
and survive the termination of this Agreement.

 

Section 13.02                      Expenses.  Seller shall promptly on demand
pay to or as directed by Buyer all third-party out-of-pocket costs and expenses
(including reasonable legal, accounting and advisory fees and expenses) incurred
by Buyer in connection with (a) the development, evaluation, preparation,
negotiation, execution, consummation, delivery and administration of, and any
amendment, supplement or modification to, or extension, renewal or waiver of,
the Repurchase Documents and the Transactions, (b) any Asset or Purchased Asset,
including pre-purchase and/or ongoing due diligence, inspection, testing,
review, recording, registration, travel custody, care, insurance or
preservation, (c) the enforcement of the Repurchase Documents or the payment or
performance by Seller of any Repurchase Obligations, and (d) any actual or
attempted sale, exchange, enforcement, collection, compromise or settlement
relating to the Purchased Assets.

 

ARTICLE 14

 

INTENT

 

Section 14.01                      Safe Harbor Treatment.  The Parties intend
(a) for each Transaction to qualify for the safe harbor treatment provided by
the Bankruptcy Code and for Buyer to be entitled to all of the rights, benefits
and protections afforded to Persons under the Bankruptcy Code with respect to a
“repurchase agreement” as defined in Section 101(47) of the Bankruptcy Code (to
the extent that a Transaction has a maturity date of less than one (1) year) and
a “securities contract” as defined in Section 741(7) of the Bankruptcy Code and
that payments and transfers under this Agreement constitute transfers made by,
to or for the benefit of a financial institution, financial participant or repo
participant within the meaning of Section 546(e) or 546(f) of the Bankruptcy
Code, (b) the Guarantee Agreement and the Pledge and Security Agreement each
constitute a security agreement or arrangement or other credit enhancement
within the meaning of Section 101 of the Code related to a “securities contract”
as defined in Section 741(7)(A)(xi) of the Bankruptcy Code and, to the extent
that a Transaction that has a maturity date of less than one (1) year, a
“repurchase agreement” as that term is defined in Section 101(47)(A)(v) of the
Bankruptcy Code, and (c) that Buyer (for so long as Buyer is a “financial
institution,” “financial participant,” “repo participant,” “master netting
participant” or other entity listed in Section 555, 362(b)(6) or 362(b)(7) of
the Bankruptcy Code) shall be entitled to the “safe harbor” benefits and
protections afforded under the Bankruptcy Code with respect to a “repurchase
agreement,” “securities contract” and a “master netting agreement,” including
(x) the rights, set forth in Article 10 and in Sections 555, 559 and 561 of the
Bankruptcy Code, to liquidate the Purchased Assets and terminate this Agreement,
and (y) the right to offset or net out as set forth in Article 10 and
Section 18.17 and in Sections 362(b)(6), 362(b)(7), 362(b)(27), 362(o) and 546
of the Bankruptcy Code.

 

73

--------------------------------------------------------------------------------


 

Section 14.02                      Liquidation.  The Parties acknowledge and
agree that (a) Buyer’s right to liquidate Purchased Assets delivered to it in
connection with the Transactions hereunder or to exercise any other remedies
pursuant to Articles 10 and 11 and as otherwise provided in the Repurchase
Documents is a contractual right to liquidate such Transactions as described in
Sections 555, 559 and 561 of the Bankruptcy Code.

 

Section 14.03                      Qualified Financial Contract.  The Parties
acknowledge and agree that if a Party is an “insured depository institution,” as
such term is defined in the Federal Deposit Insurance Act, as amended (“FDIA”),
then each Transaction hereunder is a “qualified financial contract,” as that
term is defined in FDIA and any rules, orders or policy statements thereunder
(except insofar as the type of assets subject to such Transaction would render
such definition inapplicable).

 

Section 14.04                      Netting Contract.  The Parties acknowledge
and agree that this Agreement constitutes a “netting contract” as defined in and
subject to Title IV of the Federal Deposit Insurance Corporation Improvement Act
of 1991 (“FDICIA”) and each payment entitlement and payment obligation under any
Transaction (including, for the avoidance of doubt, any Future Funding
Transaction) shall constitute a “covered contractual payment entitlement” or
“covered contractual payment obligation,” respectively, as defined in and
subject to FDICIA (except insofar as one or both of the parties is not a
“financial institution” as that term is defined in FDICIA).

 

Section 14.05                      Master Netting Agreement.  The Parties intend
that this Agreement, the Guarantee Agreement and the Pledge and Security
Agreement each constitute a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code.

 

ARTICLE 15

 

DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS

 

The Parties acknowledge that they have been advised and understand that:

 

(a)                                 if one of the Parties is a broker or dealer
registered with the Securities and Exchange Commission under Section 14 of the
Exchange Act, the Securities Investor Protection Corporation has taken the
position that the provisions of the Securities Investor Protection Act of 1970
do not protect the other Party with respect to any Transaction;

 

(b)                                 if one of the Parties is a government
securities broker or a government securities dealer registered with the
Securities and Exchange Commission under Section 14C of the Exchange Act, the
Securities Investor Protection Act of 1970 will not provide protection to the
other Party with respect to any Transaction;

 

(c)                                  if one of the Parties is a financial
institution, funds held by or on behalf of the financial institution pursuant to
any Transaction are not a deposit and therefore are not insured by the Federal
Deposit Insurance Corporation or the National Credit Union Share Insurance Fund,
as applicable; and

 

74

--------------------------------------------------------------------------------


 

(d)                                 if one of the Parties is an “insured
depository institution” as that term is defined in Section 1813(c)(2) of
Title 12 of the United States Code, funds held by or on behalf of the financial
institution pursuant to any Transaction are not a deposit and therefore are not
insured by the Federal Deposit Insurance Corporation, the Savings Association
Insurance Fund or the Bank Insurance Fund, as applicable.

 

ARTICLE 16

 

NO RELIANCE

 

Each Party acknowledges, represents and warrants to the other Party that, in
connection with the negotiation of, entering into, and performance under, the
Repurchase Documents and each Transaction:

 

(a)                                 It is not relying (for purposes of making
any investment decision or otherwise) on any advice, counsel or representations
(whether written or oral) of the other Party, other than the representations
expressly set forth in the Repurchase Documents;

 

(b)                                 It has consulted with its own legal,
regulatory, tax, business, investment, financial and accounting advisors to the
extent that it has deemed necessary, and it has made its own investment, hedging
and trading decisions (including decisions regarding the suitability of any
Transaction) based on its own judgment and on any advice from such advisors as
it has deemed necessary and not on any view expressed by the other Party;

 

(c)                                  It is a sophisticated and informed Person
that has a full understanding of all the terms, conditions and risks (economic
and otherwise) of the Repurchase Documents and each Transaction and is capable
of assuming and willing to assume (financially and otherwise) those risks;

 

(d)                                 It is entering into the Repurchase Documents
and each Transaction for the purposes of managing its borrowings or investments
or hedging its underlying assets or liabilities and not for purposes of
speculation;

 

(e)                                  It is not acting as a fiduciary or
financial, investment or commodity trading advisor for the other Party and has
not given the other Party (directly or indirectly through any other Person) any
assurance, guaranty or representation whatsoever as to the merits (either legal,
regulatory, tax, business, investment, financial accounting or otherwise) of the
Repurchase Documents or any Transaction; and

 

(f)                                   No partnership or joint venture exists or
will exist as a result of the Transactions or entering into and performing the
Repurchase Documents.

 

75

--------------------------------------------------------------------------------


 

ARTICLE 17

 

SERVICING

 

This Article 17 shall apply to all Purchased Assets.

 

Section 17.01                      Servicing Rights.  Buyer is the owner of all
Servicing Rights.  Without limiting the generality of the foregoing, Buyer shall
have the right to hire or otherwise engage any Person to service or sub-service
all or part of the Purchased Assets, provided, however, that at any time prior
to an Event of Default, Seller may designate a Servicer to be selected by Buyer,
so long as such Servicer is reasonably acceptable to Buyer, and such Person
shall have only such servicing obligations with respect to such Purchased Assets
as are approved by Buyer.  Notwithstanding the preceding sentence, Buyer agrees
with Seller as follows with respect to the servicing of the Purchased Assets:

 

(a)                                 Each Servicer shall service the Purchased
Assets on behalf of Buyer.  Each Servicing Agreement shall contain provisions
which are consistent with this Article 17 and must otherwise be in form and
substance reasonably satisfactory to Buyer, it being understood that (i) in all
cases where an Affiliate of Seller is the Servicer, the related Servicing
Agreement shall be in the form approved by Buyer, and (ii) in all cases where
Wells Fargo Bank, National Association is the Servicer, the related Servicing
Agreement shall be in the form attached hereto as Exhibit I.

 

(b)                                 Contemporaneously with the execution of this
Agreement on the Closing Date, Buyer will enter into, and cause Servicer to
enter into, the Servicing Agreement.  Each Servicing Agreement, where the
Servicer is not Buyer or an Affiliate of Buyer, shall automatically terminate at
the end of the calendar month following its execution and at the end of each
calendar month period thereafter, unless, in each case, Buyer shall agree, by
delivery of a Servicing Agreement Extension Notice to the related Servicer on or
before the Remittance Date immediately preceding each such scheduled termination
date, to extend the termination date for an additional calendar month period. 
Neither Seller nor the related Servicer may assign its rights or obligations
under the related Servicing Agreement without the prior written consent of
Buyer.

 

(c)                                  Seller shall not and shall not direct or
otherwise permit any Servicer to (i) make any Material Modification without the
prior written consent of Buyer or (ii) take any action which would result in a
violation of the obligations of any Person under the related Servicing
Agreement, this Agreement or any other Repurchase Document, or which would
otherwise be inconsistent with the rights of Buyer under the Repurchase
Documents.  Buyer, as owner of the Purchased Assets, shall own all related
servicing and voting rights and, as owner, shall grant Seller a revocable
license to direct each related Servicer, so long as no Default or Event of
Default has occurred and is continuing; provided, however, that Seller cannot
give any direction or take any action that could materially adversely affect the
value or collectability of any amounts due with respect to the Purchased Assets
without the consent of Buyer.  Such revocable option is not evidence of any
ownership or other interest or right of Seller in any Purchased Asset.

 

(d)                                 The servicing fee payable to each Servicer
shall be payable as a servicing fee in accordance with this Agreement and each
Servicing Agreement, including without limitation pursuant to priority fourth of
Section 5.02 or priority third of Section 5.03, as applicable.

 

76

--------------------------------------------------------------------------------


 

(e)                                  Upon the occurrence and during the
continuance of an Event of Default under this Agreement, in addition to all of
the other rights and remedies of Buyer and Servicer under each Servicing
Agreement, this Agreement and the other Repurchase Documents (and in addition to
the provisions of each Servicing Agreement providing for termination of each
such Servicing Agreement pursuant to its terms), (i)  the right, if any, of each
Servicer to direct the servicing of the Purchased Assets shall immediately and
automatically cease to exist, and (ii) either Buyer or each Servicer may at any
time terminate the related Servicing Agreement immediately upon the delivery of
a written termination notice from either Buyer or the related Servicer to
Seller.  Seller shall pay all expenses associated with any such termination,
including without limitation any fees and expenses required in connection with
the transfer of servicing to the related Servicer and/or a replacement Servicer.

 

Section 17.02                      Accounts Related to Purchased Assets.  All
accounts directly related to the Purchased Assets shall be maintained at
institutions reasonably acceptable to Wells Fargo Bank, N.A., and Seller shall
cause each Underlying Obligor to enter into the contractual arrangements with
Seller that are necessary in order to create a perfected security interest in
favor of Seller in all such accounts.  Seller shall execute all documents
necessary to assign all of Seller’s rights in such accounts to Buyer.

 

Section 17.03                      Servicing Reports.  Seller shall deliver and
cause each Servicer to deliver to Buyer a monthly remittance report on or before
the second Business Day immediately preceding each monthly Remittance Date
containing servicing information, including those fields reasonably requested by
Buyer from time to time, on an asset by asset basis and in the aggregate, with
respect to the Purchased Assets for the month (or any portion thereof) before
the date of such report

 

Section 17.04                      Servicer Event of Default.  If an Event of
Default or Servicer Event of Default exists, Buyer shall have the right at any
time thereafter to terminate the Servicing Agreement with respect to the
Purchased Assets and transfer servicing of the related Purchased Assets to Buyer
or its designee, at no cost or expense to Buyer, it being agreed that Seller
will pay any fees and expenses required to terminate such Servicing Agreement
and transfer servicing to Buyer or its designee.

 

ARTICLE 18

 

MISCELLANEOUS

 

Section 18.01                      Governing Law.  THIS AGREEMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND
ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE
PARTIES HERETO INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS AGREEMENT.

 

77

--------------------------------------------------------------------------------


 

Section 18.02                      Submission to Jurisdiction; Service of
Process.  Each Party irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the courts of the State of
New York sitting in the Borough of Manhattan and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to the
Repurchase Documents, or for recognition or enforcement of any judgment, and
each Party irrevocably and unconditionally agrees that all claims in respect of
any such action or proceeding may be heard and determined in such State court
or, to the fullest extent permitted by applicable law, in such Federal court. 
Each Party agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Agreement or the other
Repurchase Documents shall affect any right that Buyer may otherwise have to
bring any action or proceeding arising out of or relating to the Repurchase
Documents against Seller or its properties in the courts of any jurisdiction. 
Each Party irrevocably and unconditionally waives, to the fullest extent
permitted by Requirements of Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to the Repurchase Documents in any court referred to above, and the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.  Each Party irrevocably consents to service of process in the
manner provided for notices in Section 18.12.  Nothing in this Agreement will
affect the right of any Party hereto to serve process in any other manner
permitted by applicable law.

 

Section 18.03                      IMPORTANT WAIVERS.

 

(a)                                 SELLER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY
COUNTERCLAIM, IN ANY ACTION OR PROCEEDING BROUGHT AGAINST IT BY BUYER OR ANY
INDEMNIFIED PERSON.

 

(b)                                 TO THE EXTENT PERMITTED BY REQUIREMENTS OF
LAW, EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH OR
RELATED TO THE REPURCHASE DOCUMENTS, THE PURCHASED ASSETS, THE TRANSACTIONS, ANY
DEALINGS OR COURSE OF CONDUCT BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL)
OR OTHER ACTIONS OF EITHER PARTY. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED.  INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A
BENCH TRIAL WITHOUT A JURY.

 

(c)                                  TO THE EXTENT PERMITTED BY REQUIREMENTS OF
LAW, SELLER HEREBY WAIVES ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION
WHATSOEVER INVOLVING ANY INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY,
PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE
WHATSOEVER OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER
SUCH WAIVED DAMAGES ARE BASED ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY
OTHER LEGAL

 

78

--------------------------------------------------------------------------------


 

THEORY, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE
FORM OF THE CLAIM OF ACTION.  NO INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH ANY REPURCHASE
DOCUMENT OR THE TRANSACTIONS.

 

(d)                                 SELLER CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF BUYER OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT BUYER OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE ANY
OF THE WAIVERS IN THIS SECTION 18.03 IN THE EVENT OF LITIGATION OR OTHER
CIRCUMSTANCES.  THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THE REPURCHASE DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.

 

(e)                                  EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN
THIS SECTION 18.03 ARE A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT SUCH PARTY HAS ALREADY RELIED ON SUCH WAIVERS IN ENTERING
INTO THE REPURCHASE DOCUMENTS, AND THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH
WAIVERS IN THEIR RELATED FUTURE DEALINGS UNDER THE REPURCHASE DOCUMENTS.  EACH
PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED SUCH WAIVERS WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL AND
OTHER RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

(f)                                   THE WAIVERS IN THIS SECTION 18.03 ARE
IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND SHALL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY
OF THE REPURCHASE DOCUMENTS.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(g)                                  THE PROVISIONS OF THIS SECTION 18.03 SHALL
SURVIVE TERMINATION OF THE REPURCHASE DOCUMENTS AND THE INDEFEASIBLE PAYMENT IN
FULL OF THE REPURCHASE OBLIGATIONS.

 

Section 18.04                      Integration.  The Repurchase Documents
supersede and integrate all previous negotiations, contracts, agreements and
understandings (whether written or oral) between the Parties relating to a sale
and repurchase of Purchased Assets and the other matters addressed by the
Repurchase Documents, and contain the entire final agreement of the Parties
relating to the subject matter thereof.

 

Section 18.05                      Single Agreement.  Seller agrees that
(a) each Transaction (including each Future Funding Transaction) is in
consideration of and in reliance on the fact that all transactions constitute a
single business and contractual relationship, and that each transaction

 

79

--------------------------------------------------------------------------------


 

has been entered into in consideration of the other transactions, (b) a default
by it in the payment or performance of any its obligations under a Transaction
shall constitute a default by it with respect to all transactions, (c) Buyer may
set off claims and apply properties and assets held by or on behalf of Buyer
with respect to a Purchased Asset against the Repurchase Obligations owing to
Buyer with respect to other Purchased Assets, and (d) payments, deliveries and
other transfers made by or on behalf of Seller with respect to any Purchased
Asset or any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers with respect to all Purchased Assets or
such other transactions, and the obligations of Seller to make any such
payments, deliveries and other transfers may be applied against each other and
netted.

 

Section 18.06                      Use of Employee Plan Assets.  No assets of an
employee benefit plan subject to any provision of ERISA shall be used by either
Party in a Transaction.

 

Section 18.07                      Survival and Benefit of Seller’s Agreements. 
The Repurchase Documents and the Transactions shall be binding on and shall
inure to the benefit of the Parties and their successors and permitted assigns. 
All of Seller’s representations, warranties, agreements and indemnities in the
Repurchase Documents shall survive the termination of the Repurchase Documents
and the payment in full of the Repurchase Obligations, and shall apply to and
benefit all Indemnified Persons, Buyer and its successors and assigns, Assignees
and Participants.  No other Person shall be entitled to any benefit, right,
power, remedy or claim under the Repurchase Documents.

 

Section 18.08                      Assignments and Participations.

 

(a)                                 Seller shall not sell, assign or transfer
any of its rights or the Repurchase Obligations or delegate any of its duties
under this Agreement or any other Repurchase Document without the prior written
consent of Buyer, and any attempt to do so without such consent shall be null
and void.

 

(b)                                 Buyer may at any time, without the consent
of Seller, sell participations to any Person (other than a natural person or
Seller, Guarantor or any Affiliate of Seller or Guarantor) (a “Participant”) in
all or any portion of Buyer’s rights and/or obligations under the Repurchase
Documents; provided that,  as conditions to the sale of such participations,
(i) Buyer’s obligations under the Repurchase Documents shall remain unchanged,
(ii) Buyer shall remain solely responsible to Seller for the performance of such
obligations, (iii) Seller shall continue to deal solely and directly with Buyer
in connection with Buyer’s rights and obligations under the Repurchase
Documents, and (iv) each Participant agrees to be bound by the confidentiality
provisions set forth in Section 18.10;  provided, that, so long as no Event of
Default has occurred and is continuing, Buyer shall retain full decision-making
authority under the Repurchase Documents.  No Participant shall have any right
to approve any amendment, waiver or consent with respect to any Repurchase
Document, except to the extent that the Repurchase Price or Price Differential
of any Purchased Asset would be reduced or the Repurchase Date of any Purchased
Asset would be postponed.  Each Participant shall be entitled to the benefits of
Article 12 (subject to the requirements and limitations therein, including the
requirements under Section 12.06(e) (it being understood that the documentation
required under Section 12.06(e) shall be delivered to the participating Buyer))
and Article 13 to the same extent as if it had acquired its interest by
assignment pursuant to Section 18.08(c), provided that such Participant shall
not be entitled to

 

80

--------------------------------------------------------------------------------


 

receive any greater payment under Section 12.04 or Section 12.06 than its
participating Buyer would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from the adoption of or
any change in any Requirements of Law or in the interpretation or application
thereof by a Governmental Authority or compliance by Buyer or such Participant
with a request or directive (whether or not having the force of law) from a
central bank or other Governmental Authority having jurisdiction over Buyer or
such Participant, in each case made or issued after the Participant acquired the
applicable participation.  To the extent permitted by Requirements of Law, each
Participant shall also be entitled to the benefits of
Sections 10.02(i) and 18.17 to the same extent as if it had acquired its
interest by assignment pursuant to Section 18.08(c).

 

(c)                                  Buyer may at any time, without the consent
of Seller but upon notice to Seller, sell and assign to any Person (an
“Assignee”) all or any portion of all of the rights and obligations of Buyer
under the Repurchase Documents. Each such assignment shall be made pursuant to
an Assignment and Acceptance substantially in the form of Exhibit F (an
“Assignment and Acceptance”). From and after the effective date of such
Assignment and Acceptance, (i) such Assignee shall be a Party and, to the extent
provided therein, have the rights and obligations of Buyer under the Repurchase
Documents with respect to the percentage and amount of the Repurchase Price
allocated to it, (ii) Buyer shall, to the extent provided therein, be released
from such obligations (and in the case of an Assignment and Acceptance covering
all or the remaining portion of Buyer’s rights and obligations under the
Repurchase Documents, Buyer shall cease to be a Party), (iii) the obligations of
Buyer shall be deemed to be so reduced, and (iv) Buyer will give prompt written
notice thereof (including identification of the Assignee and the amount of
Repurchase Price allocated to it) to each Party (but Buyer shall not have any
liability for any failure to timely provide such notice).  Any sale or
assignment by Buyer of rights or obligations under the Repurchase Documents that
does not comply with this Section 18.08(c) shall be treated for purposes of the
Repurchase Documents as a sale by such Buyer of a participation in such rights
and obligations in accordance with Section 18.08(b).

 

(d)                                 Seller shall cooperate with Buyer in
connection with any such sale and assignment of participations or assignments
and shall enter into such restatements of, and amendments, supplements and other
modifications to, the Repurchase Documents to give effect to any such sale or
assignment; provided, that none of the foregoing shall change any economic or
other material term of the Repurchase Documents in a manner adverse to Seller
without the consent of Seller.

 

(e)                                  Buyer shall have the right to partially or
completely syndicate any or all of its rights under the Agreement and the other
Repurchase Documents to any Assignee.

 

(f)                                   Buyer, acting solely for this purpose as a
non-fiduciary agent of Seller, shall maintain a copy of each Assignment and
Acceptance and a register for the recordation of the names and addresses of the
Assignees that become Parties hereto and, with respect to each such Assignee,
the aggregate assigned Purchase Price and applicable Price Differential (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Parties shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Buyer for all purposes of this
Agreement.  The Register shall be available for inspection by the Parties at any
reasonable time and from time to time upon reasonable prior notice.

 

81

--------------------------------------------------------------------------------


 

(g)                                  Each Party that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Seller,
maintain a register on which it enters the name and address of each Participant
and, with respect to each such Participant, the aggregate participated Purchase
Price and applicable Price Differential, and any other interest in any
obligations under the Repurchase Documents (the “Participant Register”);
provided that no Party shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any obligations under any
Repurchase Document) to any Person except to the extent that such disclosure is
necessary to establish that such obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and the
participating Party shall treat each Person whose name is recorded in the
Participant Register as the owner of the applicable participation for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

Section 18.09                      Ownership and Hypothecation of Purchased
Assets.  Title to all Purchased Assets shall pass to and vest in Buyer on the
applicable Purchase Dates and, subject to the terms of the Repurchase Documents,
Buyer or its designee shall have free and unrestricted use of all Purchased
Assets and be entitled to exercise all rights, privileges and options relating
to the Purchased Assets as the owner thereof, including rights of subscription,
conversion, exchange, substitution, voting, consent and approval, and to direct
any servicer or trustee.  Buyer or its designee may, at any time, without the
consent of Seller engage in repurchase transactions with the Purchased Assets or
otherwise sell, pledge, repledge, transfer, hypothecate, or rehypothecate the
Purchased Assets, all on terms that Buyer may determine; provided, that no such
transaction shall affect the obligations of Buyer to transfer the Purchased
Assets to Seller on the applicable Repurchase Dates free and clear of any
pledge, Lien, security interest, encumbrance, charge or other adverse claim.  In
the event Buyer engages in a repurchase transaction with any of the Purchased
Assets or otherwise pledges or hypothecates any of the Purchased Assets, Buyer
shall have the right to assign to Buyer’s counterparty any of the applicable
representations or warranties herein and the remedies for breach thereof, as
they relate to the Purchased Assets that are subject to such repurchase
transaction.

 

Section 18.10                      Confidentiality.  All information regarding
the terms set forth in any of the Repurchase Documents or the Transactions shall
be kept confidential and shall not be disclosed by either Party to any Person
except (a) to the Affiliates of such Party or its or their respective directors,
officers, employees, agents, advisors, attorneys, accountants and other
representatives who are informed of the confidential nature of such information
and instructed to keep it confidential, (b) to the extent requested by any
regulatory authority, stock exchange, government department or agency, or
required by Requirements of Law, (c) to the extent required to be included in
the financial statements of either Party or an Affiliate thereof, (d) to the
extent required to exercise any rights or remedies under the Repurchase
Documents, Purchased Assets or Mortgaged Properties, (e) to the extent required
to consummate and administer a Transaction, (f) in the event any Party is
legally compelled to make pursuant to deposition, interrogatory, request for
documents, subpoena, civil investigative demand or similar process by court
order of a court of competent jurisdiction, and (g) to any actual or prospective
Participant or Assignee that agrees to comply with this Section 18.10; provided,
that, except with respect to the disclosures by Buyer under clause (g) of this
Section 18.10, no such disclosure made with respect to any Repurchase Document
shall include a copy of such Repurchase Document to the extent that a

 

82

--------------------------------------------------------------------------------


 

summary would suffice, but if it is necessary for a copy of any Repurchase
Document to be disclosed, all pricing and other economic terms set forth therein
shall be redacted before disclosure.  In furtherance of the foregoing, Buyer
agrees to keep confidential all non-public information delivered by or on behalf
of any Seller Party or any of their Affiliates and shall not disclose such
information other than as permitted or required pursuant to the foregoing
clauses (a) through (g).

 

Section 18.11                      No Implied Waivers; Amendments.  No failure
on the part of Buyer to exercise, or delay in exercising, any right or remedy
under the Repurchase Documents shall operate as a waiver thereof; nor shall any
single or partial exercise of any right or remedy thereunder preclude any
further exercise thereof or the exercise of any other right.  The rights and
remedies in the Repurchase Documents are cumulative and not exclusive of any
rights and remedies provided by law.  Application of the Default Rate after an
Event of Default shall not be deemed to constitute a waiver of any Event of
Default or Buyer’s rights and remedies with respect thereto, or a consent to any
extension of time for the payment or performance of any obligation with respect
to which the Default Rate is applied.  Except as otherwise expressly provided in
the Repurchase Documents, no amendment, waiver or other modification of any
provision of the Repurchase Documents shall be effective without the signed
agreement of Seller and Buyer.  Any waiver or consent under the Repurchase
Documents shall be effective only if it is in writing and only in the specific
instance and for the specific purpose for which given.

 

Section 18.12                      Notices and Other Communications.  Unless
otherwise provided in this Agreement, all notices, consents, approvals, requests
and other communications required or permitted to be given to a Party hereunder
shall be in writing and sent prepaid by hand delivery, by certified or
registered mail, by expedited commercial or postal delivery service, or by
facsimile or email if also sent by one of the foregoing, to the address for such
Party specified in Schedule 2 or such other address as such Party shall specify
from time to time in a notice to the other Party.  Any of the foregoing
communications shall be effective when delivered, if such delivery occurs a
Business Day; otherwise, each such communication shall be effective on the first
Business Day following the date of such delivery.  A Party receiving a notice
that does not comply with the technical requirements of this Section 18.12 may
elect to waive any deficiencies and treat the notice as having been properly
given.

 

Section 18.13                      Counterparts; Electronic Transmission.  Any
Repurchase Document may be executed in separate counterparts, each of which when
so executed and delivered shall be deemed to be an original, but all of which
shall together constitute but one and the same instrument.  The Parties agree
that this Agreement, any documents to be delivered pursuant to this Agreement,
any other Repurchase Document and any notices hereunder may be transmitted
between them by email and/or facsimile.  The Parties intend that faxed
signatures and electronically imaged signatures such as .pdf files shall
constitute original signatures and are binding on all parties.

 

Section 18.14                      No Personal Liability.  No administrator,
incorporator, Affiliate, owner, member, partner, stockholder, officer, director,
employee, agent or attorney of Buyer, any Indemnified Person, or any of Seller,
Pledgor or Guarantor, as such, shall be subject to any recourse or personal
liability under or with respect to any obligation of Buyer, or any of Seller,
Pledgor or Guarantor under the Repurchase Documents, whether by the enforcement
of any assessment, by any legal or equitable proceeding, by virtue of any
statute or otherwise; it being expressly agreed that the obligations of Buyer,
Seller, Pledgor and Guarantor under the Repurchase Documents are

 

83

--------------------------------------------------------------------------------


 

solely their respective corporate, limited liability company or partnership
obligations, as applicable, and that any such recourse or personal liability is
hereby expressly waived.  This Section 18.14 shall survive the termination of
the Repurchase Documents and the repayment in full of the Repurchase
Obligations.

 

Section 18.15                      Protection of Buyer’s Interests in the
Purchased Assets; Further Assurances.

 

(a)                                 Seller shall take such action as necessary
to cause the Repurchase Documents and/or all financing statements and
continuation statements and any other necessary documents covering the right,
title and interest of Buyer to the Purchased Assets to be promptly recorded,
registered and filed, and at all times to be kept recorded, registered and
filed, all in such manner and in such places as may be required by law fully to
preserve and protect such right, title and interest.  Seller shall deliver to
Buyer file—stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing.  Seller shall execute any and all documents
reasonably required to fulfill the intent of this Section 18.15.

 

(b)                                 Seller will promptly at its expense execute
and deliver such instruments and documents and take such other actions as Buyer
may reasonably request from time to time in order to perfect, protect, evidence,
exercise and enforce Buyer’s rights and remedies under and with respect to the
Repurchase Documents, the Transactions and the Purchased Assets.  Seller,
Pledgor and Guarantor shall, promptly upon Buyer’s request, deliver
documentation in form and substance satisfactory to Buyer which Buyer deems
necessary or desirable to evidence compliance with all applicable “know your
customer” due diligence checks.

 

(c)                                  If Seller fails to perform any of its
Repurchase Obligations, then Buyer may (but shall not be required to), upon
prior notice to Seller, perform or cause to be performed such Repurchase
Obligation, and the costs and expenses incurred by Buyer in connection therewith
shall be payable by Seller.  Without limiting the generality of the foregoing,
Seller authorizes Buyer, at the option of Buyer and the expense of Seller, at
any time and from time to time, to take all actions and pay all amounts that
Buyer deems necessary or appropriate to protect, enforce, preserve, insure,
service, administer, manage, perform, maintain, safeguard, collect or realize on
the Purchased Assets and Buyer’s Liens and interests therein or thereon and to
give effect to the intent of the Repurchase Documents.  No Default or Event of
Default shall be cured by the payment or performance of any Repurchase
Obligation by Buyer on behalf of Seller.  Buyer may make any such payment in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax Lien, title or claim except to the extent such
payment is being contested in good faith by Seller in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.

 

(d)                                 Without limiting the generality of the
foregoing, Seller will no earlier than six (6) months or later than
three (3) months before the fifth (5th) anniversary of the date of filing of
each UCC financing statement filed in connection with to any Repurchase Document
or any Transaction, (i)  deliver and file or cause to be filed an appropriate
continuation statement with respect to such financing statement (provided that
Buyer may elect to file such continuation

 

84

--------------------------------------------------------------------------------


 

statement), and (ii) if requested by Buyer, deliver or cause to be delivered to
Buyer an opinion of counsel, in form and substance reasonably satisfactory to
Buyer, confirming and updating the security interest opinion delivered pursuant
to Section 6.01(a) with respect to perfection and otherwise to the effect that
the security interests hereunder continue to be enforceable and perfected
security interests, senior to the rights of any other creditor of Seller, which
opinion may contain usual and customary assumptions, limitations and exceptions.

 

(e)                                  Except as provided in the Repurchase
Documents, the sole duty of Buyer, Custodian or any other designee or agent of
Buyer with respect to the Purchased Assets shall be to use reasonable care in
the custody, use, operation and preservation of the Purchased Assets in its
possession or control.  Buyer shall incur no liability to Seller or any other
Person for any act of Governmental Authority, act of God or other destruction in
whole or in part or negligence or wrongful act of custodians or agents selected
by Buyer with reasonable care, or Buyer’s failure to provide adequate protection
or insurance for the Purchased Assets.  Buyer shall have no obligation to take
any action to preserve any rights of Seller in any Purchased Asset against prior
parties, and Seller hereby agrees to take such action.  Buyer shall have no
obligation to realize upon any Purchased Asset except through proper application
of any distributions with respect to the Purchased Assets made directly to Buyer
or its agent(s).  So long as Buyer and Custodian shall act in good faith in
their handling of the Purchased Assets, Seller waives or is deemed to have
waived the defense of impairment of the Purchased Assets by Buyer and Custodian.

 

Section 18.16                      Default Rate.  To the extent permitted by
Requirements of Law, Seller shall pay interest at the Default Rate on the amount
of all Repurchase Obligations not paid when due under the Repurchase Documents
until such Repurchase Obligations are paid or satisfied in full.

 

Section 18.17                      Set-off.  In addition to any rights now or
hereafter granted under the Repurchase Documents, Requirements of Law or
otherwise, Seller hereby grants to Buyer and each of its Affiliates, to secure
repayment of the Repurchase Obligations, a right of set-off upon any and all of
the following: monies, securities, collateral or other property of Seller and
any proceeds from the foregoing, now or hereafter held or received by Buyer or
any Affiliate of Buyer, for the account of Seller, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, and also upon any and
all deposits (general, specified, special, time, demand, provisional or final)
and credits, claims or Indebtedness of Seller at any time existing, and any
obligation owed by Buyer or any Affiliate of Buyer to Seller and to set—off
against any Repurchase Obligations or Indebtedness owed by Seller and any
Indebtedness owed by Buyer or any Affiliate of Buyer to Seller, , in each case
whether direct or indirect, absolute or contingent, matured or unmatured,
whether or not arising under the Repurchase Documents and irrespective of the
currency, place of payment or booking office of the amount or obligation and in
each case at any time held or owing by Buyer or any Affiliate of Buyer to or for
the credit of Seller, without prejudice to Buyer’s right to recover any
deficiency.  Each of Buyer and each Affiliate of Buyer is hereby authorized upon
any amount becoming due and payable by Seller, to Buyer or any Affiliate of
Buyer under the Repurchase Documents, the Repurchase Obligations or otherwise or
upon the occurrence of an Event of Default, without notice to Seller, any such
notice being expressly waived by Seller to the extent permitted by any
Requirements of Law, to set—off, appropriate, apply and enforce such right of
set—off against any and all items hereinabove referred to against any amounts
owing to Buyer or any Affiliate of Buyer by Seller under the Repurchase
Documents and the

 

85

--------------------------------------------------------------------------------


 

Repurchase Obligations, irrespective of whether Buyer, any Affiliate of Buyer or
any Affiliate of Buyer shall have made any demand under the Repurchase Documents
and regardless of any other collateral securing such amounts, and in all cases
without waiver or prejudice of Buyer’s rights to recover a deficiency.  Seller
shall be deemed directly indebted to Buyer and its Affiliates in the full amount
of all amounts owing to Buyer and its Affiliates by Seller under the Repurchase
Documents and the Repurchase Obligations and Buyer and its Affiliates shall be
entitled to exercise the rights of set—off provided for above.  ANY AND ALL
RIGHTS TO REQUIRE BUYER OR ITS AFFILIATES TO EXERCISE THEIR RIGHTS OR REMEDIES
WITH RESPECT TO THE PURCHASED ASSETS OR ITS AFFILIATES UNDER THE REPURCHASE
DOCUMENTS, PRIOR TO EXERCISING THE FOREGOING RIGHT OF SET—OFF, ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED BY SELLER.

 

Buyer or its Affiliate shall promptly notify Seller after any such set-off and
application made by Buyer or such Affiliate, provided that the failure to give
such notice shall not affect the validity of such set—off and application.  If
an amount or obligation is unascertained, Buyer may in good faith estimate that
obligation and set-off in respect of the estimate, subject to the relevant party
accounting to the other party when the amount or obligation is ascertained. 
Nothing in this Section 18.17 shall be effective to create a charge or other
security interest.  This Section 18.17 shall be without prejudice and in
addition to any right of set-off, combination of accounts, Lien or other rights
to which Buyer is at any time otherwise entitled.

 

Section 18.18                      Seller’s Waiver of Set-off.  Seller hereby
waives any right of set-off it may have or to which it may be or become entitled
under the Repurchase Documents or otherwise against Buyer, any Affiliate of
Buyer or their respective assets or properties.

 

Section 18.19                      Power of Attorney.  Seller hereby authorizes
Buyer to file such financing statement or statements relating to the Purchased
Assets as Buyer deems appropriate.  Seller hereby appoints Buyer as Seller’s
agent and attorney in fact to file any such financing statement or statements
and, after the occurrence and during the continuance of a Default or Event of
Default, to perform all other acts which Buyer deems appropriate to perfect and
continue its ownership interest in and/or the security interest granted hereby,
if applicable, and to protect, preserve and realize upon the Purchased Assets in
accordance with the terms of this Agreement and the other Repurchase Documents,
including, but not limited to, the right to endorse notes, complete blanks in
documents, transfer servicing (including, but not limited, to sending “good-bye
letters” to any Mortgagor with respect to Purchased Assets which are Whole
Loans, each to be in a form acceptable to Buyer), and sign assignments on behalf
of such Seller as its agent and attorney in fact.  This agency and power of
attorney is coupled with an interest and is irrevocable without Buyer’s
consent.  Seller shall pay the filing costs for any financing statement or
statements prepared pursuant to this Section 18.19.  In addition, Seller shall
execute and deliver to Buyer a power of attorney in the form and substance of
Exhibit C hereto (“Power of Attorney”).

 

Section 18.20                      Periodic Due Diligence Review.  Buyer may
perform continuing due diligence reviews with respect to any or all of the
Purchased Assets and each of Seller, Pledgor and Guarantor, including ordering
new third party reports, for purposes of, among other things, verifying
compliance with the representations, warranties, covenants, agreements, duties,
obligations and specifications made under the Repurchase Documents or otherwise.
Upon

 

86

--------------------------------------------------------------------------------


 

reasonable prior notice to Seller, unless a Default or Event of Default exists,
in which case no notice is required, Buyer or its representatives may during
normal business hours inspect any properties and examine, inspect and make
copies of the books and records of each of Seller, Pledgor and Guarantor and the
Servicing Files. Seller shall make available to Buyer one or more knowledgeable
financial or accounting officers and representatives of the independent
certified public accountants of Seller for the purpose of answering questions of
Buyer concerning any of the foregoing.  Seller shall cause Servicer to cooperate
with Buyer by permitting Buyer to conduct due diligence reviews of the Servicing
Files.  Buyer may purchase Purchased Assets from Seller based solely on the
information provided by Seller to Buyer in the Underwriting Package and the
representations, warranties, duties, obligations and covenants contained herein,
and Buyer may at any time conduct a partial or complete due diligence review on
some or all of the Purchased Assets, including ordering new credit reports and
new Appraisals on the Mortgaged Properties and otherwise re-generating the
information used to originate and underwrite such Purchased Assets.  Buyer may
underwrite such Purchased Assets itself or engage a mutually acceptable
third-party underwriter to do so.

 

Section 18.21                      Time of the Essence.  Time is of the essence
with respect to all obligations, duties, covenants, agreements, notices or
actions or inactions of the parties under the Repurchase Documents.

 

Section 18.22                      Reserved.

 

Section 18.23                      PATRIOT Act Notice.  Buyer hereby notifies
Seller that Buyer is required by the PATRIOT Act to obtain, verify and record
information that identifies Seller.

 

Section 18.24                      Successors and Assigns; No Third Party
Beneficiaries.  Subject to the foregoing, the Repurchase Documents and the
Transactions shall be binding upon and shall inure to the benefit of the Parties
and their successors and permitted assigns.

 

Section 18.25                      Acknowledgement of Anti-Predatory Lending
Policies.  Seller and Buyer each have in place internal policies and procedures
that expressly prohibit their purchase of any high cost mortgage loan.

 

[ONE OR MORE UNNUMBERED SIGNATURE PAGES FOLLOW]

 

87

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 

 

 

SELLER:

 

 

 

 

 

GP COMMERCIAL WF LLC

 

 

 

 

 

 

 

By:

/s/ John A. Taylor

 

 

Name: John A. Taylor

 

 

Title: President and CEO

 

Wells/Granite Point – Master Repurchase Agreement

 

--------------------------------------------------------------------------------


 

 

BUYER:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Melissa A. Dolski

 

 

Its: Melissa A. Dolski

 

 

Title: Director

 

Wells/Granite Point – Master Repurchase Agreement

 

--------------------------------------------------------------------------------